Exhibit 10.2

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of February 12, 2014 (this
“Amendment”), among WESCO AIRCRAFT HOLDINGS, INC., a Delaware corporation
(“Holdings”), WESCO AIRCRAFT HARDWARE CORP., a California corporation (the
“Borrower”), the Subsidiary Guarantors (as defined below), the Administrative
Agent (as defined below), the Collateral Agent (as defined below), and the
Lenders party hereto.

 

W I T N E S S E T H

 

WHEREAS, Holdings, the Borrower, the Lenders from time to time party thereto,
BARCLAYS BANK PLC, as Administrative Agent (in such capacity, the
“Administrative Agent”), Collateral Agent (in such capacity, the “Collateral
Agent”, and collectively with the Administrative Agent, in such capacities, the
“Agent”), Issuing Lender and Swingline Lender, are parties to a Credit
Agreement, dated as of December 7, 2012 (as heretofore amended, the “Existing
Credit Agreement”);

 

WHEREAS, it is intended that (a) the Borrower will obtain Tranche B Term Loans
(as defined below) and (b) the proceeds of the borrowings under the Tranche B
Term Loans will be applied on the First Amendment Effective Date (as defined
below) (i) to pay the purchase price for the acquisition (the “Acquisition”) of
100% of the outstanding share capital of Haas Group Inc., a Delaware corporation
(the “Company”) (ii) to pay the fees, costs and expenses incurred in connection
with the Acquisition and the other transactions contemplated under this
Amendment and (iii) to repay certain Indebtedness of the Company;

 

WHEREAS, the Borrower has requested that (a) the Persons set forth on Schedule I
hereto (the “Tranche B Term Lenders”) commit to make a new Class of term loans
(the “Tranche B Term Loans” the commitment of each Tranche B Term Lender to
provide its applicable portion of the Tranche B Term Loans, a “Tranche B Term
Loan Commitment” ) in an aggregate principal amount of $525,000,000 to the
Borrower on the First Amendment Effective Date and (b) certain provisions of the
Existing Credit Agreement be amended as provided for herein;

 

WHEREAS, pursuant to Section 10.1 of the Credit Agreement, Holdings, the
Borrower and the Lenders party hereto, constituting no less than the Required
Lenders (determined immediately prior to giving effect to this Amendment), agree
to amend the Existing Credit Agreement as set forth herein and as attached
hereto as Exhibit A (as so amended, the “Amended Credit Agreement”), and the
Tranche B Term Lenders are willing to make the Tranche B Term Loans on the terms
and conditions set forth herein and in the Amended Credit Agreement;

 

WHEREAS, Holdings, the Borrower and certain of the Borrower’s subsidiaries
(collectively, the “Subsidiary Guarantors” and, together with Holdings, the
“Existing Guarantors”, and together with the Borrower, the “Existing Loan
Parties”), and the Collateral Agent are parties to that certain Guarantee and
Collateral Agreement, dated as of December 7, 2012 (the “Guarantee and
Collateral Agreement”);

 

--------------------------------------------------------------------------------


 

WHEREAS, the Loan Parties, the Required Lenders and the Collateral Agent agree
to amend the Guarantee and Collateral Agreement as set forth herein; and

 

WHEREAS, Bank of America, N.A., Barclays Bank PLC, RBC Capital Markets, a
marketing name for the capital markets activities of Royal Bank of Canada and
its affiliates, and Morgan Stanley Senior Funding Inc. (collectively, the “First
Amendment Lead Arrangers”), are the joint lead arrangers and joint bookrunners
for this Amendment;

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION ONE — DEFINED TERMS.  Capitalized terms used herein (including in the
foregoing recitals hereto) but not otherwise defined herein shall have the
meanings assigned thereto in the Amended Credit Agreement.  The provisions of
Section 1.2 of the Amended Credit Agreement are hereby incorporated by reference
herein, mutatis mutandis.

 

SECTION TWO — AMENDMENT.  The Existing Credit Agreement is, effective as of the
First Amendment Effective Date, hereby amended to delete the stricken text
(indicated textually in the same manner as the following example:  stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example:  double-underlined text) as set forth in the
pages of the Existing Credit Agreement attached as Exhibit A.  Each Lender (such
Lenders constituting the Required Lenders) party hereto (i) consents to the
terms of this Amendment as set forth in Exhibit A hereto and (ii) consents to
the Acquisition being deemed a Permitted Acquisition without regard to any
baskets or thresholds set forth in Section 7.8(f) of the Existing Credit
Agreement.

 

SECTION THREE — TRANCHE B TERM LOANS.

 

(a)                                 Subject to the terms and conditions set
forth herein and in the Amended Credit Agreement, each Tranche B Term Lender
severally and not jointly agrees to make Tranche B Term Loans in Dollars to the
Borrower on the First Amendment Effective Date in an aggregate principal amount
not to exceed the amount set forth opposite such Tranche B Term Lender’s name on
Schedule I hereto.  Amounts borrowed under this Section 3(a) and repaid or
prepaid may not be reborrowed.  The Borrower shall give notice to the
Administrative Agent of the proposed First Amendment Effective Date no later
than one Business Day prior thereto, and the Administrative Agent shall notify
each Tranche B Term Lender thereof.

 

(b)                                 Each Tranche B Term Lender will make its
Tranche B Term Loans on the First Amendment Effective Date by making available
to the Administrative Agent, in accordance with the Amended Credit Agreement, an
amount equal to its Tranche B Term Loan Commitment.  The Tranche B Term Loan
Commitment of each Tranche B Term Lender shall automatically terminate upon the
making of the Tranche B Term Loans on the First Amendment Effective Date.  The
proceeds of the Tranche B Term Loans made on the First Amendment Effective Date
are to be used by the Borrower solely (i) to pay the purchase price for the

 

2

--------------------------------------------------------------------------------


 

Acquisition, (ii) to pay the fees, costs and expenses incurred in connection
with the Acquisition and the other Transactions (as defined below) and (iii) to
repay all existing third party indebtedness for borrowed money of the Company
and its subsidiaries (other than ordinary course capital leases, purchase money
indebtedness, equipment financings and other ordinary short term working capital
facilities existing on January 30, 2014 or permitted to be incurred under the
Haas Merger Agreement).

 

(c)                                  The commitments of the Tranche B Term
Lenders are several and no such Lender will be responsible for any other such
Lender’s failure to make or acquire by continuation its Tranche B Term Loan. 
The Tranche B Term Loans may from time to time be ABR Loans or Eurocurrency
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with the Amended Credit Agreement.

 

(d)                                 On and after the First Amendment Effective
Date, unless the context shall otherwise require, the existing Term Lenders
shall be renamed “Tranche A Term Lenders”, the existing Term Loan Commitments
and Term Loans shall be renamed “Tranche A Term Loan Commitments” and “Tranche A
Term Loans”, respectively, and the Tranche B Term Lenders shall constitute
“Lenders” and the Tranche B Term Loans shall constitute “Tranche B Term Loans”,
“Term Loans” and “Loans”, in each case for all purposes of the Amended Credit
Agreement and the other Loan Documents.

 

(e)                                  Each Tranche B Term Lender hereby
irrevocably designates and appoints the Agent as the agent of such Lender under
the Loan Documents and each such Lender irrevocably authorizes the Agent, in
such capacity, to take such action on its behalf under the provisions of the
applicable Loan Documents and to exercise such powers and perform such duties as
are expressly delegated to the Agent by the terms of the applicable Loan
Documents, together with such other powers as are reasonably incidental
thereto.  By its signature below, Agent hereby accepts the appointment as Agent
under the Loan Documents pursuant to the immediately preceding sentence.

 

SECTION FOUR — GUARANTEE AND COLLATERAL AGREEMENT AMENDMENTS.  Effective as of
the First Amendment Effective Date:

 

(a)                                 Section 1.1 of the Guarantee and Collateral
Agreement is hereby amended by inserting the following defined term in the
appropriate alphabetical order:

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

(b)                                 The definition of “Borrower Obligations” in
Section 1.1 of the Guarantee and Collateral Agreement is hereby amended by
inserting the following sentence at the end of such definition:

 

“With respect to any Grantor, if and to the extent, under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof), all or a

 

3

--------------------------------------------------------------------------------


 

portion of the guarantee of such Grantor (in its capacity as a Guarantor) of, or
the grant by such Grantor of a security interest for, the obligation (the
“Excluded Borrower Obligation”) to pay or perform under any agreement, contract
or transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act is or becomes illegal, the Borrower Obligations
guaranteed or secured by such Grantor shall not include any such Excluded
Borrower Obligation.  If an Excluded Borrower Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only with
respect to the portion thereof that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.”

 

(c)                                  The definition of “Guarantor Obligations”
in Section 1.1 of the Guarantee and Collateral Agreement is hereby amended by
inserting the following sentence at the end of such definition:

 

“With respect to any Guarantor, if and to the extent, under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof), all
or a portion of the guarantee of such Guarantor of, or the grant by such
Guarantor of a security interest for, the obligation (the “Excluded Guarantor
Obligation”) to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act is or becomes illegal, the Guarantor Obligations of such Guarantor
shall not include any such Excluded Guarantor Obligation.  If an Excluded
Guarantor Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only with respect to the portion thereof that
is attributable to swaps for which such guarantee or security interest is or
becomes illegal.”

 

SECTION FIVE — CONDITIONS TO EFFECTIVENESS.  This Amendment, the agreements of
the Tranche B Term Lenders under Section Three hereof and the amendments set
forth in Sections Two and Four shall become effective on the date (the “First
Amendment Effective Date”) when each of the following conditions shall have been
satisfied, which date shall be on or before May 29, 2014:

 

(a)                                 Execution of this Amendment.  The Loan
Parties, each Tranche B Term Lender and Lenders constituting the Required
Lenders (determined immediately prior to giving effect to this Amendment) shall
have signed a counterpart hereof (whether the same or different counterparts)
and shall have delivered (including by way of facsimile or other electronic
transmission) the same to the Administrative Agent (or its counsel);

 

(b)                                 Notice of Borrowing.  The Administrative
Agent shall have received from the Borrower a notice of borrowing substantially
in the form of Exhibit K-1 with respect to the Tranche B Term Loans;

 

(c)                                  Fees.  The Borrower shall have paid, or
caused to be paid to the Administrative Agent and the First Amendment Lead
Arrangers, respectively, all fees and other

 

4

--------------------------------------------------------------------------------


 

amounts due and payable under or in connection with this Amendment and the
Tranche B Term Loans to be made on the date hereof, including, without
limitation, the fees payable pursuant to Section Eleven hereof and all fees and
other amounts agreed to between the Borrower and the First Amendment Lead
Arrangers, and, to the extent invoiced in reasonable detail at least five
(5) Business Days prior to the First Amendment Effective Date (or such later
date as the Borrower may reasonably agree), all reasonable and documented
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder or under any other Loan Document (which amounts may be offset against
the proceeds of the Tranche B Term Loans);

 

(d)                                 Legal Opinions; Certificates.  The
Administrative Agent shall have received (i) a customary written opinion of
Latham & Watkins LLP, counsel to Holdings and its Subsidiaries and (ii) closing
certificates (consistent with those delivered on the Closing Date pursuant to
Section 5.1(e) of the Existing Credit Agreement), together with appropriate
insertions and attachments (including true and complete copies of resolutions of
the board of directors or a duly authorized committee thereof for each of the
Loan Parties including the Company and each Company Subsidiary Guarantor (as
defined below) approving and authorizing the execution, delivery and performance
of this Amendment, and the performance of the Amended Credit Agreement and a
good standing certificate of recent date (to the extent the concept of good
standing is applicable in such jurisdiction) for the Existing Loan Parties, the
Company and each Company Subsidiary Guarantor and the other Loan Parties from
their respective jurisdictions of organization); provided that closing
certificates of the Company and each Company Subsidiary Guarantor shall be
delivered substantially simultaneously with the initial borrowing under the
Tranche B Term Loans but after giving effect to the Acquisition;

 

(e)                                  USA PATRIOT Act.  The Lenders shall have
received from the Borrower and each of the Loan Parties (including the Company)
no less than three (3) Business Days prior to the First Amendment Effective Date
documentation and other information requested by any Lender that is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the USA Patriot
Act and that has been reasonably requested in writing at least ten (10) days
prior to the First Amendment Effective Date;

 

(f)                                   Solvency.  The Administrative Agent shall
have received a certificate in substantially the form of Exhibit G to the
Existing Credit Agreement, dated the First Amendment Effective Date and signed
by the chief financial officer of Holdings, as to the solvency of Holdings and
its Subsidiaries on a consolidated basis after giving effect to the consummation
of the Acquisition and the other transactions to occur on the First Amendment
Effective Date (including the execution and delivery of this Amendment and the
effectiveness of the Amended Credit Agreement, the making of the Loans to be
made on the date hereof and the use of proceeds of such Loans on the date hereof
as set forth herein and in the Amended Credit Agreement (collectively, the
“Transactions”);

 

(g)                                  No Company Material Adverse Effect.  Except
as set forth in the disclosure schedules to the Haas Merger Agreement, since the
date of the Haas Merger Agreement, through and including the First Amendment
Effective Date, no Company Material Adverse Effect shall have occurred;

 

5

--------------------------------------------------------------------------------


 

“Company Material Adverse Effect” means any change, event or occurrence that,
individually or in the aggregate, has had or would reasonably be expected to
result in a material adverse effect on (x) the business, operations, properties,
assets, liabilities, or condition (financial or otherwise) of the Company, its
Subsidiaries and the Joint Venture Entities (as each such capitalized term is
defined in the Haas Merger Agreement as in effect on January 30, 2014), taken as
a whole, or (y) the ability of the Company to consummate or timely perform the
Merger (as defined in the Haas Merger Agreement as in effect on January 30,
2014) or any of the transactions contemplated thereby; provided, however, that
in determining whether there has been a Company Material Adverse Effect in the
case of clause (x) above, any change, event or occurrence principally
attributable to, arising out of, or resulting from any of the following shall be
disregarded:  (i) general economic, business, industry or credit, financial or
capital market conditions (whether in the United States or internationally),
including conditions affecting generally the industries served by the Company
and its Subsidiaries, (ii) the taking of any action specifically required by the
Haas Merger Agreement or the Related Agreements (as each such capitalized term
is defined in the Haas Merger Agreement as in effect on January 30, 2014) (other
than actions required pursuant to Section 5.2 of the Haas Merger Agreement as in
effect on January 30, 2014), (iii) except with respect to Section 3.4 of the
Haas Merger Agreement as in effect on January 30, 2014, the negotiation, entry
into, and announcement of the Haas Merger Agreement as in effect on January 30,
2014 or pendency of the Merger, including any suit, action or proceeding in
connection with the Merger, (iv) the breach of the Haas Merger Agreement as in
effect on January 30, 2014 or any Related Agreement by Parent or Merger Sub (as
each such capitalized term is defined in the Haas Merger Agreement as in effect
on January 30, 2014), (v) the taking of any action with the written approval of
Parent, (vi) pandemics, earthquakes, tornados, hurricanes, floods and acts of
God, (vii) acts of war (whether declared or not declared), sabotage, terrorism,
military actions or the escalation thereof, (viii) any changes or prospective
changes in applicable Laws or accounting rules, including GAAP or
interpretations thereof, or any changes or prospective changes in the
interpretation or enforcement of any of the foregoing, or any changes in general
legal, regulatory or political conditions, and (ix) the failure by the Company
or any of its Subsidiaries to meet any projections, estimates or budgets for any
period prior to, on or after January 30, 2014; provided, that any
disproportionate effect resulting from any change, event or occurrence referred
to in clauses (i) or (viii) shall be taken into account in determining whether a
Company Material Adverse Effect has occurred to the extent that such change,
event or occurrence has a materially disproportionate and adverse effect on the
Company and/or its Subsidiaries compared to other participants in the industries
in which the Company and its Subsidiaries operate.

 

(h)                                 Refinancing.  The Agent shall have received
evidence reasonably satisfactory to it that, substantially simultaneously with
the borrowing of the Tranche B Term Loans, all existing third party indebtedness
for borrowed money of the Company and its

 

6

--------------------------------------------------------------------------------


 

subsidiaries (other than ordinary course capital leases, purchase money
indebtedness, equipment financings and other ordinary short term working capital
facilities existing on January 30, 2014 or permitted to be incurred under the
Haas Merger Agreement) shall have each been refinanced or repaid;

 

(i)                                     Historical Financial Statements.  The
First Amendment Lead Arrangers shall have received (a) audited consolidated
balance sheets of the Company and related statements of income and cash flows of
the Company for the two (2) most recently completed fiscal years ended at least
120 days before the First Amendment Effective Date and (b) year-to-date
unaudited consolidated balance sheets and related statements of income and cash
flows of the Company (i) for the year-to-date period ended September 30, 2013
and (ii) for each subsequent fiscal quarter after September 30, 2013 ended at
least 45 days before the First Amendment Effective Date (other than any fiscal
fourth quarter);

 

(j)                                    Pro Forma Financial Statements.  The
First Amendment Lead Arrangers shall have received a projected pro forma
consolidated balance sheet and related projected pro forma EBITDA calculation,
in each case, of the Borrower and its subsidiaries as of and for the
twelve-month period ending December 31, 2013, prepared in good faith by the
Borrower and after giving effect to the Transactions as if the Transactions had
occurred as of such date, which need not be prepared in compliance with
Regulation S-X of the Securities Act of 1933, as amended, or include adjustments
for purchase accounting;

 

(k)                                 Acquisition.  The Acquisition shall have
been consummated, or substantially simultaneously with the initial borrowing
under the Tranche B Term Loans shall be consummated, in all material respects in
accordance with the terms of the Haas Merger Agreement without giving effect to
any modifications, amendments, consents or waivers thereto that are material and
adverse to the Lenders or the First Amendment Lead Arrangers without the prior
written consent of the First Amendment Lead Arrangers (such consent not to be
unreasonably withheld, delayed or conditioned);

 

(l)                                     Specified Representations.  After giving
effect to the Transactions, the Specified Merger Agreement Representations and
the Specified Representations shall be true and correct.  “Specified Merger
Agreement Representations” means such of the representations made by the Company
with respect to the Company and its subsidiaries in the Haas Merger Agreement as
are material to the interests of the Lenders, but only to the extent that the
Borrower (or its affiliates) has the right to terminate its (or its affiliates’)
obligations under the Haas Merger Agreement or decline to consummate the
Acquisition as a result of a breach of such representations in the Haas Merger
Agreement.  “Specified Representations” means the representations and warranties
of the Borrower and Holdings set forth in the Amended Credit Agreement in
Section 4.3(a) (i), the second paragraph of Section 4.3, Sections 4.4 (other
than the third sentence therein), 4.5(a) (as it relates to Holdings, the
Borrower and each Guarantor), 4.11, 4.13 and 4.17 (subject to the Conditionality
Limitation (as defined below)) and 4.18; provided that each such representation
and warranty shall be made as of the First Amendment Effective Date;

 

7

--------------------------------------------------------------------------------


 

(m)                             Additional Collateral.  The Security Documents
shall be in full force and effect on the First Amendment Effective Date, and, in
the case of assets of Existing Guarantors, the Collateral Agent on behalf of the
Secured Parties shall have a security interest in the Collateral of the type and
priority described in each Security Document.  All documents and instruments
required to create and perfect the Collateral Agent’s security interests in the
Collateral held by the Company and each of the Company’s domestic subsidiaries
that is required to become a Loan Party under Section 6.8 of the Amended Credit
Agreement (each such subsidiary, a “Company Subsidiary Guarantor”) shall have
been executed and delivered substantially simultaneously with the initial
borrowing of the Tranche B Term Loans but after giving effect to the Acquisition
and, if applicable, be in proper form for filing (or arrangements reasonably
satisfactory to the Administrative Agent and the Collateral Agent shall have
been made for the execution, delivery and filing of such documents and
instruments substantially concurrently with the consummation of the
Acquisition).  Notwithstanding anything herein to the contrary, to the extent
that any security interest in any Collateral held by the Company and each
Company Subsidiary Guarantor that is not or cannot be provided and/or perfected
on the First Amendment Effective Date (other than the pledge and perfection of
the security interests in the certificated equity interests of the Company and,
to the extent held by any Company Subsidiary Guarantor, each Company Subsidiary
Guarantor (in each case to the extent received from Haas Group Inc. after
commercially reasonable efforts to obtain them on the Amendment Effective Date)
and other assets pursuant to which a lien may be perfected solely by the filing
of a financing statement under the Uniform Commercial Code or a customary “short
form” intellectual property filing with the United States Patent and Trademark
Office or the United States Copyright Office (with respect to such intellectual
property filings, solely to the extent such filings can be provided and/or
perfected after the Borrower’s use of commercially reasonable efforts to do so)
after the Borrower’s use of commercially reasonable efforts to do so or without
undue burden or expense, then the provision and/or perfection of a security
interest in such Collateral shall not constitute a condition to the First
Amendment Effective Date, but instead shall be required to be delivered after
the First Amendment Effective Date in accordance with Section 6.12 of the
Amended Credit Agreement.  This paragraph, and the provisions herein, shall be
referred to as the “Conditionality Limitation”; and

 

(n)                                 Closing Certificate.  The Administrative
Agent shall have received a certificate, dated the First Amendment Effective
Date and signed by a Responsible Officer of the Borrower, confirming compliance
with the conditions set forth in each of paragraph (g), (k) and (l) of this
Section Five.

 

The Administrative Agent shall notify the parties hereto of the First Amendment
Effective Date and such notice shall be conclusive and binding.  Notwithstanding
the foregoing, this Amendment shall not become effective unless each of the
foregoing conditions is satisfied at or prior to 5:00 p.m. New York City time on
Friday, February 28, 2014.

 

SECTION SIX — REPRESENTATIONS AND WARRANTIES; NO DEFAULTS.  In order to induce
the Lenders to enter into this Amendment, each of the Loan Parties represents
and warrants, on the First Amendment Effective Date (after giving effect to the
Acquisition and other Transactions), to each of the Lenders and the
Administrative Agent that:

 

8

--------------------------------------------------------------------------------


 

(a)                                 this Amendment, the Amended Credit Agreement
and the Guarantee and Collateral Agreement, as amended hereby, each constitute a
legal, valid and binding obligation of such Loan Party, enforceable against such
Loan Party in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law) and the
implied covenants of good faith and fair dealing;

 

(b)                                 all of the representations and warranties
contained in Section 4 of the Amended Credit Agreement and in the other Loan
Documents are true and correct in all material respects on the First Amendment
Effective Date as if made on and as of such date (unless such representation or
warranty relates to a specific date, in which case such representation or
warranty were true and correct in all material respects as of such specific
date; provided, that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates); and

 

(c)                                  no Default or Event of Default exists as of
the First Amendment Effective Date immediately prior to and after giving effect
to this Amendment and the borrowing of the Tranche B Term Loans.

 

SECTION SEVEN — SECURITY.  The Loan Parties acknowledge that (a) the Tranche B
Term Loans constitute Borrower Obligations (as defined in the Guarantee and
Collateral Agreement, as amended hereby) and (b) notwithstanding the
effectiveness of this Amendment, (i) the Guarantee and Collateral Agreement, as
amended hereby, shall continue to be in full force and effect, (ii) the
Guarantor Obligations of each Guarantor are not impaired or, except as expressly
set forth herein, affected and (iii) all guarantees made by the Loan Parties
pursuant to the Guarantee and Collateral Agreement, as amended hereby, and all
Liens granted by the Loan Parties as security for the Borrower Obligations
(including the Tranche B Term Loans) and the Guarantor Obligations pursuant to
the Guarantee and Collateral Agreement, as amended hereby, continue in full
force and effect; and, further, confirm and ratify their respective obligations
under each of the Loan Documents executed by the Loan Parties, as amended
hereby.

 

SECTION EIGHT— SEVERABILITY.  Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION NINE — CONTINUING EFFECT; NO OTHER WAIVERS OR AMENDMENTS.  Except as
expressly set forth herein, this Amendment shall not (i) constitute a
substitution or novation, or a payment and reborrowing, or a termination, of the
Obligations outstanding under the Amended Credit Agreement or instruments
guaranteeing or securing the same, which shall remain in full force and effect,
except as modified hereby or (ii) by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of

 

9

--------------------------------------------------------------------------------


 

the Lenders, the Administrative Agent or the Loan Parties under the Amended
Credit Agreement, the Guarantee and Collateral Agreement, as amended hereby, or
any other Loan Document, and shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Amended Credit Agreement, as amended hereby, the Guarantee and Collateral
Agreement, as amended hereby, or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect.  Nothing herein shall be deemed to entitle any Loan Party to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Amended Credit
Agreement, as amended hereby, the Guarantee and Collateral Agreement, as amended
hereby, or any other Loan Document in similar or different circumstances.  After
the First Amendment Effective Date, any reference in any Loan Document to the
“Credit Agreement” shall mean the Amended Credit Agreement, and any reference in
any Loan Document to the Guarantee and Collateral Agreement shall mean the
Guarantee and Collateral Agreement, as amended hereby.  This Amendment shall
constitute a Loan Document for all purposes of the Amended Credit Agreement and
the other Loan Documents.

 

SECTION TEN — COUNTERPARTS.  This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Amendment by
facsimile or electronic (i.e. “pdf”) transmission shall be effective as delivery
of a manually executed counterpart hereof.

 

SECTION ELEVEN — PAYMENT OF FEES AND EXPENSES.  The Borrower agrees (a) to pay
to (i) each Revolving Lender and Tranche A Term Lender that shall have executed
and unconditionally delivered to the Administrative Agent (or its counsel) a
counterpart to this Amendment at or prior to 5:00 p.m., New York City time, on
February 12, 2014, an amendment fee in an amount equal to 0.125% of the sum of
(x) the aggregate Revolving Commitments (whether used or unused) of such Lender
and (y) the aggregate principal amount of Tranche A Term Loans of such Lender,
in each case outstanding on the First Amendment Effective Date immediately prior
to giving effect to this Amendment and (ii) each Tranche B Term Lender as fee
compensation for the funding of the Tranche B Term Loans an amount equal to
0.25% of the aggregate principal amount of the Tranche B Term Loans made by such
Tranche B Term Lender on the First Amendment Effective Date (it being understood
that the fees provided for in the immediately foregoing sentence will be in all
respects fully earned, due and payable on the First Amendment Effective Date and
non-refundable and non-creditable thereafter) and (b) to pay or reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Amendment including, without
limitation, the reasonable fees and disbursements and other charges of Milbank,
Tweed, Hadley & McCloy LLP, counsel to the First Amendment Lead Arrangers.

 

SECTION TWELVE — GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.  The
provisions of Sections 10.12 and 10.18 of the Credit Agreement are hereby
incorporated by reference herein, mutatis mutandis.

 

10

--------------------------------------------------------------------------------


 

SECTION THIRTEEN — FIRST AMENDMENT LEAD ARRANGERS.  Each of the First Amendment
Lead Arrangers or its affiliates are, or may at any time be, a Lender under the
Amended Credit Agreement (in such capacity, collectively, “Related Lender
Parties”) and may hold Loans and Commitments that comprise, individually or in
the aggregate, a substantial portion of the Loans under the Amended Credit
Agreement.  Each of the Loan Parties party hereto and the Lenders providing the
Agent with a counterpart to this Amendment acknowledges and agrees for itself
and its affiliates that each of the Related Lender Parties (a) may participate
in the transactions contemplated by this Amendment, (b) will be acting for its
own account as principal in connection with the transactions contemplated by
this Amendment, (c) will be under no obligation or duty as a result of such
First Amendment Lead Arranger’s role in connection with the transactions
contemplated by this Amendment or otherwise to take any action or refrain from
taking any action, or exercising any rights or remedies, that the Related Lender
Parties may be entitled to take or exercise in respect of the Amended Credit
Agreement and (d) may manage its exposure under the Amended Credit Agreement
without regard to such First Amendment Lead Arranger’s role hereunder or the
transactions contemplated hereby.

 

[Remainder of Page Intentionally Left Blank]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

WESCO AIRCRAFT HARDWARE CORP.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

WESCO AIRCRAFT HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

INTERFAST USA HOLDINGS INCORPORATED

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

INTERFAST USA INCORPORATED

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

WESCO AIRCRAFT AH, LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Wesco — First Amendment

 

--------------------------------------------------------------------------------


 

BARCLAYS BANK PLC, as Administrative Agent, Collateral Agent

 

and Tranche B Term Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

Tranche B Term Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[                                            ],

 

Tranche B Term Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Wesco — First Amendment

 

--------------------------------------------------------------------------------


 

CONSENT OF REVOLVING LENDERS AND TERM LENDERS

 

By submitting your signature, the undersigned Lender hereby consents to the
Amendment.

 

Signature:

 

 

 

 

Name of Institution:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Wesco — First Amendment

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Tranche B Term Loans

 

Tranche B Term Lender

 

Tranche B Term Loans

 

Bank of America, N.A.

 

$

525,000,000.00

 

TOTAL

 

$

525,000,000.00

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Amended Credit Agreement

 

--------------------------------------------------------------------------------


 

EXECUTIONFINAL VERSION

 

MARKED VERSION REFLECTING CHANGES

PURSUANT TO FIRST AMENDMENT

ADDED TEXT SHOWN UNDERSCORED

DELETED TEXT SHOWN STRIKETHROUGH

 

 

$825,000,0001,350,000,000

 

CREDIT AGREEMENT

 

among

 

WESCO AIRCRAFT HOLDINGS, INC.,

as Holdings,

 

WESCO AIRCRAFT HARDWARE CORP.,

as Borrower,

 

The Several Lenders from Time to Time Parties Hereto,

 

BARCLAYS BANK PLC,
as Administrative Agent, Collateral Agent, Issuing Lender and Swingline Lender,

 

MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED,
BANK OF AMERICA, N.A.,
and

BARCLAYS BANK PLC,

 

as Joint Lead Arrangers,

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED,
BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC,
J.P. MORGAN SECURITIES LLC,
MORGAN STANLEY SENIOR FUNDING, INC.,
RBC CAPITAL MARKETS,
KEYBANK NATIONAL ASSOCIATION,
SUMITOMO MITSUI BANKING CORPORATION,
and
UNION BANK, N.A.

 

as Joint Bookrunners,

 

BANK OF AMERICA, N.A.,
J.P. MORGAN SECURITIES LLC,
MORGAN STANLEY SENIOR FUNDING, INC.,
RBC CAPITAL MARKETS,
KEYBANK NATIONAL ASSOCIATION,
SUMITOMO MITSUI BANKING CORPORATION,

 

and

 

UNION BANK, N.A.

 

as Co-Syndication Agents

 

BARCLAYS BANK PLC,
BBVA COMPASS BANK
PNC BANK, NATIONAL ASSOCIATION
and

RAYMOND JAMES BANK, N.A.

 

as Co-Documentation Agents

 

 

Dated as of December 7, 2012

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

SECTION 1.

DEFINITIONS

1

 

 

 

 

 

1.1

Defined Terms

1

 

1.2

Other Definitional Provisions

3437

 

1.3

Accounting Terms

3538

 

1.4

Currencies; Currency Equivalents; Euro

3538

 

1.5

Calculation of Baskets

3639

 

1.6

Pro Forma Calculations

3639

 

 

 

SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS

3740

 

 

 

 

 

2.1

Term Loan Commitments

3740

 

2.2

Procedure for Term Loan Borrowing

3740

 

2.3

Repayment of Term Loans

3741

 

2.4

Revolving Commitments

3841

 

2.5

Procedure for Revolving Loan Borrowing

3842

 

2.6

Swingline Commitment

3943

 

2.7

Procedure for Swingline Borrowing; Refunding of Swingline Loans

4043

 

2.8

Repayment of Loans

4245

 

2.9

Commitment Fees, etc.

4246

 

2.10

Termination or Reduction of Revolving Commitments

4346

 

2.11

Optional Prepayments

4346

 

2.12

Mandatory Prepayments

4347

 

2.13

Conversion and Continuation Options

4548

 

2.14

Minimum Amounts and Maximum Number of Eurocurrency Tranches

4649

 

2.15

Interest Rates and Payment Dates

4649

 

2.16

Computation of Interest and Fees

4650

 

2.17

Inability to Determine Interest Rate

4750

 

2.18

Pro Rata Treatment and Payments

4751

 

2.19

Requirements of Law

4953

 

2.20

Taxes

5054

 

2.21

Indemnity

5356

 

2.22

Illegality

5357

 

2.23

Change of Lending Office

5457

 

2.24

Replacement of Lenders

5458

 

2.25

Incremental Loans

5558

 

2.26

Defaulting Lenders

5660

 

 

 

SECTION 3.

LETTERS OF CREDIT

5761

 

 

 

 

 

3.1

L/C Commitment

5761

 

3.2

Procedure for Issuance of Letter of Credit

5862

 

3.3

Fees and Other Charges

5862

 

3.4

L/C Participations

5963

 

3.5

Reimbursement Obligation of the Borrower

6064

 

3.6

Obligations Absolute

6065

 

3.7

Letter of Credit Payments

6165

 

i

--------------------------------------------------------------------------------


 

 

3.8

Applications

6165

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

6165

 

 

 

 

 

4.1

Financial Condition

6166

 

4.2

No Change

6266

 

4.3

Existence; Compliance with Law

6266

 

4.4

Corporate Power; Authorization; Enforceable Obligations

6266

 

4.5

No Legal Bar

6367

 

4.6

No Material Litigation

6367

 

4.7

No Default

6367

 

4.8

Ownership of Property; Liens

6367

 

4.9

Intellectual Property

6367

 

4.10

Taxes

6468

 

4.11

Federal Regulations

6468

 

4.12

ERISA

6468

 

4.13

Investment Company Act

6469

 

4.14

Subsidiaries

6469

 

4.15

Environmental Matters

6569

 

4.16

Accuracy of Information, etc.

6569

 

4.17

Security Documents

6569

 

4.18

Solvency

6670

 

 

 

SECTION 5.

CONDITIONS PRECEDENT

6670

 

 

 

 

 

5.1

Conditions to Initial Extension of Credit

6670

 

5.2

Conditions to Each Extension of Credit

6771

 

 

 

SECTION 6.

AFFIRMATIVE COVENANTS

6872

 

 

 

 

 

6.1

Financial Statements

6872

 

6.2

Certificates; Other Information

6973

 

6.3

Payment of Obligations

7074

 

6.4

Conduct of Business and Maintenance of Existence, etc.; Compliance

7074

 

6.5

Maintenance of Property; Insurance

7075

 

6.6

Inspection of Property; Books and Records; Discussions

7175

 

6.7

Notices

7175

 

6.8

Additional Collateral, etc.

7276

 

6.9

Further Assurances

7478

 

6.10

Use of Proceeds

7478

 

6.11

Changes in Jurisdictions of Organization; Name

7478

 

6.12

Post-Closing Obligations

7479

 

 

 

SECTION 7.

NEGATIVE COVENANTS

7579

 

 

 

 

 

7.1

Financial Condition Covenants

7579

 

7.2

Indebtedness

7579

 

7.3

Liens

7882

 

7.4

Fundamental Changes

8185

 

7.5

Dispositions of Property

8186

 

7.6

Restricted Payments

8488

 

ii

--------------------------------------------------------------------------------


 

 

7.7

[Reserved.]

8590

 

7.8

Investments

8590

 

7.9

Optional Payments and Modifications of Certain Debt Instruments

8893

 

7.10

Transactions with Affiliates

8993

 

7.11

Sales and Leasebacks

8993

 

7.12

Changes in Fiscal Periods

8993

 

7.13

Negative Pledge Clauses

8994

 

7.14

Clauses Restricting Subsidiary Distributions

9094

 

7.15

Lines of Business

9095

 

7.16

Limitation on Hedge Agreements

9095

 

 

 

SECTION 8.

EVENTS OF DEFAULT

9095

 

 

 

SECTION 9.

THE AGENTS

9498

 

 

 

 

 

9.1

Appointment

9498

 

9.2

Delegation of Duties

9498

 

9.3

Exculpatory Provisions

9498

 

9.4

Reliance by the Agents

9599

 

9.5

Notice of Default

95100

 

9.6

Non-Reliance on Agents and Other Lenders

95100

 

9.7

Indemnification

96100

 

9.8

Agent in Its Individual Capacity

96101

 

9.9

Successor Agents

96101

 

9.10

Authorization to Release Liens and Guarantees

97102

 

9.11

Joint Lead Arrangers, Joint Bookrunners, Documentation Agents and Syndication
Agents

97102

 

9.12

Issuing Lender

98102

 

9.13

Administrative Agent May File Proof of Claims

98102

 

 

 

SECTION 10.

MISCELLANEOUS

98103

 

 

 

 

 

10.1

Amendments and Waivers

98103

 

10.2

Notices

101106

 

10.3

No Waiver; Cumulative Remedies

104109

 

10.4

Survival of Representations and Warranties

105109

 

10.5

Payment of Expenses; Indemnification

105109

 

10.6

Successors and Assigns; Participations and Assignments

106110

 

10.7

Adjustments; Set-off

110115

 

10.8

Counterparts, Electronic Execution.

111116

 

10.9

Severability

111116

 

10.10

Integration

112116

 

10.11

GOVERNING LAW

112116

 

10.12

Submission To Jurisdiction; Waivers

112116

 

10.13

Judgment Currency

112117

 

10.14

Acknowledgments

113117

 

10.15

Confidentiality

113118

 

10.16

Release of Collateral and Guarantee Obligations; Subordination of Liens

114119

 

10.17

Accounting Changes

115119

 

10.18

WAIVERS OF JURY TRIAL

115119

 

10.19

USA PATRIOT ACT

115120

 

iii

--------------------------------------------------------------------------------


 

 

10.20

Delivery of Lender Addenda

115120

 

10.21

Interest Rate Limitation

115120

 

10.22

Keepwell

120

 

SCHEDULES:

 

 

1

Revolving Commitments and, Tranche A Term Loan Commitments and Tranche B Term
Loan Commitments

1.1A

Excluded Subsidiaries

4.4

Consents, Authorizations, Filings and Notices

4.8A

Excepted Property

4.8B

Owned or Leased Real Property

4.14

Subsidiaries

4.17

UCC Filing Jurisdictions

7.2(d)

Existing Indebtedness

7.3(f)

Existing Liens

7.8

Existing Investments

7.13

Restrictions on Restricted Subsidiaries

 

EXHIBITS:

 

 

A

Form of Guarantee and Collateral Agreement

B

Form of Compliance Certificate

C

Form of Closing Certificate

D

Form of Assignment and Assumption

E

Form of Legal Opinion of Latham & Watkins LLP

F

Form of Exemption Certificate

G

Form of Solvency Certificate

H

Form of Joinder Agreement

I

Form of Lender Addendum

J

Auction Procedures

K-1

Form of Notice of Term Loan Borrowing

K-2

Form of Notice Revolving Loan Borrowing

L

Form of Prepayment Option Notice

M

Form of Notice of Continuation/Conversion

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of December 7, 2012, among WESCO AIRCRAFT
HOLDINGS, INC., a Delaware corporation (“Holdings”), WESCO AIRCRAFT HARDWARE
CORP., a California corporation (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”), BARCLAYS BANK PLC, as Administrative Agent, Collateral
Agent, Issuing Lender and Swingline Lender, MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATEDBANK OF AMERICA, N.A. and BARCLAYS BANK PLC, as joint lead
arrangers, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATEDBANK OF AMERICA,
N.A., BARCLAYS BANK PLC, J.P. MORGAN SECURITIES LLC, KEYBANK NATIONAL
ASSOCIATION, MORGAN STANLEY SENIOR FUNDING, INC., RBC CAPITAL MARKETS, SUMITOMO
MITSUI BANKING CORPORATION and UNION BANK, N.A. as joint bookrunners, BANK OF
AMERICA, N.A., J.P. MORGAN SECURITIES LLC, KEYBANK NATIONAL ASSOCIATION, MORGAN
STANLEY SENIOR FUNDING, INC., RBC CAPITAL MARKETS, SUMITOMO MITSUI BANKING
CORPORATION and UNION BANK, N.A., as co-syndication agents (the “Syndication
Agents”), and BARCLAYS BANK PLC, BBVA COMPASS BANK, PNC BANK, NATIONAL
ASSOCIATION and RAYMOND JAMES BANK, N.A. as co-documentation agents (the
“Documentation Agents”).

 

The parties hereto hereby agree as follows:

 

SECTION 1.                            DEFINITIONS

 

1.1                               Defined Terms.  As used in this Agreement, the
terms listed in this Section 1.1 shall have the respective meanings set forth in
this Section 1.1.

 

“ABR”:  for any day, a rate per annum rounded upwards, if necessary, to the
next 1/100 of 1% equal to the highest of (a) the Prime Rate in effect on such
day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of 1% and
(c) the Eurocurrency Rate for a Eurocurrency Loan denominated in Dollars for a
three-month interest period beginning on such day (or if such day is not a
Business Day, on the immediately preceding Business Day) plus 1%; provided that
in no event shall ABR be less than, in the case of Tranche B Term Loans, 1.75%;
provided further that, for the avoidance of doubt, the Eurocurrency Rate for any
day shall be based on the rate appearing on the Screen for Dollars on such day
at approximately 11 A.M., London time, as the Eurocurrency Rate for deposits
denominated in Dollars and having a three-month interest period.  For purposes
hereof:  “Prime Rate” means the prime commercial lending rate of the
Administrative Agent as established from time to time in its principal
U.S. office, as in effect from time to time.  Any change in the ABR due to a
change in the Eurocurrency Rate, the Prime Rate or the Federal Funds Effective
Rate shall be effective as of the opening of business on the effective day of
such change in the Eurocurrency Rate, the Prime Rate or the Federal Funds
Effective Rate, respectively.

 

“ABR Loans”:  Loans denominated in Dollars the rate of interest applicable to
which is based upon the ABR.

 

“Accepting Lenders”:  as defined in Section 10.1.

 

“Accounting Changes”:  as defined in Section 10.17.

 

“Acquisition”:  as defined in the definition of “Permitted Acquisition”.

 

--------------------------------------------------------------------------------


 

“Administrative Agent”:  Barclays Bank PLC, as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors and permitted assigns.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly to direct or cause the direction of the management and
policies of such Person, in either case whether by contract or otherwise.

 

“Affiliate Assignment Agreement”:  an Assignment and Assumption Agreement
substantially in the form of Exhibit 1 to Exhibit D hereto, with such amendments
or modifications as may be approved by the Administrative Agent.

 

“Affiliate Lenders”:  collectively, Holdings and its Subsidiaries and Other
Affiliates.

 

“Agents”:  the collective reference to the Collateral Agent and the
Administrative Agent.

 

“Agent-Related Party”: as defined in Section 10.2.

 

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Closing Date, the aggregate amount of such Lender’s Commitments
at such time and (b) thereafter, the sum of (i) the aggregate amount of such
Lender’s Tranche A Term Loan Commitments and/or Tranche B Term Loan Commitments
then in effect, and if any such Commitments have been terminated, the aggregate
then unpaid principal amount of such Lender’s related Tranche A Term Loans
and/or Tranche B Term Loans, as applicable, (ii) the aggregate amount of such
Lender’s Revolving Dollar Exposure or Revolving Multicurrency Exposure, or if
the Revolving Commitments of any Class have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding of such Class and
(iii) the aggregate amount of such Lender’s New Term Loan Commitments then in
effect, or if such New Term Loan Commitments have been terminated, the amount of
such Lender’s New Term Loans.

 

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the total Aggregate Exposures of all Lenders at such time.

 

“Agreed Foreign Currency”:  at any time, Pounds Sterling, Canadian Dollars or
euro.

 

“Agreed Foreign Currency Equivalent”:  with respect to any amount in Dollars,
the amount of any Agreed Foreign Currency that could be purchased with such
amount of Dollars using the reciprocal of the foreign exchange rate(s) specified
in the definition of the term “Dollar Equivalent”, as determined by the
Administrative Agent.

 

“Agreed Purposes”:  as defined in Section 10.15.

 

“Agreement”:  this Credit Agreement, as amended by the First Amendment, and as
further amended, restated, amended and restated, waived, supplemented or
otherwise modified from time to time.

 

“Applicable Class”:  as defined in Section 2.12(f).

 

2

--------------------------------------------------------------------------------


 

“Applicable Margin” or “Applicable Commitment Fee Rate”:  for any day, (a) with
respect to Revolving Loans (including any Swingline Loans), and Tranche A Term
Loans and the commitment fees payable hereunder, the applicable rate per annum
determined pursuant to the Pricing Grid and (b) with respect to the Tranche B
Term Loans that are Eurocurrency Loans, 2.50%, and with respect to the Tranche B
Term Loans that are ABR Loans, 1.50%; provided that from the Closing Date until
the six-month anniversary of the Closing Date, the Applicable Margin with
respect to Revolving Loans and Tranche A Term Loans and the Applicable
Commitment Fee Rate shall be determined by reference to Level III of the Pricing
Grid, and thereafter the Applicable Margin with respect to Revolving Loans and
Tranche A Term Loans and the Applicable Commitment Fee Rate shall be determined
in accordance with the Pricing Grid based on the most recently delivered
financial statements delivered pursuant to Section 6.1.

 

“Application”:  an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to open a Letter of
Credit.

 

“Approved Fund”:  as defined in Section 10.6(b).

 

“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property by any Loan Party (a) not in the ordinary course of business under
Section 7.5(e) or (v) or (b) not otherwise permitted under Section 7.5, in each
case, which yields Net Cash Proceeds to any Loan Party (valued at the initial
principal amount thereof in the case of non-cash proceeds consisting of notes or
other debt securities and valued at fair market value in the case of other
non-cash proceeds) in excess of $7,500,000.

 

“Assignee”:  as defined in Section 10.6(b).

 

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit D.

 

“Auction”:  as defined in Section 10.6(g).

 

“Auction Manager”:  (a) any of the Administrative Agent or the Joint Lead
Arrangers, as determined by the Borrower or (b) any other financial institution
or advisor agreed by the Borrower and the Administrative Agent (whether or not
an Affiliate of the Administrative Agent) to act as an arranger in connection
with any repurchases pursuant to Section 10.6(g).

 

“Available Amount”:  as at any date, the sum of, without duplication and, in the
case of clauses (c) through (g) below, to the extent not otherwise included in
Excess Cash Flow:

 

(a)                                 $25,000,000;

 

(b)                                 the Available Excess Cash Flow Amount;

 

(c)                                  the Net Cash Proceeds received from any
Equity Issuance by, or capital contribution to, Holdings or the Borrower made
after the Closing Date (other than Specified Equity Contributions and Equity
Issuances of Disqualified Capital Stock) which, in the case of any such Equity
Issuance by, or capital contribution to, Holdings, have been contributed in cash
as common equity to the Borrower;

 

(d)                                 the aggregate amount of proceeds received by
the Loan Parties after the Closing Date that (i) would have constituted Net Cash
Proceeds pursuant to clause (a) of the definition of “Net Cash Proceeds” except
for the operation of any of (A) the Dollar threshold

 

3

--------------------------------------------------------------------------------


 

set forth in the definition of “Asset Sale”, and (B) the Dollar threshold set
forth in the definition of “Recovery Event” or (ii) constitutes proceeds
declined for prepayment that are returned to the Borrower pursuant to
Section 2.12;

 

(e)                                  the aggregate principal amount of any
Indebtedness of Holdings or any Restricted Subsidiary issued after the Closing
Date (other than Indebtedness issued to a Restricted Subsidiary), which has been
extinguished after being converted into or exchanged for Capital Stock in
Holdings or any parent company;

 

(f)                                   the amount received by Holdings or any
Restricted Subsidiary in cash (and the fair market value (as determined in good
faith by Holdings) of Property other than cash received by Holdings or any
Restricted Subsidiary) after the Closing Date from any dividend or other
distribution by an Unrestricted Subsidiary;

 

(g)                                  in the event any Unrestricted Subsidiary
has been redesignated as a Restricted Subsidiary and becomes a Subsidiary
Guarantor or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, Holdings, the
Borrower or any Subsidiary Guarantor, the fair market value (as determined in
good faith by the Borrower) of the Investments of Holdings or any Restricted
Subsidiary in such Unrestricted Subsidiary at the time of such redesignation,
combination or transfer (or of the assets transferred or conveyed, as
applicable) to the extent the Investment in such Unrestricted Subsidiary was
made by Holdings or any of its Restricted Subsidiaries with the Available
Amount;

 

(h)                                 an amount equal to any returns (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received in cash or Cash
Equivalents by the Borrower or any Restricted Subsidiary in respect of any
Permitted Acquisition or Investments made after the Closing Date pursuant to
Sections 7.8(f), 7.8(n) and 7.8(o) using the Available Amount; and

 

(i)                                     the aggregate amount actually received
in cash or Cash Equivalents by the Borrower or any Restricted Subsidiary in
connection with the sale, transfer or other disposition of its ownership
interest in any joint venture that is not a Subsidiary or in any Unrestricted
Subsidiary, in each case, to the extent of the Investment in such joint venture
or Unrestricted Subsidiary;

 

minus, the sum of

 

(a)                                 the amount of Indebtedness incurred after
the Closing Date pursuant to Section 7.2(h) using the Available Amount;

 

(b)                                 the amount of Restricted Payments made after
the Closing Date pursuant to Section 7.6(e) using the Available Amount; and

 

(c)                                  the amount of any Investments made after
the Closing Date in respect of any Permitted Acquisition or Investments made
after the Closing Date pursuant to Sections 7.8(f) and 7.8(o) using the
Available Amount which, for the avoidance of doubt, will not include any Haas
Acquisition Costs.

 

“Available Excess Cash Flow Amount”:  the aggregate cumulative amount, not less
than zero, of Excess Cash Flow for all fiscal years ending on or after
September 30, 2013 that is not

 

4

--------------------------------------------------------------------------------


 

required pursuant to the provisions of Section 2.12(c) to be applied to the
prepayment of Term Loans or New Term Loans.

 

“Available Revolving Commitment”:  as to any Revolving Lender of any Class at
any time, an amount equal to the excess, if any, of (a) such Lender’s Revolving
Commitment of such Class then in effect over (b) such Lender’s Revolving
Extensions of Credit of such Class then outstanding; provided that in
calculating any Revolving Lender’s Revolving Extensions of Credit of Dollar
Revolving Commitments for the purpose of determining such Revolving Lender’s
Available Revolving Commitments of such Class pursuant to Section 2.9(a), the
aggregate principal amount of Swingline Loans then outstanding shall be deemed
to be zero.

 

“Below Threshold Asset Disposition Proceeds”:  the aggregate cumulative amount
of Net Cash Proceeds received by the Loan Parties after the Closing Date that
would have constituted Net Cash Proceeds of an Asset Sale except for the
operation of clause (a) of the definition thereof.

 

“Benefitted Lender”:  as defined in Section 10.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”:  as defined in the preamble hereto.

 

“Borrower Materials” means any materials and/or information provided by or on
behalf of the Borrower hereunder and under the other Loan Documents to the
Administrative Agent and/or any Joint Lead Arranger and made available to the
Lenders on the Platform.

 

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business”:  the provision of inventory management services and the purchase,
sale and distribution of parts, machined parts, electronic products, bearings,
other C-class parts, fastener installation tooling and other parts used by the
Borrower’s customers and various services relating, incidental or ancillary
thereto.

 

“Business Day”:  a day (a) other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
(b) with respect to notices and determinations in connection with, and payments
of principal and interest on, Eurocurrency Loans, such day is also a day for
trading by and between banks in deposits in the relevant Currency in the
interbank eurocurrency market, (c) with respect to notices and determinations in
connection with, and payments of principal and interest on, Eurocurrency Loans
denominated in Pounds Sterling, such day is also a day on which commercial banks
and the London foreign exchange market settle payments in the Principal
Financial Center for such Foreign Currency, (d) with respect to notices and
determinations in connection with, and payments of principal and interest on,
Eurocurrency Loans denominated in euro, such day is also a day on which the
Trans-European Automated Real-time Gross Settlement Express Transfer payment
system (or any successor settlement system as determined by the Administrative
Agent) is open for the settlement of payments in euro and (e) with respect to
notices and determinations in connection with, and payments of principal and
interest on, Eurocurrency Loans denominated in Canadian Dollars, any day other
than a day on which banks are not open for dealings in deposits in Canadian
Dollars in Toronto, Ontario.

 

5

--------------------------------------------------------------------------------


 

“Canadian Dollars” or “Cdn.$” means the lawful money of Canada.

 

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all cash expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease but excluding any amount representing capitalized
interest) of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements during such period) which are
required to be capitalized under GAAP on a balance sheet of such Person;
provided that in any event the term “Capital Expenditures” shall exclude: 
(i) any Permitted Acquisition and any other Investment permitted hereunder;
(ii) any expenditures to the extent financed with any Reinvestment Deferred
Amount; (iii) expenditures for leasehold improvements for which such Person is
reimbursed or receives a credit; and (iv) expenditures to the extent they are
made with the proceeds of equity contributions (other than Specified Equity
Contributions and in respect of Disqualified Capital Stock) made to Holdings or
the Restricted Subsidiaries after the Closing Date.

 

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, and any and
all equivalent ownership interests in a Person (other than a corporation).

 

“Cash-Capped Incremental Facility”: as defined in Section 2.25(a).

 

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within one year from the date of acquisition; (d) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of one year or less from
the date of acquisition backed by standby letters of credit issued by any Lender
or any commercial bank satisfying the requirements of clause (b) of this
definition; and (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of any of clauses (a) through
(f) of this definition; or (h) money market funds that (i) purport to comply
generally with the criteria set forth in SEC Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P or Aaa by Moody’s or

 

6

--------------------------------------------------------------------------------


 

carrying an equivalent rating by a nationally recognized rating agency, and
(iii) have portfolio assets of at least $5,000,000,000.

 

“Cash Management Obligations”: obligations owed by the Borrower or any Guarantor
to any Lender or any Affiliate of a Lender in respect of any overdraft and
related liabilities arising from treasury, depository and cash management
services, credit or debit card, or any automated clearing house transfers of
funds.

 

“Certificated Security”:  as defined in the Guarantee and Collateral Agreement.

 

“Chattel Paper”:  as defined in the Guarantee and Collateral Agreement.

 

“Class”:  (a) when used in reference to any Loan or borrowing, refers to whether
such Loan, or the Loans constituting such borrowing, are Dollar Revolving Loans,
Multicurrency Revolving Loans, Tranche A Term Loans, Tranche B Term Loans or, if
applicable, a Tranche of New Term Loans; (b) when used in reference to any
Swingline Loan, refers to whether such Swingline Loans are Dollar Swingline
Loans or Multicurrency Swingline Loans; (c) when used in reference to any
Lender, refers to whether such Lender is a Dollar Revolving Lender, a
Multicurrency Revolving Lender, a Tranche A Term Loans, Tranche B Term Lender or
a New Term Lender under a Tranche of New Term Loans; (d) when used in reference
to any Commitment, refers to whether such Commitment is a Dollar Revolving
Commitment, Multicurrency Revolving Commitment, Tranche A Term Loan Commitment,
Tranche B Term Loan Commitment or Tranche of New Term Loan Commitment; and
(e) when used in reference to a Letter of Credit refers, refers to whether such
Letter of Credit is a Dollar Letter of Credit or a Multicurrency Letter of
Credit.

 

“Closing Date”:  December 7, 2012, which was the date on which the conditions
precedent set forth in Section 5.1 shall have beenwere satisfied and the initial
Tranche A Term Loans hereunder shall have beenwere funded, which date is
December 7, 2012.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Investors”:  any co-investors designated by the Sponsor who may own,
directly or indirectly, no more than 15%, in the aggregate, of the Capital Stock
of Holdings.

 

“Collateral”:  collectively, the meaning assigned to such term in the Guarantee
and Collateral Agreement and any real property subject to a Lien under a
Mortgage (or if the context so requires, intended to be subject to such a Lien).

 

“Collateral Agent”:  Barclays Bank PLC, in its capacity as collateral agent for
the Secured Parties under the Security Documents and any of its successors and
permitted assigns.

 

“Commitment”:  as to any Lender, the sum of the Revolving Commitments, the
Tranche A Term Loan Commitments, the Tranche B Term Loan Commitments and the New
Term Loan Commitments (if any) of such Lender.

 

“Committed Reinvestment Amount”:  as defined in the definition of “Reinvestment
Prepayment Amount”.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

7

--------------------------------------------------------------------------------


 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with Holdings within the meaning of Section 4001 of ERISA
or is part of a group that includes Holdings and that is treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code.

 

“Commonly Controlled Plan”:  as defined in Section 4.12(b).

 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Confidential Information”:  as defined in Section 10.15.

 

“Consolidated Current Assets”:  at any date, all amounts (other than cash, Cash
Equivalents and Foreign Cash Equivalents) that would, in conformity with GAAP,
be set forth opposite the caption “total current assets” (or any like caption)
on a consolidated balance sheet of Holdings and its Restricted Subsidiaries at
such date.

 

“Consolidated Current Liabilities”:  at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings
and its Restricted Subsidiaries at such date, but excluding (a) the current
portion of any Indebtedness of Holdings and its Restricted Subsidiaries and
(b) without duplication, all Indebtedness consisting of Revolving Loans or
Swingline Loans, to the extent otherwise included therein.

 

“Consolidated EBITDA”:  of any Person for any period, Consolidated Net Income of
such Person and its Subsidiaries (or, in the case of Holdings, its Restricted
Subsidiaries) for such period plus, without duplication and to the extent
reflected as a charge in the statement of such Consolidated Net Income for such
period, the sum of (a) income tax (or any alternative tax in lieu thereof)
expense (including state, local, franchise, excise, foreign withholding and
similar taxes), (b) Consolidated Net Interest Expense of such Person and its
Subsidiaries (or, in the case of Holdings, its Restricted Subsidiaries),
amortization or writeoff of debt discount, debt issuance costs and commissions,
premiums, discounts and other fees and charges associated with Indebtedness
(including commitment and administrative fees and charges with respect to the
Facilities), (c) depreciation and amortization expense, (d) amortization or
impairment of intangibles (including, but not limited to, goodwill) and
organization costs, (e) any extraordinary, unusual or non-recurring expenses or
losses (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, losses on sales of
assets outside of the ordinary course of business), (f) any other non-cash
charges, expenses or losses, including in relation to earn-outs and similar
obligations, (g) restructuring and integration costs, including, without
limitation, any severance costs, costs associated with office openings or
closings and consolidation, relocation or integration costs and other
non-recurring business optimization and restructuring charges and expenses,
(h) stock-option based and other equity-based compensation expenses,
(i) transaction costs, fees, losses and expenses (including those relating to
transactions contemplated hereby (including any amendments or waivers of the
Loan Documents), and those payable in connection with the sale of Capital Stock,
the incurrence of Indebtedness permitted under Section 7.2, transactions
permitted by Section 7.4, Dispositions permitted by Section 7.5 or any Permitted
Acquisition or other Investment permitted under Section 7.8 (in each case
whether or not successful)), (j) all fees and expenses paid pursuant to the
Management Agreement, (k) proceeds from any business interruption insurance (in
the case of this clause (k) to the extent not reflected as revenue or income in
such statement of such Consolidated Net Income), (l) losses recognized and
expenses incurred in connection with the effect of currency and exchange rate
fluctuations on intercompany balances and other balance sheet items, (m) cash
expenses

 

8

--------------------------------------------------------------------------------


 

relating to earn-outs and similar obligations, (n) to the extent actually
reimbursed, charges, losses, lost profits, write-offs or expenses incurred to
the extent covered by indemnification provisions in any agreement in connection
with a Permitted Acquisition or any other acquisition permitted by Section 7.8,
(o) the amount of cost savings and other operating improvements and synergies
projected by the Borrower in good faith and certified in writing to the
Administrative Agent to be realized as a result of any acquisition or
Disposition (including the termination or discontinuance of activities
constituting such business) of business entities or properties or assets,
constituting a division or line of business of any business entity, division or
line of business that is the subject of any such acquisition or Disposition, or
from any operational change taken or committed to be taken during such period
(in each case calculated on a pro forma basis as though such cost savings and
other operating improvements and synergies had been realized on the first day of
such period), net of the amount of actual benefits realized during such period
from such actions to the extent already included in the Consolidated Net Income
for such period, provided that (i) the Borrower shall have certified to the
Administrative Agent that (A) such cost savings, operating improvements and
synergies are reasonably anticipated to result from such actions and (B) such
actions have been taken, or have been committed to be taken and the benefits
resulting therefrom are anticipated by the Borrower to be realized
within 12 months, (ii) no cost savings shall be added pursuant to this
clause (o) to the extent already included in clause (e) above with respect to
such period and (iii) the amount of such cost savings, operating improvements
and synergies shall not exceed 10% of Consolidated EBITDA for any period of 12
consecutive months and (p) Public Company Costs, provided that the amount of
such Public Company Costs shall not exceed $4,000,000 for any period of 12
consecutive months; minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (a) any extraordinary,
unusual or non-recurring income or gains (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of
business), (b) any other non-cash income or gains (other than the accrual of
revenue in the ordinary course), but excluding any such items (i) in respect of
which cash was received in a prior period or will be received in a future period
or (ii) which represents the reversal in such period of any accrual of, or
reserve for, anticipated cash charges in any prior period where such accrual or
reserve is no longer required, all as determined on a consolidated basis and
(c) gains realized and income accrued in connection with the effect of currency
and exchange rate fluctuations on intercompany balances and other balance sheet
items; provided that for purposes of calculating Consolidated EBITDA of Holdings
and its Restricted Subsidiaries for any period, (A) the Consolidated EBITDA of
any Person acquired by Holdings or its Restricted Subsidiaries during such
period shall be included on a pro forma basis for such period (but assuming the
consummation of such acquisition and the incurrence or assumption of any
Indebtedness in connection therewith occurred on the first day of such period),
(B) the Consolidated EBITDA of any Person Disposed of by Holdings or its
Restricted Subsidiaries during such period shall be excluded for such period
(assuming the consummation of such Disposition and the repayment of any
Indebtedness in connection therewith occurred on the first day of such period)
and (C) the Consolidated EBITDA generated by any Qualified Contract that has
been entered into by Holdings or any Restricted Subsidiary during such period
will be given pro forma effect for such period as if such Qualified Contract had
been entered into on the first day of such period; provided that such
Consolidated EBITDA shall be certified by Holdings as having been determined in
good faith to be reasonably anticipated to be realizable within 12 months
following the date such Qualified Contract is entered into.  For purposes of
determining compliance with the financial covenants set forth in Section 7.1,
(i) any cash common equity contribution or (ii) any other equity contribution on
terms reasonably acceptable to the Administrative Agent, made by Holdings to the
Borrower or any Subsidiary Guarantor on or after the first day of any fiscal
quarter and prior to the day that is 10 days after the day on which financial
statements are required to be delivered for such fiscal quarter (it being
understood that each such contribution shall be credited with respect to only
one fiscal quarter; provided that such credit shall be effective as to such
fiscal quarter for all periods in which such fiscal

 

9

--------------------------------------------------------------------------------


 

quarter is included) will, at the request of Holdings, be deemed to increase,
dollar for dollar, Consolidated EBITDA for such fiscal quarter for the purposes
of determining compliance with such financial covenants at the end of such
fiscal quarter and applicable subsequent periods (any such equity contribution
so included in the calculation of Consolidated EBITDA, a “Specified Equity
Contribution”); provided that (a) in each four fiscal quarter period there shall
be a period of at least two fiscal quarters in which no Specified Equity
Contribution is made, (b) no more than four Specified Equity Contributions shall
be made so long as the Commitments remain in effect, any Letter of Credit
remains outstanding (that has not been cash collateralized or backstopped) or
any Loan or other amount is owing to any Lender or any Agent hereunder and
(c) the amount of any Specified Equity Contribution shall be no greater than the
amount required to cause Holdings to be in compliance with the financial
covenants set forth in Section 7.1.  Notwithstanding the forgoing, Consolidated
EBITDA shall be calculated without giving effect to the non-cash effects of
purchase accounting or similar adjustments required or permitted by GAAP in
connection with any Investment (including any Permitted Acquisition). 
Notwithstanding the foregoing, from and after the First Amendment Effective
Date, Consolidated EBITDA, solely with respect to Haas Group Inc. and its
Subsidiaries, shall be deemed to be $10,700,000 for the fiscal quarter ending
March 31, 2013, $11,100,000 for the fiscal quarter ending June 30, 2013,
$10,700,000 for the fiscal quarter ending September 30, 2013 and $11,100,000 for
the fiscal quarter ending December 31, 2013.

 

“Consolidated Net Income”:  of any Person for any period, the consolidated net
income (or loss) of such Person and its Subsidiaries (or, in the case of
Holdings, its Restricted Subsidiaries) for such period, determined on a
consolidated basis in accordance with GAAP; provided that in calculating
Consolidated Net Income of Holdings and its consolidated Restricted Subsidiaries
for any period, there shall be excluded (a) the income (or deficit) of any
Person accrued prior to the date it becomes a Restricted Subsidiary of Holdings
or is merged into or consolidated with Holdings or any of its Subsidiaries and
(b) the income (or deficit) of any Person (other than a Restricted Subsidiary of
Holdings) in which Holdings or any of its Restricted Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by Holdings or such Restricted Subsidiary in the form of dividends or
similar distributions (which dividends and distributions shall be included in
the calculation of Consolidated Net Income).  Notwithstanding the foregoing, for
purposes of calculating Excess Cash Flow, Consolidated Net Income shall not
include: (i) extraordinary gains for such period, (ii) the cumulative effect of
a change in accounting principles during such period, (iii) any fees and
expenses incurred during such period, or any amortization thereof for such
period, in connection with any acquisition, investment, recapitalization, asset
disposition, issuance or repayment of debt, issuance of equity securities,
refinancing transaction or amendment or other modification of any debt
instrument (in each case, including any such transaction undertaken but not
completed) and any charges or non-recurring merger costs incurred during such
period as a result of any such transaction and (iv) any income (loss) for such
period attributable to the early extinguishment of Indebtedness or Hedge
Agreements.  There shall be excluded from Consolidated Net Income for any period
the purchase accounting effects of adjustments to inventory, property and
equipment, software and other intangible assets and deferred revenue required or
permitted by GAAP and related authoritative pronouncements as a result of any
consummated acquisition whether consummated before or after the Closing Date, or
the amortization or write-off of any amounts thereof.

 

“Consolidated Net Interest Coverage Ratio”:  for any period, the ratio of
(a) Consolidated EBITDA of Holdings and its Restricted Subsidiaries for such
period to (b) Consolidated Net Interest Expense of Holdings and its Restricted
Subsidiaries for such period.

 

“Consolidated Net Interest Expense”:  of any Person for any period, (a) total
cash interest expense (including that attributable to Capital Lease Obligations)
of such Person and its Subsidiaries (or, in the case of Holdings, its Restricted
Subsidiaries) for such period with respect to all

 

10

--------------------------------------------------------------------------------


 

outstanding Indebtedness of such Person and its Subsidiaries (or, in the case of
Holdings, its Restricted Subsidiaries), minus (b) the sum of (i) total cash
interest income of such Person and its Subsidiaries (or, in the case of
Holdings, its Restricted Subsidiaries) for such period, in each case determined
in accordance with GAAP plus (ii) any one time financing fees (to the extent
included in such Person’s consolidated interest expense for such period),
including, with respect to Holdings, those paid in connection with the
transactions occurring on the Closing Date or in connection with any amendment
hereof.  For purposes of the foregoing, interest expense of any Person shall be
determined after giving effect to any net payments made or received by such
Person with respect to interest rate Hedge Agreements (other than early
termination payments) permitted hereunder.

 

“Consolidated Total Leverage”:  at any date, the aggregate principal amount of
all Funded Debt of Holdings and its Restricted Subsidiaries at such date, minus
cash and Cash Equivalents (other than any restricted cash, Cash Equivalents or
Foreign Cash Equivalents) held by Holdings and its Restricted Subsidiaries on
such date, in each case determined on a consolidated basis in accordance with
GAAP.

 

“Consolidated Total Leverage Ratio”:  as at the last day of any period of four
consecutive fiscal quarters of Holdings, the ratio of (a) Consolidated Total
Leverage on such day to (b) Consolidated EBITDA of Holdings and its Restricted
Subsidiaries for such period.

 

“Consolidated Working Capital”:  at any date, the difference of (a) Consolidated
Current Assets on such date less (b) Consolidated Current Liabilities on such
date.

 

“Continuing Directors”:  the directors of Holdings on the Closing Date and each
other director of Holdings, if, in each case, such other director’s nomination
for election to the board of directors of Holdings is recommended by at least
51% of the then Continuing Directors or such other director receives the vote of
the Sponsor and/or its Affiliates (excluding any operating portfolio companies
of the Sponsor) or any other Permitted Investor in his or her election by the
shareholders of Holdings.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

 

“Currency”:  Dollars or any Agreed Foreign Currency.

 

“Debt Fund Affiliate”:  any Affiliate of Holdings that is a bona fide
diversified debt fund, provided that the Sponsor does not, directly or
indirectly, possess the power to direct or cause the direction of the investment
policies of any such fund.

 

“Debtor Relief Laws”:  means the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender”:  subject to Section 2.26(a), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in

 

11

--------------------------------------------------------------------------------


 

writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (which conditions precedent, together
with the applicable default, if any, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, any
Issuing Lender, any Swingline Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swingline Loans) within two Business Days of the date
when due, (b) has notified the Borrower, the Administrative Agent or any Issuing
Lender or Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder or has made a public statement to that effect
(unless such writing or public statement relates to such Lenders’ obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with the applicable default, if any, shall be specifically identified
in such writing or public statement) cannot be satisfied), (c) has failed,
within three Business Days after written request by the Administrative Agent or
the Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Borrower), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.26(a)) upon delivery of written notice
of such determination to the Borrower, each Issuing Lender, each Swingline
Lender and each Lender.

 

“Derivatives Counterparty”:  as defined in Section 7.6.

 

“Differential Amount”:  as defined in Section 7.5(l).

 

“Disposition”:  with respect to any Property, any sale, sale and leaseback,
assignment, conveyance, transfer or other effectively complete disposition
thereof.  The terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Capital Stock”:  Capital Stock (other than, for purposes of
determining compliance with Section 7.1, any Capital Stock issued in connection
with a Specified Equity Contribution for such periods as such Specified Equity
Contribution is deemed to increase Consolidated EBITDA) that (a) requires the
payment of any dividends (other than dividends payable solely in shares of
Qualified Capital Stock), (b) matures or is mandatorily redeemable or subject to
mandatory repurchase or redemption or repurchase at the option of the holders
thereof (other than solely for Qualified Capital Stock), in each case in whole
or in part and whether upon the occurrence of any event, pursuant to a sinking
fund obligation on a fixed date or otherwise (including as the result of a
failure to maintain or achieve any financial performance standards), prior to
the date that is 91 days after the final scheduled maturity date of the Loans
(other than (i) upon payment in full of the Obligations (other than
indemnification and other contingent obligations not yet due and owing and

 

12

--------------------------------------------------------------------------------


 

Obligations in respect of Specified Hedge Agreements or Cash Management
Obligations) or (ii) upon a “change in control”; provided that any payment
required pursuant to this clause (ii) is contractually subordinated in right of
payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent) or (c) are convertible or exchangeable, automatically or
at the option of any holder thereof, into any Indebtedness, Capital Stock or
other assets other than Qualified Capital Stock.

 

“Disqualified Institution”:  (i) those institutions identified by the Borrower
in writing to the Administrative Agent prior to the Closing Date, as the case
may be, or with the consent of the Administrative Agent (not to be unreasonably
withheld; consent of the Administrative Agent shall be deemed to have been given
if the Administrative Agent does not object within 5 Business Days after
identification of an institution) from time to time thereafter, and their known
Affiliates (other than bona fide debt fund Affiliates) and (ii) business
competitors of the Borrower and its Subsidiaries identified in writing to the
Administrative Agent from time to time and their known Affiliates (other than
bona fide debt fund Affiliates).

 

“Documentation Agents”:  as defined in the preamble hereto.

 

“Dollar Amount”:  in respect of any amount, the sum of (a) the portion thereof
denominated in Dollars (if any), plus (b) the Dollar Equivalent of the portion
thereof denominated in any Foreign Currency (if any).

 

“Dollar Equivalent”:  of any amount means, on the applicable Valuation Date,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in any Agreed Foreign Currency, the equivalent of such amount in
Dollars determined by using the rate of exchange quoted by the Administrative
Agent in New York, New York at 11:00 a.m. (New York time) on the Valuation Date
(or, in the case of any determination made under Section 2.12(f) or the last
sentence of Section 2.18(g), on the date of determination or redenomination
therein referred to) to prime banks in New York for the spot purchase in the New
York foreign exchange market of such amount of Dollars with such Agreed Foreign
Currency.

 

“Dollar L/C Obligations”:  at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Dollar
Letters of Credit and (b) the aggregate amount of drawings under Dollar Letters
of Credit that have not then been reimbursed.  The Dollar L/C Obligations of any
Lender at any time shall be its Dollar Revolving Percentage of the total Dollar
L/C Obligations at such time.

 

“Dollar Letter of Credit”:  Letters of Credit that utilize the Dollar Revolving
Commitments.

 

“Dollar Revolving Commitments”:  as to any Dollar Revolving Lender, the
obligation of such Lender, if any, to make Dollar Revolving Loans and
participate in Dollar Swingline Loans and Dollar Letters of Credit in an
aggregate principal and/or face amount not to exceed the amount set forth under
the heading “Dollar Revolving Commitment” opposite such Lender’s name on
Schedule 1, or as the case may be, in the Assignment and Assumption pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof.  The original aggregate amount of the Dollar
Revolving Commitments is $160,000,000.

 

“Dollar Revolving Extensions of Credit”:  as to any Dollar Revolving Lender at
any time, an amount equal to the sum of (a) the aggregate principal amount of
all Dollar Revolving Loans held by such Lender then outstanding, (b) such
Lender’s Dollar Revolving Percentage of the Dollar

 

13

--------------------------------------------------------------------------------


 

L/C Obligations then outstanding and (c) such Lender’s Dollar Revolving
Percentage of the aggregate principal amount of Dollar Swingline Loans then
outstanding.

 

“Dollar Revolving Facility”:  as defined in the definition of “Facility”.

 

“Dollar Revolving Lender”:  each Lender that has a Dollar Revolving Commitment
or that holds Dollar Revolving Loans.

 

“Dollar Revolving Loans”:  as defined in Section 2.4(a).

 

“Dollar Revolving Percentage”:  as to any Dollar Revolving Lender at any time,
the percentage which such Lender’s Dollar Revolving Commitment then constitutes
of the aggregate Dollar Revolving Commitments or, at any time after the Dollar
Revolving Commitments shall have expired or terminated, the percentage which the
Dollar Amount of the aggregate principal amount of such Dollar Revolving
Lender’s Dollar Revolving Loans then outstanding constitutes of the aggregate
principal amount of the Dollar Revolving Loans then outstanding, provided that
in the event that the Dollar Revolving Loans are paid in full prior to the
reduction to zero of the Dollar Revolving Extensions of Credit, the Dollar
Revolving Percentages shall be determined in a manner designed to ensure that
the other outstanding Dollar Revolving Extensions of Credit shall be held by the
Dollar Revolving Lenders on a comparable basis.

 

“Dollar Swingline Loans”:  as defined in Section 2.6(a).

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Domestic Subsidiary”:  any direct or indirect Restricted Subsidiary of Holdings
organized under the laws of any jurisdiction within the United States other than
those directly owned by a Foreign Subsidiary.

 

“Environmental Laws”:  any and all applicable laws, rules, orders, regulations,
statutes, ordinances, codes or decrees (including, without limitation, common
law) of any international authority, foreign government, the United States, or
any state, provincial, local, municipal or other governmental authority,
regulating, relating to or imposing liability or standards of conduct concerning
protection of the environment, as has been, is now, or at any time hereafter is,
in effect.

 

“Environmental Liability”:  any liability, claim, action, suit, judgment or
order under or relating to any Environmental Law for any damages, injunctive
relief, losses, fines, penalties, fees, expenses (including reasonable fees and
expenses of attorneys and consultants) or costs, whether contingent or
otherwise, including those arising from or relating to:  (a) compliance or
non-compliance with any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Materials of Environmental
Concern, (c) exposure to any Materials of Environmental Concern, (d) the Release
of any Materials of Environmental Concern or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Issuance”:  any issuance by Holdings or its Restricted Subsidiaries of
its Capital Stock in a public or private offering.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

14

--------------------------------------------------------------------------------


 

“euro”:  the single currency of Participating Member States of the European
Union, which shall be an Agreed Foreign Currency and a Foreign Currency under
this Agreement.

 

“Eurocurrency Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan denominated in any Currency, the rate per
annum determined on the basis of the rate for deposits in the relevant Currency
for a period equal to such Interest Period commencing on the first day of such
Interest Period appearing on the Screen as of 11:00 A.M., London time, two
Business Days prior to the beginning of such Interest Period, as the
Eurocurrency Rate for deposits denominated in such Currency with a maturity
comparable to such Interest Period; provided that in no event shall the
Eurocurrency Base Rate be less than, in the case of Tranche B Term Loans,
0.75%.  In the event that such rate does not appear on the Screen at such time
for any reason, then the “Eurocurrency Base Rate” shall be determined by
reference to such other comparable publicly available service for displaying
eurocurrency rates in such Currency as may be selected by the Administrative
Agent or, in the absence of such availability, by reference to the rate at which
the Administrative Agent is offered deposits in the relevant currency at or
about 11:00 A.M., London time, two Business Days prior to the beginning of such
Interest Period in the interbank eurocurrency market where its eurodollar and
foreign currency and exchange operations are then being conducted for delivery
on the first day of such Interest Period for the number of days comprised
therein.

 

“Eurocurrency Loans”:  Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

 

“Eurocurrency Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

Eurocurrency Base Rate

 

1.00 - Eurocurrency Reserve Requirements

 

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurocurrency Tranche”:  the collective reference to Eurocurrency Loans
denominated in the same Currency under a particular Facility the then current
Interest Periods with respect to all of which begin on the same date and end on
the same later date (whether or not such Loans shall originally have been made
on the same day).

 

“Event of Default”:  any of the events specified in Section 8; provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Amount”:  as defined in Section 7.4(c).

 

“Excess Cash Flow”:  for any fiscal year of Holdings, the difference, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation,
amortization and deferred tax expense) deducted in arriving

 

15

--------------------------------------------------------------------------------


 

at such Consolidated Net Income, (iii) the amount of the decrease, if any, in
Consolidated Working Capital for such fiscal year, (iv) the aggregate net amount
of non-cash loss on the Disposition of Property by Holdings and its Restricted
Subsidiaries during such fiscal year (other than sales of inventory in the
ordinary course of business), to the extent deducted in arriving at such
Consolidated Net Income and (v) the net increase during such fiscal year (if
any) in deferred tax liabilities or decrease in deferred tax assets (in each
case to the extent reflected in Consolidated Net Income and not included in
Consolidated Working Capital) of Holdings minus (b) the sum, without duplication
(including, in the case of clauses (ii) and (viii) below, duplication across
periods; provided that all or any portion of the amounts referred to in
clauses (ii) and (viii) below with respect to a period may be applied in the
determination of Excess Cash Flow for any subsequent period to the extent such
amounts did not previously result in a reduction of Excess Cash Flow in any
prior period), of (i) the amount of all non-cash gains or credits included in
arriving at such Consolidated Net Income (including, without limitation, credits
included in the calculation of deferred tax assets and liabilities), (ii) the
aggregate amount (A) actually paid by Holdings and its Restricted Subsidiaries
in cash during such fiscal year on account of Capital Expenditures and Permitted
Acquisitions and (B) committed during such fiscal year to be used to make
Capital Expenditures or Permitted Acquisitions which in either case have been
actually made or consummated or for which a binding agreement exists as of the
time of determination of Excess Cash Flow for such fiscal year (in each case
under this clause (ii) other than to the extent any such Capital Expenditure or
Permitted Acquisition is made (or, in the case of the preceding clause (B), is
expected to be made) with the proceeds of new long-term Indebtedness or an
Equity Issuance or with the proceeds of any Reinvestment Deferred Amount),
(iii) the aggregate amount of all regularly scheduled principal payments or
prepayments (including, without limitation, voluntary prepayments (other than
with respect to the New Term Loans, Term Loans or Revolving Loans)) of
Indebtedness (including, without limitation, the New Term Loans or Term Loans)
of Holdings and its Restricted Subsidiaries made during such fiscal year (other
than in respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder and other than to the
extent any such prepayments are the result of the incurrence of additional
indebtedness), (iv) the amount of the increase, if any, in Consolidated Working
Capital for such fiscal year, (v) the aggregate net amount of non-cash gain on
the Disposition of Property by Holdings and its Restricted Subsidiaries during
such fiscal year (other than sales of inventory in the ordinary course of
business), to the extent included in arriving at such Consolidated Net Income,
(vi) fees and expenses incurred in connection with the closing of the Loan
Documents (including amendments of the foregoing), (vii) purchase price
adjustments paid or received in connection with any Permitted Acquisition or any
other acquisition permitted under Section 7.8, (viii) the net amount of
Investments made during such period pursuant to paragraphs (d), (f), (h), (l),
(o), (q), (x) and (aa) of Section 7.8 or committed during such period to be used
to make Investments pursuant to such paragraphs of Section 7.8 which have been
actually made or for which a binding agreement exists as of the time of
determination of Excess Cash Flow for such period, (ix) the amount (determined
by Holdings) of such Consolidated Net Income which is mandatorily prepaid or
reinvested pursuant to Section 2.12(b) (or as to which a waiver of the
requirements of such Section applicable thereto has been granted under
Section 10.1) prior to the date of determination of Excess Cash Flow for such
fiscal year as a result of any Asset Sale or Recovery Event and (x) the net
decrease during such fiscal year (if any) in deferred tax liabilities or
increase in deferred tax assets (in each case to the extent reflected in
Consolidated Net Income and not included in Consolidated Working Capital) of
Holdings.

 

“Excess Cash Flow Application Date”:  as defined in Section 2.12(c).

 

“Excess Cash Flow Percentage”:  50%; provided that the Excess Cash Flow
Percentage for any Excess Cash Flow Application Date shall be reduced to 25% if
the Consolidated Total Leverage Ratio as of the last day of the fiscal year most
recently ended prior to such date is less than

 

16

--------------------------------------------------------------------------------


 

3.00 to 1.0 but not less than 2.50:1.00 and reduced further to 0% if the
Consolidated Total Leverage Ratio as of the last day of such fiscal year is less
than 2.50 to 1.0.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) (i) by virtue of such Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 10.22 and any
other applicable keepwell, support, or other agreement for the benefit of such
Guarantor and any and all applicable guarantees of such Guarantor’s Swap
Obligations by other Loan Parties), at the time the guarantee of (or grant of
such security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation or (ii) in the case of a Swap
Obligation that is required to be cleared pursuant to section 2(h) of the
Commodity Exchange Act, because such Guarantor is a “financial entity,” as
defined in section 2(h)(7)(C) the Commodity Exchange Act, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
or (b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan Parties
and Hedge Bank applicable to such Swap Obligations.  If a Swap Obligation arises
under a master agreement governing more than one Swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to the
Swap for which such guarantee or security interest is or becomes excluded in
accordance with the first sentence of this definition.

 

“Excluded Subsidiary”:  (a) each Domestic Subsidiary which is an Immaterial
Subsidiary as of the Closing Date and listed on Schedule 1.1A to this Agreement
and each future Domestic Subsidiary which is an Immaterial Subsidiary, in each
case, for so long as such Subsidiary remains an Immaterial Subsidiary, (b) each
Domestic Subsidiary that is not a wholly-owned Subsidiary on any date such
Subsidiary would otherwise be required to become a Guarantor pursuant to the
requirements of Section 6.8(c) (for so long as such Subsidiary remains a
non-wholly-owned Restricted Subsidiary), (c) any Foreign Subsidiary Holding
Company and any Subsidiaries owned directly or indirectly by such Foreign
Subsidiary Holding Company, (d) each Domestic Subsidiary that is a direct or
indirect Subsidiary of a Foreign Subsidiary, (e) each Unrestricted Subsidiary,
(f) each Domestic Subsidiary to the extent that (i) such Domestic Subsidiary is
prohibited by any applicable Contractual Obligation or Requirement of Law from
guaranteeing the Obligations, (ii) any Contractual Obligation prohibits such
guarantee without the consent of the other party or (iii) a guarantee of the
Obligations would give any other party to a Contractual Obligation the right to
terminate its obligation thereunder; provided that such Contractual Obligation
was not entered into in contemplation of permitting such Domestic Subsidiary not
to become a Guarantor and clauses (ii) and (iii) shall not be applicable if
(A) such other party is a Loan Party or a wholly-owned Subsidiary or (B) consent
has been obtained to provide such guarantee and for so long as such Contractual
Obligation or replacement or renewal thereof is in effect, (g) any special
purpose entity or (h) any other Domestic Subsidiary with respect to which, in
the reasonable judgment of the Administrative Agent (confirmed by notice to the
Borrower) the cost of providing a guarantee is excessive in view of the benefits
to be obtained by the Lenders.

 

“Excluded Taxes”:  as defined in Section 2.20(a).

 

17

--------------------------------------------------------------------------------


 

“Existing Credit Agreement”:  the Credit Agreement dated as of AprilDecember 7,
20112012, among Holdings, the Borrower, the lenders party thereto, Barclays Bank
PLC, as Administrative Agent and the other agents and financial institutions
party thereto, as amended.

 

“Facility”:  each of (a) the Tranche A Term Loan Commitments and the Tranche A
Term Loans (the “Tranche A Term Facility”), (b)  the Tranche B Term Loan
Commitments and the Tranche B Term Loans (the “Tranche B Term Facility”),
(c) the Dollar Revolving Commitments and the extensions of credit made
thereunder (the “Dollar Revolving Facility”), (cd) the Multicurrency Revolving
Commitments and the extensions of credit made thereunder (the “Multicurrency
Revolving Facility” and, together with the Dollar Revolving Facility, the
“Revolving Facility”) and (de) each Tranche of New Term Loans and the related
New Term Loan Commitments (each, a “New Term Loan Facility”).

 

“FATCA”:  means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

 

“Fee Payment Date”:  commencing on December 31, 2012, (a) the last Business Day
of each March, June, September and December and (b) the last day of the
Revolving Commitment Period.

 

“First Amendment”: the First Amendment dated as of February 28, 2014, among
Holdings, the Borrower, the Subsidiary Guarantors, Barclays Bank PLC as
Administrative Agent and Collateral Agent, and the Lenders party thereto.

 

“First Amendment Effective Date”: has the meaning assigned to such term in the
First Amendment.

 

“Flintbrook”:  Flintbrook Limited, a limited holding company incorporated under
the laws of England and Wales.

 

“Foreign Cash Equivalents”:  (a) certificates of deposit or bankers acceptances
of, and bank deposits with, any bank organized under the laws of any country
that is a member of the European Economic Community or Canada or any subdivision
thereof, whose short-term commercial paper rating from S&P is at least A-1 or
the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof, in each case with maturities of not more than six months from the date
of acquisition, (b) commercial paper maturing not more than one year from the
date of creation thereof and, at the time of acquisition, having the highest
rating obtainable from either S&P’s or Moody’s and (c) shares of any money
market mutual fund that has its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above.

 

“Foreign Currency”:  at any time, any Currency other than Dollars.

 

18

--------------------------------------------------------------------------------


 

“Foreign Subsidiary”:  any Restricted Subsidiary of Holdings that is not a
Domestic Subsidiary.

 

“Foreign Subsidiary Holding Company”:  any Restricted Subsidiary of Holdings
which is a Domestic Subsidiary substantially all of the assets of which consist
of the Capital Stock of one or more Foreign Subsidiaries (or Restricted
Subsidiaries thereof) and other assets relating to an ownership interest in such
Capital Stock or Restricted Subsidiaries.

 

“Funded Debt”:  with respect to any Person, all Indebtedness of such Person of
the types described in clauses (a), (c) and (e) of the definition of
“Indebtedness”.

 

“Funding Office”:  for each Currency, the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office in respect of such
Currency by written notice to the Borrower and the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.  If at any time the SEC requires U.S.-domiciled
companies subject to the reporting requirements of the Exchange Act to use IFRS
in lieu of GAAP for financial reporting purposes, without limiting
Section 10.16, effective from and after the date on which such transition from
GAAP to IFRS is required to be completed (or, upon notice from the Borrower or
Holdings to the Administrative Agent, such earlier date as the Borrower or
Holdings, as applicable, reasonably determines that it should effectuate the
transition from GAAP to IFRS in contemplation of such SEC requirement),
references herein to GAAP shall thereafter be construed to mean (a) for periods
beginning on and after the required transition date or the date specified in
such notice, as the case may be, IFRS as in effect from time to time and (b) for
prior periods, GAAP as defined in the first sentence of this definition.

 

“Governmental Authority”:  any nation or government, any state, province or
other political subdivision thereof and any governmental entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and, as to any Lender, any securities exchange and any
self regulatory organization (including the National Association of Insurance
Commissioners).

 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement to
be executed and delivered by Holdings, the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit A, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) pursuant to which the
guaranteeing person has issued a guarantee, reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or by which such Person becomes
contingently liable for any Indebtedness, net worth, working capital earnings,
leases, dividends or other distributions upon the stock or equity interests (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make

 

19

--------------------------------------------------------------------------------


 

payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets or any
Investment permitted under this Agreement.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be such guaranteeing
person’s maximum reasonably anticipated liability in respect thereof as
determined by the Borrower in good faith.

 

“Guarantors”:  the collective reference to Holdings and the Subsidiary
Guarantors.

 

“Haas Acquisition Costs”: those amounts incurred (i) to pay the purchase price
as required to be paid by Holdings on the First Amendment Effective Date
pursuant to the Haas Merger Agreement, (ii) to pay the fees and expenses
incurred in connection with the transactions contemplated under the Haas Merger
Agreement, the amendment of the Existing Credit Agreement in the form hereof and
the other transactions contemplated by the First Amendment and (iii) to repay
all existing third party indebtedness for borrowed money of Haas Group Inc. and
its subsidiaries (other than ordinary course capital leases, purchase money
indebtedness, equipment financings and other ordinary short term working capital
facilities existing on January 30, 2014 or permitted to be incurred under the
Hass Merger Agreement).

 

“Haas Merger Agreement”: that certain Agreement and Plan of Merger among Haas
Group Inc., Wesco Aircraft Holdings, Inc. and Flyer Acquisition Corp. dated as
of January 30, 2014, together with all exhibits, annexes, schedules and other
disclosure letters thereto, as amended through the First Amendment Effective
Date and pursuant to which upon the consummation of the merger provided for
thereunder, Flyer Acquisition Corp shall merge with and into Haas Group Inc.,
with Haas Group Inc. surviving such merger and immediately thereafter becoming a
wholly owned Subsidiary of Holdings and a Subsidiary Guarantor.

 

“Hedge Agreements”:  all interest rate swaps, caps or collar agreements or
similar arrangements entered into by the BorrowerHoldings or its Subsidiaries
providing for protection against fluctuations in interest rates or currency
exchange rates or the exchange of nominal interest obligations, either generally
or under specific contingencies.

 

“Holdings”:  as defined in the preamble hereto.

 

“IFRS”:  International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (or the Financial Accounting Standards Board, the Accounting
Principles Board of the American Institute of Certified Public Accountants, or
any successor to either such Board, or the SEC, as the case may be), as in
effect from time to time.

 

“Immaterial Subsidiary”:  on any date, any Subsidiary of Holdings that (i) had
less than 7% of consolidated assets and 7% of annual consolidated revenues of
Holdings and its Restricted Subsidiaries as reflected on the most recent
financial statements delivered pursuant to Section 6.1 prior to such date and
(ii) has been designated as such by Holdings in a written notice delivered to
the Administrative Agent (other than any such Subsidiary as to which Holdings
has revoked such designation by written notice to the Administrative Agent);
provided that at no time shall all Immaterial Subsidiaries so designated by
Holdings have in the aggregate consolidated assets or annual consolidated
revenues (as reflected on the most recent financial statements delivered
pursuant to

 

20

--------------------------------------------------------------------------------


 

Section 6.1 prior to such time) in excess of 7.5% of consolidated assets or
annual consolidated revenues, respectively, of Holdings and its Restricted
Subsidiaries.

 

“Increased Amount Date”:  as defined in Section 2.25(a).

 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than
(i) trade payables, current accounts and similar obligations incurred in the
ordinary course of such Person’s business and intercompany liabilities arising
in the ordinary course of business and (ii) earn-outs and other contingent
payments in respect of acquisitions except to the extent that the liability on
account of any such earn-out or contingent payment becomes fixed), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property, in which case only the lesser of the amount of such
obligation and the fair market value of such Property shall constitute
Indebtedness), (e) all Capital Lease Obligations of such Person, (f) all
obligations of such Person, contingent or otherwise, as an account party or
applicant under acceptance, letter of credit or similar facilities, (g) all
obligations of such Person in respect of Disqualified Capital Stock, except for
agreements with directors, officers and employees to acquire such Capital Stock
upon the death or termination of employment of such director, officer or
employee, (h) all Guarantee Obligations of such Person in respect of obligations
of the kind referred to in clauses (a) through (f) above, and (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on Property (including, without
limitation, accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation (and
in the event such Person has not assumed or become liable for payment of such
obligation, only the lesser of the amount of such obligation and the fair market
value of such Property shall constitute Indebtedness).

 

“Indebtedness for Borrowed Money”:  to the extent the following would be
reflected on a consolidated balance sheet of Holdings and its Restricted
Subsidiaries prepared in accordance with GAAP, the principal amount of all
Indebtedness of Holdings and its Restricted Subsidiaries with respect to
(i) borrowed money, evidenced by debt securities, debentures, acceptances, notes
or other similar instruments, (ii) obligations under Capital Leases,
(iii) reimbursement obligations for letters of credit and financial guarantees
(without duplication) (other than ordinary course of business contingent
reimbursement obligations) and (iv) the deferred purchase price of property or
services (except for accounts payable, deferred compensation arrangements and
accrued expenses and receipt of progress and advance payments related to such
purchase price, in each case arising in the ordinary course of business).

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”:  pertaining to a condition of Insolvency.

 

“Instrument”:  as defined in the Guarantee and Collateral Agreement.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, domain names, patents, patent

 

21

--------------------------------------------------------------------------------


 

licenses, trademarks, trademark licenses, trade names, technology, know-how and
processes, and all rights to sue at law or in equity for any infringement or
other impairment thereof, including the right to receive all proceeds and
damages therefrom.

 

“Interest Payment Date”:  commencing on December 31, 2012, (a) as to any ABR
Loan (other than any Swingline Loan), the last Business Day of each March, June,
September and December to occur while such Loan is outstanding and the final
maturity date of such Loan, (b) as to any Eurocurrency Loan having an Interest
Period of three months or less, the last day of such Interest Period, (c) as to
any Eurocurrency Loan having an Interest Period longer than three months, each
day that is three months, or a whole multiple thereof, after the first day of
such Interest Period and the last day of such Interest Period, (d) as to any
Loan (other than any Revolving Loan that is an ABR Loan and any Swingline Loan),
the date of any repayment or prepayment made in respect thereof and (e) as to
any Swingline Loan, the day that such Loan is required to be repaid.

 

“Interest Period”:  as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing, continuation or conversion date, as the case may
be, with respect to such Eurocurrency Loan and ending one, two, three or six or
(if available to all Lenders under the relevant Facility) nine or twelve months
(or such other period acceptable to all such Lenders) thereafter, as selected by
the Borrower in its notice of borrowing or notice of continuation or conversion,
as the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurocurrency Loan and ending one, two, three or six or (with the consent of
each affected Lender under the relevant Facility) nine or twelve months (or such
other period acceptable to all such Lenders) thereafter, as selected by the
Borrower by irrevocable notice to the Administrative Agent not later than
1:00 P.M., New York City time, on the date that is three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that all of the foregoing provisions relating to Interest Periods are subject to
the following:

 

(i)            if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)           any Interest Period that would otherwise extend beyond the
scheduled Revolving Termination Date or beyond the date final payment is due on
the Term Loans or New Term Loans shall end on the Revolving Termination Date or
such due date, as applicable; and

 

(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

 

“Investments”:  as defined in Section 7.8.

 

“Issuing Lenders”:  with respect to each Class of Revolving Commitments,
(a) Barclays Bank PLC or (b) any other Revolving Lender of any Class from time
to time designated by the Borrower, in its sole discretion with the consent of
the applicable Lender, as an Issuing Lender for such Class with the consent of
such other Revolving Lender in its sole discretion.

 

“Joinder Agreement”:  an agreement substantially in the form of Exhibit H.

 

22

--------------------------------------------------------------------------------


 

“Joint Bookrunners”:  the collective reference to Merrill Lynch, Pierce,
Fenner & Smith IncorporatedBank of America, N.A.,  Barclays Bank PLC, J.P.
Morgan Securities LLC, Morgan Stanley Senior Funding, Inc., Sumitomo Mitsui
Banking Corporation, KeyBank National Association, Union Bank, N.A. and RBC
Capital Markets.

 

“Joint Lead Arrangers”:  the collective reference to Merrill Lynch, Pierce,
Fenner & Smith Incorporated andBank of America, N.A., Barclays Bank PLC, Morgan
Stanley Senior Funding, Inc. and Royal Bank of Canada.

 

“L/C Commitment”:  $50,000,000.

 

“L/C Disbursements”:  as defined in Section 3.4(a).

 

“L/C Obligations”:  at any time, the sum of the Dollar L/C Obligations and the
Multicurrency L/C Obligations.

 

“L/C Participants”:  with respect to Letter of Credit of a Class, the collective
reference to all the Revolving Lenders of such Class other than the applicable
Issuing Lender.

 

“L/C Shortfall”:  as defined in Section 3.4(d).

 

“Lender Addendum”:  with respect to any initial Lender, a Lender Addendum,
substantially in the form of Exhibit I, to be executed and delivered by such
Lender on the Closing Date as provided in Section 10.20.

 

“Lenders”:  as defined in the preamble hereto.

 

“Letters of Credit”:  as defined in Section 3.1(a).

 

“Lien”:  any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other), charge or other security interest or any
other security agreement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).  For the
avoidance of doubt, it is understood and agreed that each of Holdings and any
Restricted Subsidiary may, as part of its business, grant licenses to third
parties to use Intellectual Property owned or developed by, or licensed to, such
entity.  For purposes of this Agreement and the other Loan Documents, such
licensing activity shall not constitute a “Lien” on such Intellectual Property. 
Each of the Administrative Agent and each Lender understands that any such
licenses may be exclusive to the applicable licensees, and such exclusivity
provisions may limit the ability of the Administrative Agent to utilize, sell,
lease, license or transfer the related Intellectual Property or otherwise
realize value from such Intellectual Property pursuant hereto.

 

“Loan”:  any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”:  the collective reference to this Agreement, the Security
Documents, and the Notes (if any) and any amendment, waiver, supplement or other
modification to any of the foregoing.

 

“Loan Modification Agreement”:  as defined in Section 10.1.

 

“Loan Modification Offer”:  as defined in Section 10.1.

 

23

--------------------------------------------------------------------------------


 

“Loan Parties”:  Holdings, the Borrower and each Subsidiary Guarantor.

 

“Local Time”:  with respect to any Loan denominated in or any payment to be made
in any Currency, the local time in the Principal Financial Center for the
Currency in which such Loan is denominated or such payment is to be made.

 

“Majority Facility Lenders”:  with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Tranche Term A Loans,
Tranche B Term Loans, New Term Loans (if any) or the Revolving Extensions of
Credit, as the case may be, outstanding under such Facility (or, (a) in the case
of the Tranche A Term Facility, prior to the borrowings to occur on the Closing
Date, the holders of more than 50% of the Tranche A Term Loan Commitments,
(b) in the case of the Tranche B Term Facility, prior to the borrowings to occur
on the First Amendment Effective Date, the holders of more than 50% of the
Tranche B Term Loan Commitments, (c)  in the case of any New Term Facility,
prior to the termination of the New Term Loan Commitments under such Facility,
the holders of more than 50% of the New Term Loan Commitments under such
Facility, and (cd) in the case of the Revolving Facility, prior to any
termination of the Revolving Commitments under such Facility, the holders of
more than 50% of the Revolving Commitments under such Facility); provided that
in determining Majority Facility Lenders at any time, the Loans, Commitments and
Revolving Extensions of Credit of each Defaulting Lender and each Affiliate
Lender (other than any Debt Fund Affiliate) shall be disregarded.

 

“Management Agreement”:  the Management Agreement, by and between Holdings and
TC Group, L.L.C., a Delaware limited liability company, as in effect on the
Closing Date and as modified from time to time with the consent of the
Administrative Agent.

 

“Management Rights Agreement”:  the Management Rights Agreement, by and between
Carlyle Partners IV, L.P., a Delaware limited partnership, CP IV Coinvestment
L.P., a Delaware limited partnership, Falcon Aerospace Holdings, LLC, a Delaware
limited liability company, Holdings, Randy Snyder, an Individual, Susan Snyder,
an Individual and the Wesco Entities, as in effect on the Closing Date and as
modified from time to time with the consent of the Administrative Agent.

 

“Mandatory Prepayment Date”:  as defined in Section 2.12(f).

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, property or financial condition of Holdings and its Restricted
Subsidiaries, taken as a whole, or (b) the validity or enforceability of the
Loan Documents or the material rights and remedies of the Administrative Agent
and the Lenders thereunder, in each case, taken as a whole.

 

“Material Subsidiary”:  any Subsidiary that is not an Immaterial Subsidiary.

 

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, urea-formaldehyde insulation, asbestos, pollutants, contaminants,
radioactivity and any other substances that is defined as hazardous or toxic
under any Environmental Law, that is regulated pursuant to any Environmental
Law.

 

“Moody’s”:  Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

 

24

--------------------------------------------------------------------------------


 

“Mortgage”:  any mortgage, deed of trust, hypothec or other similar document
made by any Loan Party in favor of, or for the benefit of, the Collateral Agent
for the benefit of the Secured Parties, in form and substance reasonably
satisfactory to the Administrative Agent and Holdings (taking into account the
law of the jurisdiction in which such mortgage, deed of trust, hypothec or
similar document is to be recorded), as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

 

“Multicurrency L/C Obligations”:  at any time, an amount equal to the sum of
(a) the aggregate then undrawn and unexpired amount of the then outstanding
Multicurrency Letters of Credit and (b) the aggregate amount of drawings under
Multicurrency Letters of Credit that have not then been reimbursed.  The
Multicurrency L/C Obligations of any Lender at any time shall be its
Multicurrency Revolving Percentage of the total Multicurrency L/C Obligations at
such time.

 

“Multicurrency Letter of Credit”:  Letters of Credit that utilize the
Multicurrency Revolving Commitments.

 

“Multicurrency Revolving Commitments”:  as to any Multicurrency Revolving
Lender, the obligation of such Lender, if any, to make Multicurrency Revolving
Loans and participate in Multicurrency Swingline Loans and Multicurrency Letters
of Credit in an aggregate principal and/or face Dollar Amount not to exceed the
amount set forth under the heading “Multicurrency Revolving Commitment” opposite
such Lender’s name on Schedule 1 hereto, or, as the case may be, in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof.  The
original Dollar Amount of the Multicurrency Revolving Commitments is
$40,000,000.

 

“Multicurrency Revolving Extensions of Credit”:  as to any Multicurrency
Revolving Lender at any time, an amount equal to the Dollar Amount of the sum of
(a) the aggregate principal amount of all Multicurrency Revolving Loans held by
such Lender then outstanding, (b) such Lender’s Multicurrency Revolving
Percentage of the Multicurrency L/C Obligations then outstanding and (c) such
Lender’s Multicurrency Revolving Percentage of the aggregate principal amount of
Multicurrency Swingline Loans then outstanding.

 

“Multicurrency Revolving Facility”:  as defined in the definition of “Facility”.

 

“Multicurrency Revolving Lender”:  each Lender that has a Multicurrency
Revolving Commitment or that holds Multicurrency Revolving Loans.

 

“Multicurrency Revolving Loans”:  as defined in Section 2.4(b).

 

“Multicurrency Revolving Percentage”:  as to any Multicurrency Revolving Lender
at any time, the percentage which such Lender’s Multicurrency Revolving
Commitment then constitutes of the aggregate Multicurrency Revolving Commitments
or, at any time after the Multicurrency Revolving Commitments shall have expired
or terminated, the percentage which the Dollar Amount of the aggregate principal
amount of such Lender’s Multicurrency Revolving Loans then outstanding
constitutes of the Dollar Amount of the aggregate principal amount of the
Multicurrency Revolving Loans then outstanding, provided that in the event that
the Multicurrency Revolving Loans are paid in full prior to the reduction to
zero of the Multicurrency Revolving Extensions of Credit, the Multicurrency
Revolving Percentages shall be determined in a manner designed to ensure that
the other outstanding Multicurrency Revolving Extensions of Credit shall be held
by the Multicurrency Revolving Lenders on a comparable basis.

 

25

--------------------------------------------------------------------------------


 

“Multicurrency Swingline Loans”:  as defined in Section 2.6(b).

 

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event
received by any Loan Party, net of attorneys’ fees, accountants’ fees,
investment banking fees, consulting fees, amounts required to be applied to the
repayment of Indebtedness secured by a Lien expressly permitted hereunder on any
asset which is the subject of such Asset Sale or Recovery Event (other than any
Lien pursuant to a Security Document) and other customary fees and expenses
actually incurred by any Loan Party in connection therewith and net of taxes
paid or reasonably estimated to be payable by any Loan Party as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements) and (b) in connection with any Equity Issuance or other
issuance or sale of debt securities or instruments or the incurrence of Funded
Debt, the cash proceeds received from such issuance or incurrence, net of
attorneys’ fees, investment banking fees, accountants’ fees, consulting fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.

 

“New Lender”:  as defined in Section 2.25(cb).

 

“New Term Lender”:  as defined in Section 2.25(ba).

 

“New Term Loan Commitments”:  as defined in Section 2.25(a).

 

“New Term Loan Facility”:  as defined in the definition of “Facility”.

 

“New Term Loans”:  any term loan made by any New Lender pursuant to this
Agreement.

 

“New Tranche Term Percentage”:  as to any New Term Lender under any Tranche of
New Term Loans at any time, the percentage which the sum of such Lender’s New
Term Loan Commitments of such Tranche then constitutes of the aggregate New Term
Loan Commitments of such Tranche (or, at any time after the termination of such
New Term Loan Commitments, the percentage which the aggregate principal amount
of such Lender’s New Term Loans of such Tranche then outstanding constitutes of
the aggregate principal amount of the New Term Loans of such Tranche then
outstanding).

 

“No Undisclosed Information Representation”:  by a Person means a representation
that such Person is not in possession of any material non-public information
with respect to Holdings or any of its direct or indirect Subsidiaries that has
not been disclosed to the Lenders generally (other than those Lenders who have
elected to not receive any non-public information with respect to Holdings or
any of its Subsidiaries), and if so disclosed could reasonably be expected to
have a material effect upon, or otherwise be material to, the market price of
the applicable Loan, or the decision of an assigning Lender to sell, or of an
assignee to purchase, such Loan.

 

“Non-Defaulting Lender”:  any Lender other than a Defaulting Lender.

 

“Non-Excluded Taxes”:  as defined in Section 2.20(a).

 

26

--------------------------------------------------------------------------------


 

“Non-Guarantor Subsidiary”:  any Subsidiary of Holdings which is not a
Subsidiary Guarantor.

 

“Non-Recourse Debt”:  Indebtedness (a) no default with respect to which would
permit (upon notice, lapse of time or both) any holder of any other Indebtedness
of Holdings or any of the Restricted Subsidiaries to declare a default on such
other Indebtedness or cause the payment thereof to be accelerated or payable
prior to its stated maturity, and (b) as to which the lenders or holders thereof
will not have any recourse to the capital stock or assets of Holdings or any of
the Restricted Subsidiaries.

 

“Non-US Lender”:  as defined in Section 2.20(d).

 

“Note”:  any promissory note evidencing any Loan.

 

“Obligations”:  the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Administrative Agent, the Collateral Agent or to any Lender (or,
in the case of Specified Hedge Agreements or Cash Management Obligations of the
Borrower or any of its Subsidiaries to the Administrative Agent, the Collateral
Agent, any Lender or any affiliate of any Lender), whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
any other Loan Document, the Letters of Credit, any Specified Hedge Agreement or
Cash Management Obligations or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees, charges and disbursements of counsel to the
Administrative Agent or any Lender that are required to be paid by the Borrower
pursuant hereto) or otherwise; provided that (a) obligations of the Borrower or
any of its Subsidiaries under any Specified Hedge Agreement or Cash Management
Obligations shall be secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and, (b) any release of Collateral or Guarantors effected
in the manner permitted by this Agreement shall not require the consent of
holders of obligations under Specified Hedge Agreements or Cash Management
Obligations and (c) that Obligations arising under any Specified Hedge Agreement
shall exclude all Excluded Swap Obligations.

 

“Other Affiliate”:  any Affiliate of Holdings other than (i) any Subsidiary of
Holdings and (ii) any natural person.

 

“Other Taxes”:  any and all present or future stamp, court or, documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, or enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan Document.

 

“Participant”:  as defined in Section 10.6(c).

 

“Participant Register”:  as defined in Section 10.6(c).

 

27

--------------------------------------------------------------------------------


 

“Participating Member State”:  any member state of the European Communities that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

“PATRIOT Act”: as defined in Section 5.1(k).

 

“Payment Amount”:  as defined in Section 3.5.

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Acquisition”:  (i) any acquisition (including, if applicable, in the
case of any Intellectual Property, by way of license) approved by the Required
Lenders or (ii) any acquisition of a majority controlling interest in the
Capital Stock, or all or substantially all of the assets, of any Person, or of
all or substantially all of the assets constituting a division, product line or
business line of any Person (each, an “Acquisition”), if in each case such
Acquisition complies with the following criteria:

 

(a)           No Event of Default shall be in effect immediately prior or after
giving effect to the consummation of such Acquisition.

 

(b)           After giving effect to the consummation of such Acquisition and to
the incurrence or assumption of any Indebtedness associated therewith, Holdings
shall be in pro forma compliance with Section 7.1 (calculated as of the last day
of the fiscal quarter immediately preceding the fiscal quarter in which such
acquisition is consummated for which financial statements were required to be
delivered pursuant to Section 6.1, giving pro forma effect to such Acquisition
and the incurrence or assumption of any related Indebtedness).

 

(c)           Prior to the consummation of such Acquisition (i) the
Administrative Agent shall have received the then current financial projections
in respect of the Person, division, product line or line of business to be
acquired in such Acquisition for the one-year period following the consummation
of such acquisition, (ii) the Administrative Agent shall have received the then
current drafts of the documentation to be executed in connection with such
Acquisition (with final copies of such documentation to be delivered to the
Administrative Agent promptly upon becoming available), including all schedules
and exhibits thereto; provided, that with respect to clauses (i) and (ii), such
items will be required to be delivered to the Administrative Agent only to the
extent available and (iii) the Administrative Agent shall have received notice
of the closing date for such Acquisition; provided, that, such notice shall be
given unless doing so would materially interfere with, or would cause materially
adverse economic consequences with respect to, the consummation of such
Acquisition.

 

(d)           Such Person shall have become a Restricted Subsidiary and, if such
Person shall be a wholly-owned Domestic Subsidiary (and not an Immaterial
Subsidiary after giving pro forma effect to the consummation of such
Acquisition), a Guarantor and the provisions of Section 6.8 shall have been
complied with to the reasonable satisfaction of the Administrative Agent.

 

“Permitted Amendments”:  as defined in Section 10.1.

 

“Permitted Investors”:  the collective reference to the Sponsor, any
Co-Investors and their respective Affiliates (but excluding, any operating
portfolio companies of the foregoing) and the

 

28

--------------------------------------------------------------------------------


 

directors, officers and other employees of Holdings and its Subsidiaries or any
parent company of Holdings.

 

“Permitted Seller Note”:  a promissory note containing subordination and other
related provisions reasonably acceptable to the Administrative Agent,
representing Indebtedness of Holdings or any of its Subsidiaries incurred in
connection with any acquisition permitted under Section 7.8(f) and payable to
the seller in connection therewith.

 

“Permitted Subordinated Indebtedness”:  as defined in Section 7.2(p).

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  at a particular time, any employee benefit plan as defined in
Section 3(3) of ERISA and in respect of which Holdings or any of its Restricted
Subsidiaries is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Platform”: as defined in Section 6.1.

 

“Pledged Securities”:  as defined in the Guarantee and Collateral Agreement.

 

“Pledged Stock”:  as defined in the Guarantee and Collateral Agreement.

 

“Pounds Sterling” means the lawful currency of the United Kingdom.

 

“Prepayment Amount”:  as defined in Section 2.12(f).

 

“Prepayment Option Notice”:  as defined in Section 2.12(f).

 

“Pricing Grid”:  the table set forth below:

 

Consolidated
Total Leverage
Ratio

 

Applicable Margin for
Revolving Loans and
Loans and Tranche A
Term Loans
that are Eurocurrency
Loans

 

Applicable Margin for
Revolving Loans and
Tranche A
Term Loans
that are ABR
 Loans
and Swingline Loans

 

Applicable
Commitment Fee Rate

 

Level I <1.75:1.00

 

1.75

%

0.75

%

0.25

%

Level II >1.75:1.00 but <2.50:1.00

 

2.00

%

1.00

%

0.30

%

Level III >2.50:1.00 but <3.25:1.00

 

2.25

%

1.25

%

0.35

%

Level IV >3.25:1.00

 

2.50

%

1.50

%

0.40

%

 

29

--------------------------------------------------------------------------------


 

Changes in the Applicable Margin or the Applicable Commitment Fee Rate resulting
from changes in the Consolidated Total Leverage Ratio shall become effective on
the date on which financial statements are delivered to the Lenders pursuant to
Section 6.1 and shall remain in effect until the next change to be effected
pursuant to this paragraph.  If any financial statements required to be
delivered pursuant to Section 6.1 are not delivered within the time periods
specified in Section 6.1, then, at the option of (and upon the delivery of
notice (telephonic or otherwise) by) the Administrative Agent or the Required
Lenders, until such financial statements are delivered, the Applicable Margin
and the Applicable Commitment Fee Rate pricing shall be determined by reference
to Level IV of the Pricing Grid.  In addition, at all times that an Event of
Default set forth in Section 8(a) or Section 8(f) shall have occurred and be
continuing, pricing shall be determined by reference to Level IV of the Pricing
Grid.

 

“Prime Rate”:  as defined in the definition of “ABR”.

 

“Principal Financial Center”:  in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as reasonably
determined by the Administrative Agent.

 

“Private-Side Lenders”: as defined in Section 6.2.

 

“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“Public Company Costs”:  costs associated with, or in anticipation of, or
preparation for, compliance with the requirements of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith and costs
relating to compliance with the provisions of the Securities Act and the
Exchange Act, as applicable to companies with equity or debt securities held by
the public, the rules of national securities exchange companies with listed
equity or debt securities, directors’ compensation, fees and expense
reimbursement, costs relating to investor relations, shareholder meetings and
reports to shareholders or debtholders, directors and officers’ insurance and
other executive costs, legal and other professional fees, and listing fees.

 

“Public Lenders”: all Lenders other than Private-Side Lenders (including any
Lenders who may be engaged in investment and other market-related activities
with respect to any Loan Parties).

 

“Qualified Capital Stock”:  any Capital Stock that is not Disqualified Capital
Stock.

 

“Qualified Contract”:  any contract related to the Business entered into by
Holdings or any of its Restricted Subsidiaries so long as (i) an officer of
Holdings has certified to the Administrative Agent that the investment related
to such contract is at least $5,000,000, (ii) such contract has a stated term of
at least two years, (iii) it is reasonably expected that Holdings or its
Restricted Subsidiaries will be responsible for substantially all of the parts
supplied under such contract and (iv) such contract includes specified pricing
levels.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant Guaranty (or grant of the relevant
security interest, as applicable) becomes or would become effective with respect
to such Swap Obligation, has total

 

30

--------------------------------------------------------------------------------


 

assets exceeding $10,000,000 or otherwise constitutes an “eligible contract
participant” under the Commodity Exchange Act and which may cause another person
to qualify as an “eligible contract participant” with respect to such Swap
Obligation at such time by entering into a keepwell pursuant to §
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified IPO”:  the issuance by Holdings of its Common Stock in an
underwritten primary public offering (other than a public offering pursuant to a
registration statement on Form S-8) pursuant to an effective registration
statement filed with the SEC in accordance with the Securities Exchange Act of
1934 as amended (whether alone or in connection with a secondary public
offering) and such Common Stock is listed on a nationally-recognized stock
exchange in the United States.

 

“Ratio-Based Incremental Facility”: as defined in Section 2.25(a).

 

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Loan Party, in an amount for each such event exceeding $7,500,000.

 

“Refinanced Revolving Commitments”:  as defined in Section 10.1.

 

“Refinanced Term Loans”:  as defined in Section 10.1.

 

“Refunded Swingline Loans”:  as defined in Section 2.7(b).

 

“Register”:  as defined in Section 10.6(b).

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse an
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

 

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party for its own account in
connection therewith that are not applied to prepay the Term Loans or New Term
Loans (if any) pursuant to Section 2.12(b) as a result of the delivery of a
Reinvestment Notice.

 

“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which a
Loan Party has delivered a Reinvestment Notice.

 

“Reinvestment Notice”:  a written notice signed on behalf of any Loan Party by a
Responsible Officer stating that such Loan Party (directly or indirectly through
a Subsidiary) intends and expects to use all or a specified portion of the Net
Cash Proceeds of an Asset Sale or Recovery Event to acquire assets or make
investments useful in its (or such Subsidiary’s) business.

 

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount committed to be
expended prior to the relevant Reinvestment Prepayment Date (a “Committed
Reinvestment Amount”), or actually expended prior to such date, in each case to
acquire assets useful in the Business.

 

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (i) the date occurring 15 months after such Reinvestment Event and
(ii) with respect to any portion of a Reinvestment Deferred Amount, the date on
which any Loan Party shall have determined not to

 

31

--------------------------------------------------------------------------------


 

acquire assets or make investments useful in its or such Subsidiary’s business
with such portion of such Reinvestment Deferred Amount.

 

“Release”:  any release, spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into or through
the environment or within or upon any building, structure or facility.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Removal Effective Date” as defined in Section 9.9(b).

 

“Replacement Revolving Commitments”:  as defined in Section 10.1.

 

“Replacement Term Loans”:  as defined in Section 10.1.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived by
the PBGC in accordance with the regulations thereunder.

 

“Representatives”:  as defined in Section 10.15.

 

“Repricing Event”: (i) any prepayment or repayment of the Tranche B Term Loans
in whole or in part, with the proceeds of, or conversion of the Tranche B Term
Loans into, any new or replacement tranche of term loans bearing interest with
an “effective yield” (taking into account, for example, upfront fees, interest
rate spreads and interest rate benchmark floors but excluding the effect of any
arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders of such new or
replacement loans) less than the “effective yield” applicable to the Tranche B
Term Loans (as such comparative yields are determined in the reasonable judgment
of the Administrative Agent consistent with generally accepted financial
practices) but excluding any new or replacement loans incurred in connection
with a change of control and (ii) any amendment to the Term Loan B Facility that
reduces the “effective yield” applicable to the Tranche B Term Loans, in each
case of clauses (i) and (ii), solely to the extent the primary purpose of such
replacement or amendment, as reasonably determined by the Borrower in good
faith, is to reduce the “effective yield” on the Tranche B Term Loans.

 

“Required Covenant Lenders”: at any time, the holders of more than 50% of the
sum of (a) the aggregate amount of Tranche A Term Loan Commitments then in
effect, and if any such Commitments have been terminated, the aggregate then
unpaid principal amount of such related Tranche A Term Loans, as applicable and
(b) the Revolving Commitments then in effect or, if the Revolving Commitments
have been terminated, the Dollar Amount of the Revolving Extensions of Credit
then outstanding; provided that in determining Required Covenant Lenders at any
time, the Loans, Commitments and Revolving Extensions of Credit of each
Defaulting Lender and each Affiliate Lender (other than any Debt Fund Affiliate)
shall be disregarded.

 

“Required Lenders”:  at any time, the holders of more than 50% of the sum of
(a) until the Closing Date, thethe aggregate amount of Tranche A Term Loan
Commitments and Tranche B Term Loan Commitments then in effect, and
(b) thereafter, the sum of (i)if any such

 

32

--------------------------------------------------------------------------------


 

Commitments have been terminated, the aggregate then unpaid principal amount of
thesuch related Tranche A Term Loans and New/or Tranche B Term Loans then
outstanding, as applicable and (iib) the Revolving Commitments then in effect
or, if the Revolving Commitments have been terminated, the Dollar Amount of the
Revolving Extensions of Credit then outstanding; provided that in determining
Required Lenders at any time, the Loans, Commitments and Revolving Extensions of
Credit of each Defaulting Lender and each Affiliate Lender (other than any Debt
Fund Affiliate) shall be disregarded.

 

“Required Prepayment Lenders”:  the holders of more than 50% of the aggregate
unpaid principal amount of the Term Loans and New Term Loans (if any); provided
that in determining Required Prepayment Lenders at any time, the Term Loans or
New Term Loans (if any) of each Defaulting Lender and each Affiliate Lender
(other than any Debt Fund Affiliate) shall be disregarded.

 

“Requirement of Law”:  as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Resignation Effective Date”:  as defined in Section 9.9(a).

 

“Responsible Officer”:  the chief executive officer, president, chief financial
officer (or similar title), controller or treasurer (or similar title) of
Holdings or the Borrower, as applicable, or (with respect to Section 6.7) any
Loan Party and, with respect to financial matters, the chief financial officer
(or similar title) or treasurer (or similar title) of Holdings or the Borrower,
as applicable.

 

“Restricted Payments”:  as defined in Section 7.6.

 

“Restricted Subsidiary”:  any Subsidiary which is not an Unrestricted
Subsidiary.

 

“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Termination Date.

 

“Revolving Commitments”:  collectively, the Dollar Revolving Commitments and the
Multicurrency Revolving Commitments set forth on Schedule 1 hereto.  The
original aggregate amount of the Revolving Commitments is $200,000,000.

 

“Revolving Dollar Exposure”:  with respect to any Dollar Revolving Lender, the
sum of the outstanding principal amount of such Lender’s Dollar Revolving Loans
(including Dollar Swingline Loans) and its Dollar L/C Obligations at such time
made or incurred under the Dollar Revolving Commitments.

 

“Revolving Extensions of Credit”:  collectively, the Dollar Revolving Extensions
of Credit and the Multicurrency Revolving Extensions of Credit.

 

“Revolving Facility”:  as defined in the definition of “Facility”.

 

“Revolving Lender”:  each Dollar Revolving Lender and Multicurrency Revolving
Lender.

 

33

--------------------------------------------------------------------------------


 

“Revolving Loans”:  collectively, the Dollar Revolving Loans and the
Multicurrency Revolving Loans.

 

“Revolving Multicurrency Exposure”:  with respect to any Multicurrency Revolving
Lender, the sum of the Dollar Amount of the outstanding principal amount of such
Lender’s Multicurrency Revolving Loans (including Multicurrency Swingline Loans)
and its Multicurrency L/C Obligations at such time made or incurred under the
Multicurrency Revolving Commitments.

 

“Revolving Percentage”:  collectively, the Dollar Revolving Percentage and the
Multicurrency Revolving Percentage.

 

“Revolving Termination Date”:  December 7, 2017.

 

“S&P”:  Standard & Poor’s Ratings Services, Standard & Poor’s Financial Services
LLC business, or any successor to the rating agency business thereof.

 

“Screen”:  for any Currency, the relevant display page for the Eurocurrency Base
Rate for such Currency (as reasonably determined by the Administrative Agent) on
the Bloomberg Information Service or any successor thereto; provided that if the
Administrative Agent determines that there is no such relevant display page for
the Eurocurrency Rate for such Currency, “Screen” means the relevant display
page for the Eurocurrency Base Rate for such Currency (as reasonably determined
by the Administrative Agent) on the ReuterReuters Monitor Money Rates Service.

 

“SEC”:  the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

 

“Secured Parties”:  collectively, the Lenders, the Administrative Agent, the
Collateral Agent, the Swingline Lender, any Issuing Lender, any other holder
from time to time of any of the Obligations and, in each case, their respective
successors and permitted assigns.

 

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement and all other security documents (including any Mortgages) hereafter
delivered to the Administrative Agent or the Collateral Agent purporting to
grant a Lien on any Property of any Loan Party to secure the Obligations.

 

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Solvent”:  with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business and
(d) such Person will be able to pay its debts as they mature.  For purposes of
this definition, (i) “debt” means liability on a “claim”, (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to

 

34

--------------------------------------------------------------------------------


 

judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured and (iii) except as otherwise provided by applicable law, the
amount of “contingent liabilities” at any time shall be the amount thereof
which, in light of all the facts and circumstances existing at such time, can
reasonably be expected to become actual or matured liabilities.

 

“Specified Equity Contribution”:  as defined in the definition of Consolidated
EBITDA.

 

“Specified Guarantor” means any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.22).

 

“Specified Hedge Agreement”:  any Hedge Agreement (a) entered into by (i) the
Borrower or any of its SubsidiariesSubsidiary Guarantor and (ii) any Lender or
any affiliate thereof at the time such Hedge Agreement was entered into, as
counterparty, and (b) that has been designated by such Lender and the Borrower,
by notice to the Administrative Agent, as a Specified Hedge Agreement.  The
designation of any Hedge Agreement as a Specified Hedge Agreement shall not
create in favor of the Lender or affiliate thereof that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Guarantee and Collateral Agreement.  For
the avoidance of doubt, all Hedge Agreements in existence on the Closing Date
between the Borrower or any of its Subsidiaries and any Lender shall constitute
Specified Hedge Agreements.

 

“Sponsor”:  The Carlyle Group and any Affiliates (excluding any Debt Fund
Affiliates) thereof (but excluding any operating portfolio companies of the
foregoing).

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a direct or
indirect Subsidiary or Subsidiaries of Holdings.

 

“Subsidiary Guarantors”:  each wholly ownedwholly-owned Domestic Subsidiary
(other than the Borrower or any Excluded Subsidiary).

 

“Swap” means, any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

 

“Swingline Commitment”:  the obligation of the Swingline Lenders to make
Swingline Loans pursuant to Section 2.6(a) and (b) in an aggregate principal
amount at any one time outstanding not to exceed $40,000,000.

 

35

--------------------------------------------------------------------------------


 

“Swingline Lender”:  (a) with respect to each Class of Swingline Loans, Barclays
Bank PLC, in its capacity as the lender of Swingline Loans or (b) upon the
resignation of Barclays Bank PLC, any Revolving Lender of the applicable
Class of Swingline Loans from time to time designated by the Borrower as the
Swingline Lender with respect to such Class of Swingline Loans (with the consent
of such other Revolving Lender (in its sole discretion)).

 

“Swingline Loans”:  collectively, the Dollar Swingline Loans and the
Multicurrency Swingline Loans.

 

“Swingline Participation Amount”:  as defined in Section 2.7(c).

 

“Syndication Agents”:  as defined in the preamble hereto.

 

“Taxes”:  all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Lender”:  each Tranche A Term Lender, Tranche B Term Lender and New Term
Lender (if any).

 

“Term Loans”:  collectively, the Tranche A Term Loans, the Tranche B Term Loans
and the New Term Loans (if any).

 

“Test Period”:  on any date of determination, the period of four consecutive
fiscal quarters of Holdings most recently ended on or prior to such date for
which financial statements have been or are required to be delivered pursuant to
Section 6.1.

 

“Tranche”:  as defined in Section 2.25(a).

 

“Tranche A Term Facility”:  as defined in the definition of “Facility.”

 

“Tranche A Term Lender”:  each Lender that has a Tranche A Term Loan Commitment
or that holds a Tranche A Term Loan and any New Term Lender (if any).

 

“Tranche A Term Loan”:  as defined in Section 2.1.

 

“Tranche A Term Loan Commitments”:  as to any Lender, the obligation of such
Lender, if any, to make a Tranche A Term Loan to the Borrower in a principal
amount not to exceed the amount set forth under the heading “Tranche A Term Loan
Commitment” opposite such Lender’s name on Schedule 1 hereto, or, as the case
may be, in the Assignment and Assumption pursuant to which such Lender became a
party hereto.  The original aggregate amount of the Tranche A Term Loan
Commitments by all Term Lenders on the Closing Date is $625,000,000.

 

“Tranche A Term Loan Maturity Date”:  December 7, 2017.

 

“Term Loans”: the “Term Loans” as defined in Section 2.1.

 

“Tranche A Term Percentage”:  as to any Tranche A Term Lender at any time, the
percentage which the sum of such Lender’s Tranche A Term Loan Commitments then
constitutes of the aggregate Tranche A Term Loan Commitments (or, at any time
after the Closing Date, the percentage which the aggregate principal amount of
such Lender’s Tranche A Term Loans or New

 

36

--------------------------------------------------------------------------------


 

Term Loans then outstanding constitutes of the aggregate principal amount of the
Term Loans or NewTranche A Term Loans then outstanding).

 

“Test Period”:  on any date of determination, the period of four consecutive
fiscal quarters of Holdings most recently ended on or prior to such date for
which financial statements have been or are required to be delivered pursuant to
Section 6.1.

 

“Tranche B Term Facility”:  as defined in Section 2.25(b).the definition of
“Facility.”

 

“Tranche B Term Lender”:  each Lender that has a Tranche B Term Loan Commitment
or that holds a Tranche B Term Loan.

 

“Tranche B Term Loan”:  the term loans made by the Tranche B Term Lenders
pursuant to the First Amendment on the First Amendment Effective Date.

 

“Tranche B Term Loan Commitments”:  as to any Lender, the obligation of such
Lender, if any, to make a Tranche B Term Loan to the Borrower in a principal
amount not to exceed the amount set forth under the heading “Tranche B Term Loan
Commitment” opposite such Lender’s name on Schedule 1 hereto, or, as the case
may be, in the Assignment and Assumption pursuant to which such Lender became a
party hereto.  The original aggregate amount of the Tranche B Term Loan
Commitments is $525,000,000.

 

“Tranche B Term Maturity Date”:  February 28, 2021.

 

“Tranche B Term Percentage”:  as to any Tranche B Term Lender at any time, the
percentage which the sum of such Lender’s Tranche B Term Loan Commitments then
constitutes of the aggregate Tranche B Term Loan Commitments (or, at any time
after the First Amendment Effective Date, the percentage which the aggregate
principal amount of such Lender’s Tranche B Term Loans then outstanding
constitutes of the aggregate principal amount of the Tranche B Term Loans then
outstanding).

 

“Type”:  (i) as to any Loan denominated in Dollars, its nature as an ABR Loan or
Eurocurrency Loan, and (ii) as to any Loan denominated in an Agreed Foreign
Currency, its nature as a Eurocurrency Loan.

 

“UK GAAP”:  generally accepted accounting principles in the United Kingdom as in
effect from time to time.

 

“United States”:  the United States of America.

 

“Unrestricted Subsidiary”:  (i) any Subsidiary of Holdings (other than the
Borrower) designated as such and listed on Schedule 4.14 on the Closing Date and
(ii) any Subsidiary of Holdings (other than the Borrower) that is designated by
a resolution of the board of directors of Holdings as an Unrestricted
Subsidiary, but only to the extent that, in the case of each of clauses (i) and
(ii), such Subsidiary: (a) has no Indebtedness other than Non-Recourse Debt;
(b) is not party to any agreement, contract, arrangement or understanding with
Holdings or any Restricted Subsidiary unless (x) the terms of any such
agreement, contract, arrangement or understanding are no less favorable to
Holdings or such Restricted Subsidiary than those that might be obtained at the
time from Persons who are not Affiliates of Holdings or (y) Holdings or any of
its Restricted Subsidiaries would be permitted to enter into such agreement,
contract, arrangement or understanding with an Unrestricted

 

37

--------------------------------------------------------------------------------


 

Subsidiary pursuant to Section 7.10; (c) is a Person with respect to which
neither Holdings nor any of the Restricted Subsidiaries has any direct or
indirect obligation (x) to subscribe for additional Capital Stock or warrants,
options or other rights to acquire Capital Stock or (y) to maintain or preserve
such Person’s financial condition or to cause such Person to achieve any
specified levels of operating results, unless, in each case, Holdings or any of
its Restricted Subsidiaries would be permitted to incur any such obligation with
respect to an Unrestricted Subsidiary pursuant to Section 7.8; and (d) has not
guaranteed or otherwise provided credit support at the time of such designation
for any Indebtedness of Holdings or any of its Restricted Subsidiaries, in the
case of clauses (a), (b) and (c), except to the extent not otherwise prohibited
by Section 7; provided that after giving effect to any such designation of a
Domestic Subsidiary, the combined Consolidated EBITDA of Domestic Subsidiaries
that are Unrestricted Subsidiaries for the most recently ended Test Period does
not exceed 5% of the Consolidated EBITDA of Holdings for the most recently ended
Test Period.  If, at any time, any Unrestricted Subsidiary would fail to meet
the foregoing requirements as an Unrestricted Subsidiary, it shall thereafter
cease to be an Unrestricted Subsidiary for purposes hereof.  Subject to the
foregoing, the board of directors of Holdings may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary or any Restricted
Subsidiary to be an Unrestricted Subsidiary; provided that (i) such designation
shall only be permitted if no Default or Event of Default would be in existence
following such designation, (ii) any designation of an Unrestricted Subsidiary
as a Restricted Subsidiary shall be deemed to be an incurrence of Indebtedness
by a Restricted Subsidiary of any outstanding Indebtedness of such Unrestricted
Subsidiary and (iii) any designation of a Restricted Subsidiary as an
Unrestricted Subsidiary shall be deemed to be an Investment in an Unrestricted
Subsidiary and shall reduce amounts available for Investments in Unrestricted
Subsidiaries permitted by Section 7.8 in an amount equal to the fair market
value of the Subsidiary so designated; provided that the Borrower may
subsequently redesignate any such Unrestricted Subsidiary as a Restricted
Subsidiary so long as the Borrower does not subsequently re-designate such
Restricted Subsidiary as an Unrestricted Subsidiary for a period of the
succeeding four fiscal quarters.

 

“Valuation Date” means (i) the date two (2) Business Days prior to the making,
continuing or converting of any Multicurrency Revolving Loan or the date of
issuance or continuation of any Letter of Credit and (ii) any later date
designated by the Administrative Agent or Issuing Lender.

 

“Vehicles”:  all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state or
province.

 

“Wesco Entities”:  Borrower; Flintbrook; S.A.S. Wesco Aircraft France, a company
organized under the laws of France; Wesco Aircraft Germany GmbH, a company
organized under the laws of Germany; Wesco Aircraft Israel Ltd., a company
organized under the laws of Israel; and each Subsidiary of the foregoing (if
any).

 

“Wesco Europe”:  Wesco Aircraft Europe Limited, a private limited company
incorporated under the laws of England and Wales.

 

1.2                               Other Definitional Provisions.  (a) Unless
otherwise specified therein, all terms defined in this Agreement shall have the
defined meanings when used in the other Loan Documents or any certificate or
other document made or delivered pursuant hereto or thereto.

 

(b)                                 As used herein and in the other Loan
Documents, and any certificate or other document made or delivered pursuant
hereto or thereto, (i) accounting terms relating to Holdings and its
Subsidiaries not defined in Section 1.1 and accounting terms partly defined in
Section 1.1, to the extent not defined, shall have the respective meanings given
to them under GAAP, (ii) the words

 

38

--------------------------------------------------------------------------------


 

“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, and (iii) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

 

(c)                                  The words “hereof”, “herein” and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Annex, Section, Schedule and Exhibit references are to this
Agreement unless otherwise specified.

 

(d)                                 The term “license” shall include
sub-license.

 

(e)                                  The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

1.3                               Accounting Terms.  If at any time any change
in GAAP or the application thereof would affect the computation of any financial
ratio, basket or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent and
the Borrower shall negotiate in good faith to amend such ratio, basket or
requirement to preserve the original intent thereof in light of such change in
GAAP or the application thereof (subject to the approval of the Required Lenders
not to be unreasonably withheld, conditioned or delayed and, in the case of any
amendment arising out of an accounting change described in the Proposed
Accounting Standards Update to Leases (Topic 840) dated August 17, 2010, not
subject to any amendment fee); provided, that, until so amended, (i) such ratio
basket or requirement shall continue to be computed in accordance with GAAP or
the application thereof prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders a written reconciliation in
form and substance reasonably satisfactory to the Administrative Agent, between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP or the application thereof.

 

1.4                               Currencies; Currency Equivalents; Euro.  At
any time, any reference in the definition of the term “Agreed Foreign Currency”
or in any other provision of this Agreement to the Currency of any particular
nation means the lawful currency of such nation at such time whether or not the
name of such Currency is the same as it was on the date hereof.  Except as
provided in Section 2.12(d) or the last sentence of Section 2.18(f), for
purposes of determining (i) whether the amount of any borrowing or Letter of
Credit under the Multicurrency Revolving Commitments, together with all other
borrowings and Letters of Credit under the Multicurrency Revolving Commitments
then outstanding or to be borrowed at the same time as such borrowing, would
exceed the total Multicurrency Revolving Commitments, (ii) the aggregate unused
amount of the Multicurrency Revolving Commitments and (iii) the outstanding
aggregate principal amount of borrowings and Multicurrency L/C Obligations, the
outstanding principal amount of any borrowing or Multicurrency Letter of Credit
that is denominated in any Foreign Currency shall be deemed to be the Dollar
Equivalent of the amount of the Foreign Currency of such borrowing or Letter of
Credit determined as of the date of such borrowing or Letter of Credit. 
Wherever in this Agreement in connection with a borrowing, Loan or Letter of
Credit an amount, such as a required minimum or multiple amount, is expressed in
Dollars, but such borrowing, Loan or Letter of Credit is denominated in a
Foreign Currency, such amount shall be the relevant Agreed Foreign Currency
Equivalent of such amount (rounded to the nearest 1,000 units of such Foreign
Currency).

 

Each obligation hereunder of any party hereto that is denominated in a Currency
of a country that is not a Participating Member State on the date hereof shall,
effective from the date on which such country becomes a Participating Member
State, be redenominated in euro in accordance

 

39

--------------------------------------------------------------------------------


 

with the legislation of the European Union applicable to the European Monetary
Union; provided that if and to the extent that any such legislation provides
that any such obligation of any such party payable within such Participating
Member State by crediting an account of the creditor can be paid by the debtor
either in euro or such Currency, such party shall be entitled to pay or repay
such amount either in euro or in such Currency.  If the basis of accrual of
interest or fees expressed in this Agreement with respect to an Agreed Foreign
Currency of any country that becomes a Participating Member State after the date
on which such currency becomes an Agreed Foreign Currency shall be inconsistent
with any convention or practice in the interbank market for the basis of accrual
of interest or fees in respect of the euro, such convention or practice shall
replace such expressed basis effective as of and from the date on which such
country becomes a Participating Member State; provided that with respect to any
borrowing or Letter of Credit denominated in such Currency that is outstanding
immediately prior to such date, such replacement shall take effect at the end of
the Interest Period therefor.  Without prejudice to the respective liabilities
of the Borrower to the Lenders and of the Lenders to the Borrower under or
pursuant to this Agreement, each provision of this Agreement shall be subject to
such reasonable changes of construction as the Administrative Agent may from
time to time reasonably specify to be necessary or appropriate to reflect the
introduction or changeover to the euro in any country that becomes a
Participating Member State after the date hereof.

 

Any baskets specified in this Agreement that are exceeded solely as a result of
fluctuations in applicable currency exchange rates after the last time such
baskets were assessed will not be deemed to have exceeded solely as a result of
such fluctuations in currency exchange rates.

 

1.5                               Calculation of Baskets.  If any of the baskets
set forth in Section 7 of this Agreement are exceeded solely as a result of
fluctuations to consolidated total assets or the financial ratios for the most
recently completed fiscal quarter after the last time such baskets were
calculated for any purpose under Section 7, such baskets will not be deemed to
have been exceeded solely as a result of such fluctuations.

 

1.6                               Pro Forma Calculations.  Solely for purposes
of determining whether any action is otherwise permitted to be taken hereunder,
(i) any calculation to be determined on a “pro forma” basis, after giving “pro
forma” effect to certain transactions or pursuant to words of similar import and
(ii) the Consolidated Total Leverage Ratio, in each case, shall be calculated as
follows:

 

(a)                                  For purposes of making the computation
referred to above, in the event that Holdings or any Restricted Subsidiary
incurs, assumes, guarantees, redeems, retires or extinguishes any Indebtedness
subsequent to the commencement of the period for which such ratio is being
calculated but on or prior to or simultaneously with the event for which the
calculation is made (a “Calculation Date”), then such calculation shall be made
giving pro forma effect to such incurrence, assumption, guarantee, redemption,
retirement or extinguishment of Indebtedness as if the same had occurred at the
beginning of the applicable Test Period; provided that, for purposes of making
the computation of Consolidated Total Leverage for the computation of
Consolidated Total Leverage Ratio referred to above, Consolidated Total Leverage
shall be Consolidated Total Leverage as of the date the relevant action is being
taken.

 

(b)                                  For purposes of making the computation
referred to above, if any Investments, Dispositions or designations of
Unrestricted Subsidiaries or Restricted Subsidiaries are made (or committed to
be made pursuant to a definitive agreement) subsequent to the commencement of
the period for which such calculation is being made but on or prior to or
simultaneously with the relevant Calculation Date, then such calculation shall
be made giving pro forma effect to such Investments, Dispositions and
designations as if the same had

 

40

--------------------------------------------------------------------------------


 

occurred at the beginning of the applicable Test Period in a manner consistent,
where applicable, with the pro forma adjustments set forth in clause (o) of and
the last proviso of the first sentence of the definition of “Consolidated
EBITDA.”  If since the beginning of such period any Person that subsequently
became a Restricted Subsidiary or was merged with or into the Borrower or any of
its Restricted Subsidiaries since the beginning of such period shall have made
any Investment or Disposition that would have required adjustment pursuant to
this provision, then such calculation shall be made giving pro forma effect
thereto for such Test Period as if such Investment or Disposition had occurred
at the beginning of the applicable Test Period.

 

(c)                                   For purposes of determining any financial
ratio or making any financial covenant calculation for any period or a portion
of a period prior to the first delivery of financial statements pursuant to
Section 6.1, the Consolidated Total Leverage Ratio shall be determined based on
the most recent financial statements of Holdings that have been furnished as
referred to in Section 4.1, and, to the extent that pro forma compliance with
the Consolidated Total Leverage Ratio is required, the levels for such
Consolidated Total Leverage Ratio shall be the levels set forth in
Section 7.1(a) for the fiscal period ended December 31, 2012.

 

SECTION 2.                            AMOUNT AND TERMS OF COMMITMENTS

 

2.1                               Term Loan Commitments.  Subject to the terms
and conditions hereof, each Term Lender severally agrees to make a term loan (a
“Term Loan”) in Dollars to the Borrower on the Closing Date in an amount not to
exceed the amount of the Term Loan Commitment of such Lender.  The Term Loans
may from time to time be Eurocurrency Loans or ABR Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with
Sections 2.2 and 2.13.

 

2.2                               Procedure for Term Loan Borrowing.  (a)  The
Borrower shall give the Administrative Agent irrevocable notice substantially in
the form of Exhibit K-1 (which notice must be received by the Administrative
Agent prior to 1:00 P.M., New York City time, on the Business Day prior to the
anticipated Closing Date) requesting that the Tranche A Term Lenders make the
Tranche A Term Loans, in each case on the Closing Date, and specifying the
amount to be borrowed.  The Term Loans made on the Closing Date shall initially
be ABR Loans.  Upon receipt of such notice the Administrative Agent shall
promptly notify each such Term Lender thereof.  Not later than 3:00 P.M., New
York City time, on the Closing Date each such Term Lender shall make available
to the Administrative Agent at the Funding Office an amount in immediately
available funds equal to the Term Loan or Term Loans to be made by such Lender. 
The Administrative Agent shall credit the account designated in writing by the
Borrower to the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by such Term Lenders in immediately
available funds.

 

(b)  The Borrower shall give the Administrative Agent irrevocable notice
substantially in the form of Exhibit K-1 (which notice must be received by the
Administrative Agent prior to 12:00 p.m., New York City time, on the Business
Day prior to the anticipated First Amendment Effective Date) requesting that the
Tranche B Term Lenders make the Tranche B Term Loans, in each case on the First
Amendment Effective Date, and specifying the amount to be borrowed.  The Tranche
B Term Loans made on the First Amendment Effective Date shall initially be ABR
Loans or, so long as Borrower shall have delivered to the Administrative Agent a
fully executed funding indemnity letter in form and substance satisfactory to
the Administrative Agent, Eurocurrency Loans.  Upon receipt of such notice the
Administrative Agent shall promptly notify each such Tranche B Term Lender
thereof.  Not

 

41

--------------------------------------------------------------------------------


 

later than 3:00 p.m., New York City time, on the First Amendment Effective Date
each such Tranche B Term Lender shall make available to the Administrative Agent
at the Funding Office an amount in immediately available funds equal to the
Tranche B Term Loans to be made by such Lender.  The Administrative Agent shall
credit the account designated in writing by the Borrower to the Administrative
Agent with the aggregate of the amounts made available to the Administrative
Agent by such Tranche B Term Lenders in immediately available funds.

 

2.3                               Repayment of Term Loans.  (a)  The Tranche A
Term Loan of each Tranche A Term Lender shall be payable on each date set forth
below in an amount set forth opposite such date (expressed as a percentage of
the stated principal amount of the Tranche A Term Loans funded on the Closing
Date) (as adjusted to reflect any prepayments thereof), with the remaining
balance thereof payable on the Tranche A Term Loan Maturity Date.

 

Date

 

Amount

 

March 31, 2013

 

1.25

%

June 30, 2013

 

1.25

%

September 30, 2013

 

1.25

%

December 31, 2013

 

1.25

%

March 31, 2014

 

1.25

%

June 30, 2014

 

1.25

%

September 30, 2014

 

1.25

%

December 31, 2014

 

1.25

%

March 31, 2015

 

1.875

%

June 30, 2015

 

1.875

%

September 30, 2015

 

1.875

%

December 31, 2015

 

1.875

%

March 31, 2016

 

1.875

%

June 30, 2016

 

1.875

%

September 30, 2016

 

1.875

%

December 31, 2016

 

1.875

%

March 31, 2017

 

2.50

%

June 30, 2017

 

2.50

%

September 30, 2017

 

2.50

%

Tranche A Term Loan Maturity Date

 

Remaining Balance

 

 

(b)                                 The Tranche B Term Loan of each Tranche B,
Term Lender shall be payable in equal consecutive quarterly installments,
commencing on June 30, 2014, and on the last Business Day of each March, June,
September and December thereafter in an amount equal to one quarter of one
percent (0.25%) of the stated principal amount of the Tranche B Term Loans
funded on the First Amendment Effective Date (as adjusted to reflect any
prepayments thereof), with the remaining balance thereof payable on the Tranche
B Term Maturity Date.

 

2.4                               Revolving Commitments.  (a)  Subject to the
terms and conditions hereof, each Dollar Revolving Lender severally agrees to
make revolving credit loans (“Dollar Revolving Loans”) in Dollars to the
Borrower from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which when added to such
Lender’s Dollar Revolving Percentage of the sum of (x) the Dollar L/C
Obligations then outstanding and (y) the aggregate principal amount of the
Dollar Swingline Loans then outstanding, does not exceed the amount of such
Lender’s Dollar Revolving Commitment.  During the Revolving Commitment Period
the Borrower may

 

42

--------------------------------------------------------------------------------


 

use the Dollar Revolving Commitments by borrowing, prepaying the Dollar
Revolving Loans in whole or in part, and reborrowing, all in accordance with the
terms and conditions hereof.  The Dollar Revolving Loans may from time to time
be Eurocurrency Loans or ABR Loans, as determined by the Borrower and notified
to the Administrative Agent in accordance with Sections 2.5 and 2.13.

 

(b)                                 Subject to the terms and conditions hereof,
each Multicurrency Revolving Lender severally agrees to make revolving credit
loans (“Multicurrency Revolving Loans”) in Dollars or any Agreed Foreign
Currency to the Borrower from time to time during the Revolving Commitment
Period in an aggregate principal amount at any one time outstanding which when
added to such Lender’s Multicurrency Revolving Percentage of the sum of
(x) Multicurrency L/C Obligations then outstanding and (y) the aggregate
principal amount of the Multicurrency Swingline Loans then outstanding, does not
exceed the amount of such Lender’s Multicurrency Revolving Commitment.  During
the Revolving Commitment Period the Borrower may use the Multicurrency Revolving
Commitments by borrowing, prepaying the Multicurrency Revolving Loans in whole
or in part, and reborrowing, all in accordance with the terms and conditions
hereof.  The Multicurrency Revolving Loans denominated in Dollars may from time
to time be Eurocurrency Loans or ABR Loans and the Revolving Loans denominated
in any Agreed Foreign Currency shall be Eurocurrency Loans, in each case, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.5 and 2.13.

 

(c)                                  The Borrower shall repay all outstanding
Revolving Loans of each Class made to it on the Revolving Termination Date.

 

2.5                               Procedure for Revolving Loan Borrowing.  The
Borrower may borrow under the Revolving Commitments of either Class during the
Revolving Commitment Period on any Business Day; provided that the Borrower
shall give the Administrative Agent irrevocable notice substantially in the form
of Exhibit K-2 (which notice must be received by the Administrative Agent (i) in
the case of Eurocurrency Loans, prior to 12:00 Noon, New York City time, three
Business Days prior to the requested Borrowing Date or (ii) in the case of ABR
Loans, prior to 12:00 Noon, New York City time, one Business Day prior to the
requested Borrowing Date), specifying (v) whether such borrowing is to be made
under the Dollar Revolving Commitments or the Multicurrency Revolving
Commitments; (w) the amount, Currency (in the case of Multicurrency Revolving
Loans) and Type of Revolving Loans to be borrowed, (x) the requested Borrowing
Date, (y) in the case of Revolving Loans denominated in Dollars, whether such
Revolving Loan is to be an ABR Loan or a Eurocurrency Loan and (z) in the case
of Eurocurrency Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor.  Each borrowing by
the Borrower under the Revolving Commitments of either Class shall be in an
amount equal to (x) in the case of ABR Loans, $500,000 or a whole multiple of
$50,000 in excess thereof (or, if the then aggregate Available Revolving
Commitments of the respective Class are less than $500,000, such lesser amount)
and (y) in the case of Eurocurrency Loans, $1,000,000 or a whole multiple of
$250,000 in excess thereof; provided that the Swingline Lender may request, on
behalf of the Borrower, borrowings under the Revolving Commitments of either
Class that are ABR Loans in other amounts pursuant to Section 2.7(a).  Upon
receipt of any such notice from the Borrower, the Administrative Agent shall
promptly notify each Revolving Lender of the applicable Class thereof.  Each
Revolving Lender of such Class will make the amount of its pro rata share of
each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 9:00 A.M., Local Time, on the Borrowing
Date requested by the Borrower in funds immediately available to the
Administrative Agent.  Such borrowing will then be made available to the
Borrower by the Administrative Agent crediting the account of the Borrower on
the books of such office with the

 

43

--------------------------------------------------------------------------------


 

aggregate of the amounts made available to the Administrative Agent by such
Revolving Lenders and in like funds as received by the Administrative Agent.

 

If no election as to the Class of Revolving Loans is requested, and the Loans
requested are denominated in Dollars, such election shall be deemed to be made
under the Dollar Revolving Commitments.  In the case of Multicurrency Revolving
Loans, if no election as to the Currency of such Loan is specified, then the
requested Loan shall be denominated in Dollars.  If no election as to the Type
of a Revolving Loan is specified, then the requested Loan shall be an ABR Loan,
unless an Agreed Foreign Currency has been specified, in which case the
requested Loan shall be a Eurocurrency Loan denominated in such Agreed Foreign
Currency.  If no Interest Period is specified with respect to any requested
Eurocurrency Loan, (i) if the Currency specified for such Loan is denominated in
Dollars (or if no Currency has been so specified), the requested Loan shall be
made instead as an ABR Loan, and (ii) if the Currency specified for such Loan is
an Agreed Foreign Currency, the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.

 

2.6                               Swingline Commitment.  (a)  Subject to the
terms and conditions hereof, the Swingline Lender with respect to the Dollar
Revolving Commitments agrees to make a portion of the credit otherwise available
to the Borrower under the Dollar Revolving Commitments from time to time during
the Revolving Commitment Period by making swing line loans (“Dollar Swingline
Loans”) in Dollars to the Borrower; provided that (i) the aggregate principal
amount of Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender’s other outstanding
Revolving Loans, may exceed the Swingline Commitment then in effect) and
(ii) the Borrower shall not request, and such Swingline Lender shall not make,
any Dollar Swingline Loan if, after giving effect to the making of such Dollar
Swingline Loan, the aggregate amount of the Available Revolving Commitments
under the Dollar Revolving Commitments would be less than zero.  During the
Revolving Commitment Period, the Borrower may use the Swingline Commitment by
borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof.  Dollar Swingline Loans shall be ABR Loans only.

 

(b)                                 Subject to the terms and conditions hereof,
the Swingline Lender with respect to the Multicurrency Revolving Commitments
agrees to make a portion of the credit otherwise available to the Borrower under
the Multicurrency Revolving Commitments from time to time during the Revolving
Commitment Period by making swing line loans (“Multicurrency Swingline Loans”)
in Dollars to the Borrower; provided that (i) the aggregate principal amount of
Swingline Loans outstanding at any one time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender’s other outstanding
Revolving Loans, may exceed the Swingline Commitment then in effect) and
(ii) the Borrower shall not request, and such Swingline Lender shall not make,
any Multicurrency Swingline Loan if, after giving effect to the making of such
Multicurrency Swingline Loan, the aggregate amount of the Available Revolving
Commitments under the Multicurrency Revolving Commitments would be less than
zero.  During the Revolving Commitment Period, the Borrower may use the
Swingline Commitment by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof.  Multicurrency Swingline Loans shall be
ABR Loans only.

 

(c)                                  The Borrower shall repay to the Swingline
Lender of the applicable Class the then unpaid principal amount of each
Swingline Loan of such Class on the earlier of the date five Business Days after
the Borrowing Date of such Swingline Loan and the Revolving Termination Date.

 

44

--------------------------------------------------------------------------------


 

2.7                               Procedure for Swingline Borrowing; Refunding
of Swingline Loans.  (a)  Whenever the Borrower desires that the Swingline
Lender make Swingline Loans it shall give the Swingline Lender of the applicable
Class and the Administrative Agent irrevocable written notice (which notice must
be received by the Swingline Lender and the Administrative Agent not later than
12:00 Noon, New York City time, on the proposed Borrowing Date), specifying
(i) the amount to be borrowed, (ii) the requested Borrowing Date (which shall be
a Business Day during the Revolving Commitment Period) and (iii) whether such
borrowing is to be made under the Dollar Revolving Commitments or the
Multicurrency Revolving Commitments.  Each borrowing under the Swingline
Commitment shall be in an amount equal to $100,000 or a whole multiple of
$50,000 in excess thereof.  Not later than 3:00 P.M., New York City time, on the
Borrowing Date specified in a notice in respect of Swingline Loans, the
applicable Swingline Lender shall make available to the Administrative Agent at
the Funding Office an amount in immediately available funds equal to the amount
of the Swingline Loan to be made by such Swingline Lender.  The Administrative
Agent shall make the proceeds of such Swingline Loan available to the Borrower
on such Borrowing Date by depositing such proceeds in the account of the
Borrower with the Administrative Agent or as otherwise directed by the Borrower
on such Borrowing Date in immediately available funds.

 

(b)                                 The Swingline Lender with respect to each
Class, at any time and from time to time in its sole and absolute discretion
may, on behalf of the Borrower (which hereby irrevocably directs such Swingline
Lender to act on its behalf), on one Business DayDays’s notice given by such
Swingline Lender no later than 12:00 Noon, New York City time, request each
Revolving Lender of the applicable Class to make, and each such Revolving Lender
hereby agrees to make, a Revolving Loan, in an amount equal to such Revolving
Lender’s Dollar Revolving Percentage or Revolving Lender’s Multicurrency
Revolving Percentage, as applicable, of the aggregate amount of the Swingline
Loans (the “Refunded Swingline Loans”) outstanding on the date of such notice,
to repay such Swingline Lender.  Each Revolving Lender of the applicable
Class shall make the amount of Revolving Loan available to the Administrative
Agent at the Funding Office in immediately available funds, not later than
10:00 A.M., New York City time, one Business Day after the date of such notice. 
The proceeds of such Revolving Loans shall be immediately made available by the
Administrative Agent to the Swingline Lender for application by the Swingline
Lender to the repayment of the Refunded Swingline Loans.

 

(c)                                  If prior to the time a Revolving Loan would
have otherwise been made pursuant to Section 2.7(b), one of the events described
in Section 8(f) shall have occurred and be continuing with respect to the
Borrower or if for any other reason, as determined by the Swingline Lender of
the applicable Class, in its sole discretion, Revolving Loans may not be made as
contemplated by Section 2.7(b), each Revolving Lender of the applicable
Class shall, on the date such Revolving Loan was to have been made pursuant to
the notice referred to in Section 2.7(b), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans of the applicable
Class by paying to the Swingline Lender an amount (the “Swingline Participation
Amount”) equal to the product of (A) such Revolving Lender’s Dollar Revolving
Percentage or Revolving Lender’s Multicurrency Revolving Percentage, as
applicable, times (B) the sum of the aggregate principal amount of Swingline
Loans of the applicable Class then outstanding that were to have been repaid
with such Revolving Loans.

 

(d)                                 Whenever, at any time after the Swingline
Lender has received from any Revolving Lender such Lender’s Swingline
Participation Amount with respect to any Swingline Loans, the Swingline Lender
receives any payment on account of such Swingline Loans (whether directly from
the Borrower or otherwise, including proceeds of collateral applied thereto by
the Swingline Lender), the Swingline Lender will distribute to such Lender its
Swingline Participation Amount with respect thereto (appropriately adjusted, in
the case of interest payments, to reflect the period of time

 

45

--------------------------------------------------------------------------------


 

during which such Lender’s participating interest was outstanding and funded
and, in the case of principal and interest payments, to reflect such Lender’s
pro rata portion of such payment if such payment is not sufficient to pay the
principal of and interest on all such Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Lender will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.

 

(e)                                  Each Revolving Lender’s obligation to make
the Loans referred to in Section 2.7(b) and to purchase participating interests
pursuant to Section 2.7(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Lender or the Borrower
may have against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the occurrence or continuance of a Default or an Event
of Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

(f)                                   Notwithstanding anything to the contrary
contained in this Agreement, in the event there is a Defaulting Lender, then
such Defaulting Lender’s Revolving Percentage with respect to all outstanding
Swingline Loans will automatically be reallocated among the Revolving Lenders
that are Non-Defaulting Lenders pro rata in accordance with each Non-Defaulting
Lender’s Revolving Percentage (calculated without regard to the Revolving
Commitment of the Defaulting Lender) but only to the extent that no Default or
Event of Default shall have occurred and be continuing at the time of such
reallocation (provided, that such amounts shall be automatically reallocated
upon the cure or waiver of such Default or Event of Default) and that such
reallocation does not cause the Revolving Extensions of Credit of any
Non-Defaulting Lender to exceed the Revolving Commitment of such Non-Defaulting
Lender.  No reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.  If such reallocation cannot, or can only
partially, be effected, the Borrower shall, upon five Business Days’ written
notice from the Swingline Lender, prepay such Defaulting Lender’s Revolving
Percentage (calculated as in effect immediately prior to it becoming a
Defaulting Lender) of any Swingline Loans (after giving effect to any partial
reallocation pursuant to the first sentence of this Section 2.7(f)).  So long as
there is a Defaulting Lender, the Swingline Lender shall not be obligated to
make a Swingline Loan to the extent that the sum of the Revolving Extensions of
Credit of the Non-Defaulting Lenders after giving effect to such Swingline Loan
would exceed the aggregate Revolving Commitments of such Non-Defaulting Lenders.

 

2.8                               Repayment of Loans.  (a)  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Revolving Lender or Term Lender, as the case may be, (i) the
then unpaid principal amount of each Revolving Loan of such Revolving Lender
made to the Borrower outstanding on the Revolving Termination Date (or on such
earlier date on which the Loans become due and payable pursuant to Section 8)
and (ii) the principal amount of each outstanding Term Loan of such Term Lender
made to the Borrower in installments according to the amortization schedule set
forth in Section 2.3 (or on such earlier date on which the Loans become due and
payable pursuant to Section 8).  The Borrower hereby further agrees to pay
interest on the unpaid principal amount of the Loans made to the Borrower from
time to time outstanding from the date hereof until payment in full thereof at
the rates per annum, and on the dates, set forth in Section 2.15.

 

46

--------------------------------------------------------------------------------


 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing indebtedness of the
Borrower to such Lender resulting from each Loan of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement.

 

(c)                                  The Administrative Agent, on behalf of the
Borrower, shall maintain the Register pursuant to Section 10.6(b)(iv), and a
subaccount therein for each Lender, in which shall be recorded (i) the amount
and Currency of each Loan made hereunder and any Note evidencing such Loan, the
Type of such Loan and each Interest Period applicable thereto, (ii) the amount
of and Currency of any principal, interest and fees, as applicable, due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) both the amount and Currency of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.

 

(d)                                 The entries made in the Register and the
accounts of each Lender maintained pursuant to Section 2.8(c) shall, to the
extent permitted by applicable law, be presumptively correct absent demonstrable
error of the existence and amounts of the obligations of the Borrower therein
recorded; provided, however, that the failure of the Administrative Agent or any
Lender to maintain the Register or any such account, or any error therein, shall
not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Loans made to the Borrower by such Lender in accordance
with the terms of this Agreement.

 

2.9                               Commitment Fees, etc.  (a)  The Borrower
agrees to pay to the Administrative Agent for the account of each Revolving
Lender a commitment fee for the period from and including the Closing Date to
the last day of the Revolving Commitment Period, computed at the Applicable
Commitment Fee Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on each Fee Payment Date; provided that (i) for purposes of
calculating any fees owing in accordance with this Section 2.9(a), the Available
Revolving Commitment for the Swingline Lender shall exclude any outstanding
Swingline Loans and (ii) the Swingline Lender shall not be entitled to any
commitment fee with respect to its Swingline Commitment separate from that to
which it is entitled with respect to its Available Revolving Commitment;
provided, further, that (i) any commitment fee accrued with respect to any of
the Available Revolving Commitments of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such commitment fee shall otherwise
have been due and payable by the Borrower prior to such time and (ii) no
commitment fee shall accrue on any of the Available Revolving Commitments of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.

 

(b)                                 The Borrower agrees to pay to the
Administrative Agent the fees in the amounts and on the dates as set forth in
any fee agreements with the Administrative Agent.

 

2.10                        Termination or Reduction of Revolving Commitments. 
The Borrower shall have the right, upon not less than two Business Days’ notice
to the Administrative Agent, to terminate the Revolving Commitments of either
Class or, from time to time, to reduce the amount of the Revolving Commitments
of such Class; provided that no such termination or reduction of such Revolving
Commitments of a Class shall be permitted if, after giving effect thereto and to
any prepayments of the Revolving Loans of such Class made on the effective date
thereof, the total Revolving Extensions of Credit of such Class would exceed the
total Revolving Commitments of such Class.  Any such partial reduction shall be
in an amount equal to $1,000,000, or a whole multiple of $500,000 in excess
thereof, and shall reduce permanently the Revolving Commitments of such Class

 

47

--------------------------------------------------------------------------------


 

then in effect.  Notwithstanding anything to the contrary contained in this
Agreement, the Borrower may rescind any notice of termination under this
Section 2.10 if such termination would have resulted from a replacement of all
of the Revolving Commitments outstanding at such time, which replacement shall
not be consummated or shall otherwise be delayed.

 

2.11                        Optional Prepayments.  (a) The Borrower may at any
time and from time to time prepay the Revolving Loans, the Swingline Loans, New
Term Loans or the Term Loans, in whole or in part, without premium or penalty
except as specifically provided in Section 2.11(b), upon irrevocable notice
delivered to the Administrative Agent no later than 12:00 Noon, Local Time,
three Business Days prior thereto, in the case of Eurocurrency Loans, and no
later than 12:00 Noon, New York City time, one Business Day prior thereto, in
the case of ABR Loans, which notice shall specify (i) the date and amount of
prepayment, (ii) whether the prepayment is of Revolving Loans, Swingline Loans,
Tranche A Term Loans, Tranche B Term Loans or New Term Loans of any Tranche, and
if such prepayment is of Revolving Loans or Swingline Loans, the Class of
Revolving Loans to be prepaid and (iii) whether the prepayment is of
Eurocurrency Loans or ABR Loans; provided that if a Eurocurrency Loan is prepaid
on any day other than the last day of the Interest Period applicable thereto,
the Borrower shall also pay any amounts owing pursuant to Section 2.21.  Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.  If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein (provided
that such notice may be conditioned on receiving the proceeds of any
refinancing), together with (except in the case of Revolving Loans that are ABR
Loans and Swingline Loans) accrued interest to such date on the amount prepaid. 
Partial prepayments of Term Loans or New Term Loans of a Class and of Revolving
Loans of a Class shall be in an aggregate principal amount of (i) $1,000,000 or
a whole multiple of $100,000 in excess thereof (in the case of prepayments of
ABR Loans) or (ii) $1,000,000 or a whole multiple of $500,000 in excess thereof
(in the case of prepayments of Eurocurrency Loans), and in each case shall be
subject to the provisions of Section 2.18.  Partial prepayments of Swingline
Loans of a Class shall be in an aggregate principal amount of $50,000 or a whole
multiple of $50,000 in excess thereof.  Optional prepayments of the Term Loans
pursuant to this Section 2.11 need not be pro rata as between the Tranche A Term
Loans and the Tranche B Term Loans.

 

(b)  Any prepayment made pursuant to this Section 2.11 or Section 2.12(a) of the
Tranche B Term Loans as a result of a Repricing Event shall be accompanied by a
prepayment fee, which shall initially be 1% of the aggregate principal amount
prepaid and shall decline to 0% on and after the six-month anniversary of the
First Amendment Effective Date.

 

2.12                        Mandatory Prepayments.  (a) Unless the Required
Prepayment Lenders shall otherwise agree, if any Indebtedness (excluding any
Indebtedness incurred in accordance with Section 7.2) shall be incurred by
Holdings or any of its Restricted Subsidiaries, an amount equal to 100% of the
Net Cash Proceeds thereof shall be applied not later than one Business Day after
the date of receipt of such Net Cash Proceeds toward the prepayment of the Term
Loans or New Term Loans as set forth in Section 2.12(d).

 

(b)                                 Unless the Required Prepayment Lenders shall
otherwise agree, if on any date any Loan Party shall for its own account receive
Net Cash Proceeds from any Asset Sale or Recovery Event then, unless a
Reinvestment Notice shall be delivered in respect thereof, such Net Cash
Proceeds shall be applied not later than five Business Days after such date
toward the prepayment of the Term Loans or New Term Loans as set forth in
Section 2.12(d); provided that notwithstanding the foregoing, (x) on each
Reinvestment Prepayment Date, the Term Loans or New Term Loans shall be prepaid
as set forth in Section 2.12(d) by an amount equal to the Reinvestment
Prepayment Amount with respect to the relevant Reinvestment Event and (y) on the
date (the “Trigger Date”) that is one year after any

 

48

--------------------------------------------------------------------------------


 

such Reinvestment Prepayment Date, the Term Loans or New Term Loans shall be
prepaid as set forth in Section 2.12(d) by an amount equal to the portion of any
Committed Reinvestment Amount with respect to the relevant Reinvestment Event
not actually expended by such Trigger Date.

 

(c)                                  Unless the Required Prepayment Lenders
shall otherwise agree, if, for any fiscal year of Holdings commencing with the
fiscal year ending September 30, 2013, there shall be Excess Cash Flow, Holdings
shall, on the relevant Excess Cash Flow Application Date, apply an amount equal
to (i) the Excess Cash Flow Percentage of such Excess Cash Flow minus (ii) the
aggregate amount of all prepayments of Revolving Loans and Swingline Loans
during such fiscal year to the extent accompanied by permanent optional
reductions of the Revolving Commitments and all optional prepayments of the Term
Loans or New Term Loans during such fiscal year, in each case other than to the
extent any such prepayment is funded with the proceeds of new long-term
Indebtedness, toward the prepayment of the Term Loans or New Term Loans as set
forth in Section 2.12(d).  Each such prepayment shall be made on a date (an
“Excess Cash Flow Application Date”) no later than ten days after the date on
which the financial statements of Holdings referred to in Section 6.1(a), for
the fiscal year with respect to which such prepayment is made, are required to
be delivered to the Lenders.

 

(d)                                 Amounts to be applied in connection with
prepayments pursuant to Section 2.12 shall be applied to the prepayment of the
Term Loans or New Term Loans in accordance with Section 2.18(b) until paid in
full.  The application of any prepayment pursuant to Section 2.12 shall be made,
first, to ABR Loans and, second, to Eurocurrency Loans.  Each prepayment of the
Term Loans or New Term Loans under Section 2.12 shall be accompanied by accrued
interest to the date of such prepayment on the amount prepaid.

 

(e)                                  If as of the last Business Day of each
calendar month (computed by the Administrative Agent using the current exchange
rate as of such Business Day and promptly notified to the Multicurrency
Revolving Lenders and the Borrower) the Dollar Amount of the aggregate
outstanding principal amount of the Revolving Loans shall exceed 105% of the
aggregate Revolving Commitments, the Borrower shall, within five Business Days
after the Borrower’s receipt of such notice, prepay Multicurrency Revolving
Loans in such amounts as shall be necessary so that after giving effect thereto
the aggregate outstanding principal amount of such Revolving Loans does not
exceed the Revolving Commitments as of such Business Day.

 

(f)                                   Notwithstanding anything to the contrary
in Sections 2.12(d) or 2.18, with respect to the amount of any mandatory
prepayment pursuant to this Section 2.12 that is allocated to Tranche B Term
Loans and/or any Tranche of New Term Loans (such amount for such Class, the
“Prepayment Amount”, and each such Class, an “Applicable Class”), at any time
when Tranche A Term Loans remain outstanding, the Borrower will, in lieu of
applying such Prepayment Amount to the Applicable Class of Term Loans as
provided in paragraph (d) above, on the date specified in this Section 2.12 for
such prepayment, give the Administrative Agent telephonic notice (promptly
confirmed in writing) requesting that the Administrative Agent prepare and
provide to each Tranche B Term Lender and each New Term Lender a notice
substantially in the form of Exhibit L (each, a “Prepayment Option Notice”) as
described below.  As promptly as practicable after receiving such notice from
the Borrower, the Administrative Agent will send to each Tranche B Term Lender
and each New Term Lender a Prepayment Option Notice, which shall be in a form
reasonably satisfactory to the Administrative Agent, and shall include an offer
by the Borrower to prepay, on the date (each a “Mandatory Prepayment Date”) that
is ten Business Days after the date of the Prepayment Option Notice, each
Applicable Class of Loans of such Lender by an amount equal to the portion of
the Prepayment Amount for such Class indicated in such Lender’s Prepayment
Option Notice as being applicable to such Lender’s Applicable Class of Term
Loans.  Each Tranche B Term Lender and

 

49

--------------------------------------------------------------------------------


 

each New Term Lender may reject all or a portion of its Prepayment Amount of the
Applicable Class by providing written notice to the Administrative Agent and the
Borrower no later than 5:00 p.m. (New York time) one Business Day after such New
Term Lender’s receipt of the Prepayment Option Notice (which notice shall
specify the principal amount of the Prepayment Amount for each Applicable
Class to be rejected by such Lender); provided that any New Term Lender’s
failure to so reject such Prepayment Amount for any Applicable Class shall be
deemed an acceptance by such New Term Lender of such Prepayment Option Notice
for such Applicable Class and the amount to be prepaid in respect of New Term
Loans of such Applicable Class held by such New Term Lender.  On the Mandatory
Prepayment Date, the Borrower shall (i) pay to the relevant New Term Lenders the
aggregate amount necessary to prepay that portion of the outstanding New Term
Loans of the Applicable Class in respect of which such New Term Lenders have (or
are deemed to have) accepted prepayment as described above and (ii) prepay
outstanding Tranche A Term Loans in an aggregate amount equal to the amounts
declined by New Term Lenders as described above; provided that, upon the making
of such prepayments, any amount remaining unapplied (i.e., after the payment in
full of the Term Loans) shall be returned to the Borrower.

 

2.13                        Conversion and Continuation Options.  (a)  The
Borrower may elect from time to time to convert Eurocurrency Loans made to the
Borrower to ABR Loans by giving the Administrative Agent prior irrevocable
notice substantially in the form of Exhibit M of such election no later than
12:00 Noon, New York City time, on the second Business Day preceding the
proposed conversion date; provided that (i) a borrowing of a Class of Loans may
not be converted into a borrowing of a different Class of Loans, (ii) a
borrowing denominated in one Currency may not be converted to a borrowing of a
different Currency, (iii) no Eurocurrency Loan denominated in an Agreed Foreign
Currency may be converted to a borrowing of a different Type and (iv) if any
Eurocurrency Loan is so converted on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.21.  The Borrower may elect from time to time to
convert ABR Loans made to the Borrower to Eurocurrency Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
12:00 Noon, New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor); provided that (i) a borrowing of a Class of Loans may not be
converted into a borrowing of a different Class of Loans, (ii) a borrowing
denominated in one Currency may not be converted to a borrowing of a different
Currency and (iii) no ABR Loan under a particular Facility may be converted into
a Eurocurrency Loan when any Event of Default has occurred and is continuing and
the Administrative Agent or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
conversions.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

(b)                                 Any Eurocurrency Loan may be continued as
such by the Borrower giving irrevocable notice to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1 and no later than 1:00 P.M., New York City time, on the
third Business Day preceding the proposed continuation date, of the length of
the next Interest Period to be applicable to such Loans; provided that (i) a
borrowing of a Class of Loans may not be continued as a borrowing of a different
Class of Loans, (ii) a borrowing denominated in one Currency may not be
continued as a borrowing of a different Currency, (iii) no Eurocurrency Loan
denominated in a Foreign Currency may be continued if, after giving effect
thereto, the Revolving Multicurrency Exposure would exceed the aggregate
Multicurrency Revolving Commitments and (iv) if any Eurocurrency Loan is so
continued on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 2.21
and; provided, further, that no Eurocurrency Loan under a particular Facility
may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Majority

 

50

--------------------------------------------------------------------------------


 

Facility Lenders in respect of such Facility have determined in its or their
sole discretion not to permit such continuations and; provided, further, that if
the Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso such Loans denominated (i) in Dollars shall be automatically converted
to ABR Loans on the last day of such then expiring Interest Period or (ii) in
another Currency shall be automatically converted to Eurocurrency Loans having
an Interest Period of one month’s duration on the last day of such then expiring
Interest Period.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

2.14                        Minimum Amounts and Maximum Number of Eurocurrency
Tranches.  Notwithstanding anything to the contrary in this Agreement, all
borrowings, conversions, continuations and optional prepayments of Eurocurrency
Loans and all selections of Interest Periods shall be in such amounts and be
made pursuant to such elections so that (a) after giving effect thereto, the
aggregate principal amount of the Eurocurrency Loans comprising each
Eurocurrency Tranche shall be equal to a minimum of $1,000,000 or a whole
multiple of $500,000 in excess thereof and (b) no more than fifteen Eurocurrency
Tranches shall be outstanding at any one time.

 

2.15                        Interest Rates and Payment Dates.  (a)  Each
Eurocurrency Loan that is a Revolving Loan or a Term Loan shall bear interest
for each day during each Interest Period with respect thereto at a rate per
annum equal to the Eurocurrency Rate determined for such day plus the Applicable
Margin.

 

(b)                                 Each ABR Loan that is a Revolving Loan or a
Term Loan shall bear interest at a rate per annum equal to the ABR plus the
Applicable Margin.

 

(c)                                  (i) If all or a portion of the principal
amount of any Loan or Reimbursement Obligation shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to (x) in the case of the
Loans, the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section plus 2% or (y) in the case of Reimbursement
Obligations, the rate applicable to ABR Loans under the Revolving Facility plus
2%, and (ii) if all or a portion of any interest payable on any Loan or
Reimbursement Obligation or any commitment fee or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate then applicable to ABR Loans under the relevant Facility plus 2% (or,
in the case of any such other amounts that do not relate to a particular
Facility, the rate then applicable to ABR Loans under the Revolving Facility
plus 2%), in each case, with respect to clauses (i) and (ii) above, from the
date of such non-payment until such amount is paid in full (as well after as
before judgment); provided that no amount shall be payable pursuant to this
Section 2.15(c) to a Defaulting Lender so long as such Lender shall be a
Defaulting Lender; provided further no amounts shall accrue pursuant to this
Section 2.15(c) on any overdue Loan, Reimbursement Obligation, commitment or
other amount payable to a Defaulting Lender so long as such Lender shall be a
Defaulting Lender.

 

(d)                                 Interest shall be payable by the Borrower in
arrears on each Interest Payment Date; provided that interest accruing pursuant
to paragraph (c) of this Section 2.15 shall be payable from time to time on
demand.

 

2.16                        Computation of Interest and Fees.  (a)  Interest and
fees payable pursuant hereto shall be calculated on the basis of a 360-day year
for the actual days elapsed, except that, with respect to ABR Loans the rate of
interest on which is calculated on the basis of the Prime Rate, the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may
be) day year for

 

51

--------------------------------------------------------------------------------


 

the actual days elapsed.  The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurocurrency Rate.  Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective.  The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
presumptively correct in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.15(a) and Section 2.15(b).

 

2.17                        Inability to Determine Interest Rate.  If prior to
the first day of any Interest Period for any Eurocurrency Loan (the Currency of
such Loan herein called the “Affected Currency”):

 

(a)                                 the Administrative Agent shall have
determined (which determination shall be presumptively correct absent manifest
error) that, by reason of circumstances affecting the relevant market, adequate
and reasonable means do not exist for ascertaining the Eurocurrency Rate for the
Affected Currency for such Interest Period, or

 

(b)                                 the Administrative Agent shall have received
notice from the Majority Facility Lenders in respect of the relevant Facility
that by reason of any changes arising after the date of this Agreement the
Eurocurrency Rate for the Affected Currency determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as certified by such Lenders) of making or maintaining their affected
Loans during such Interest Period,

 

the Administrative Agent shall give telecopy notice thereof to the Borrower and
the relevant Lenders as soon as practicable thereafter.  If such notice is given
(i) if the Affected Currency is Dollars (x) any Eurocurrency Loans denominated
in Dollars under the relevant Facility requested to be made on the first day of
such Interest Period shall be made as ABR Loans, (y) any Loans denominated in
Dollars under the relevant Facility that were to have been converted on the
first day of such Interest Period to Eurocurrency Loans shall be continued as
ABR Loans and (z) any outstanding Eurocurrency Loans denominated in Dollars
under the relevant Facility shall be converted, on the last day of the
then-current Interest Period with respect thereto, to ABR Loans, or (ii) if the
Affected Currency is an Agreed Foreign Currency, any Eurocurrency Loans
denominated in the Affected Currency under the relevant Facility requested to be
made on the first day of such Interest Period shall be ineffective.  Until such
notice has been withdrawn by the Administrative Agent (which action the
Administrative Agent will take promptly after the conditions giving rise to such
notice no longer exist), no further Eurocurrency Loans denominated in the
Affected Currency (including the Eurocurrency Rate component of ABR Loans) under
the relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurocurrency
Loans denominated in the Affected Currency.

 

2.18                        Pro Rata Treatment and Payments.  (a)  Each
borrowing by the Borrower from the Lenders of a Class hereunder and each payment
by the Borrower on account of any commitment fee and any reduction of the
Revolving Commitments of a Class shall be made pro rata according to the
respective Tranche A Term Percentage, Tranche B Term Percentages, New Tranche
Term Percentages or Revolving Percentages of the respective Class, as the case
may be, of the relevant Lenders, except (i) for payments in respect of any
differences in the Applicable Commitment Fee Rate

 

52

--------------------------------------------------------------------------------


 

of Accepting Lenders pursuant to a Loan Modification Agreement, (ii) for
payments to Defaulting Lenders as otherwise herein provided and (iii) reductions
of Revolving Commitments pursuant to Section 2.24.

 

(b)                                 Each payment (including prepayments) by the
Borrower on account of principal of and interest on the Term Loans or New Term
Loans of a Class shall be made pro rata according to the respective outstanding
principal amounts of the Term Loans or New Term Loans of such Class then held by
the Term Lenders of such Class, except (i) as otherwise provided in
Section 2.12(f) and Section 10.6, (ii) for payments in respect of any
differences in the Applicable Margin of Accepting Lenders pursuant to a Loan
Modification Agreement and (iii) for payments to Defaulting Lenders as otherwise
herein provided.  Each mandatory and optional prepayment of the Term Loans or
New Term Loans shall be allocated among the Tranche A Term Loans and Tranche B
Term Loans and each Tranche of New Term Loans, if any, pro rata according to the
respective outstanding principal amounts of the Term Loans or New Term Loans of
such Class, except (A) as otherwise provided in Section 2.11,
Section 2.12(f) and Section 10.6, (B) for payments in respect of any differences
in the Applicable Margin of Accepting Lenders pursuant to a Loan Modification
Agreement and (C) for payments to Defaulting Lenders as otherwise herein
provided.  Each mandatory and optional prepayment of Term Loans or New Term
Loans shall be applied to the remaining installments thereof as specified by the
Borrower.  Amounts repaid or prepaid on account of the Term Loans or New Term
Loans may not be reborrowed.

 

(c)                                  Each payment (including prepayments) by the
Borrower on account of principal of and interest on the Revolving Loans of a
Class shall be made pro rata according to the respective outstanding principal
amounts of the Revolving Loans of such Class then held by the Revolving Lenders
of such Class, except (i) as otherwise provided in Section 2.12(f) and
Section 10.6, (ii) for payments in respect of any differences in the Applicable
Margin of Accepting Lenders pursuant to a Loan Modification Agreement, (iii) for
payments to Defaulting Lenders as otherwise herein provided and (iv) reductions
of Revolving Commitments pursuant to Section 2.24.  Each payment in respect of
Reimbursement Obligations in respect of any Letter of Credit of a Class shall be
made to the Issuing Lender that issued such Letter of Credit.

 

(d)                                 All payments (including prepayments) to be
made by the Borrower hereunder, whether on account of principal, interest, fees
or otherwise, shall be made without setoff or counterclaim and shall be made
prior to 2:00 P.M., Local Time, on the due date thereof to the Administrative
Agent, for the account of the relevant Lenders, at the Funding Office, in
immediately available funds.  The Administrative Agent shall distribute such
payments to the relevant Lenders promptly upon receipt in like funds as
received.  If any payment hereunder (other than payments on the Eurocurrency
Loans) becomes due and payable on a day other than a Business Day, such payment
shall be extended to the next succeeding Business Day.  If any payment on a
Eurocurrency Loan becomes due and payable on a day other than a Business Day,
the maturity thereof shall be extended to the next succeeding Business Day
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day.  In the case of any extension of any payment of
principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

 

(e)                                  Unless the Administrative Agent shall have
been notified in writing by any Lender prior to a borrowing that such Lender
will not make the amount that would constitute its share of such borrowing
available to the Administrative Agent, the Administrative Agent may assume that
such Lender is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding

 

53

--------------------------------------------------------------------------------


 

amount.  If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, for the period until such Lender makes such
amount immediately available to the Administrative Agent.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be presumptively correct in the absence of manifest
error.  If such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall give notice of such fact to the
Borrower and the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on demand, from the Borrower.  Nothing herein shall be
deemed to limit the rights of the Administrative Agent or the Borrower against
any Defaulting Lender.

 

(f)                                   Unless the Administrative Agent shall have
been notified in writing by the Borrower prior to the date of any payment due to
be made by the Borrower hereunder that the Borrower will not make such payment
to the Administrative Agent, the Administrative Agent may assume that the
Borrower is making such payment, and the Administrative Agent may, but shall not
be required to, in reliance upon such assumption, make available to the relevant
Lenders their respective pro rata shares of a corresponding amount.  If such
payment is not made to the Administrative Agent by the Borrower within three
Business Days after such due date, the Administrative Agent shall be entitled to
recover, on demand, from each relevant Lender to which any amount which was made
available pursuant to the preceding sentence, such amount with interest thereon
at the rate per annum equal to the daily average Federal Funds Effective Rate. 
Nothing herein shall be deemed to limit the rights of the Administrative Agent
or any Lender against the Borrower.

 

(g)                                  Each obligation of the Loan Parties under
the Loan Documents related to any Loans or Letter of Credit denominated in
Dollars shall be paid in Dollars.  Each obligation of the Loan Parties related
to any Loans denominated in an Agreed Foreign Currency shall be paid in such
Agreed Foreign Currency; provided that fees payable pursuant to Section 3.3
shall be payable in Dollars.  All commitment fees payable pursuant to
Section 2.9 shall be calculated and payable in Dollars.  Notwithstanding the
foregoing, if the Borrower shall fail to pay any principal of any Loan when due
(whether at stated maturity, by acceleration, by mandatory prepayment or
otherwise), the unpaid portion of such Loan shall, if such Loan is not
denominated in Dollars, automatically be redenominated in Dollars on the due
date thereof (or, if such due date is a day other than the last day of the
Interest Period therefor, on the last day of such Interest Period) in an amount
equal to the Dollar Equivalent thereof on the date of such redenomination and
such principal shall be payable on demand (provided that no Event of Default
shall occur until the expiration of applicable grace periods); and if the
Borrower shall fail to pay any interest on any Loan that is not denominated in
Dollars, such interest shall automatically be redenominated in Dollars on the
due date therefor (or, if such due date is a day other than the last day of the
Interest Period therefor, on the last day of such Interest Period) in an amount
equal to the Dollar Equivalent thereof on the date of such redenomination and
such interest shall be payable on demand (provided that no Event of Default
shall occur until the expiration of applicable grace periods).

 

2.19                        Requirements of Law.  (a)  Except with respect to
Taxes, which shall be governed solely by Section 2.20, if the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
or compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority first
made, in each case, subsequent to the date hereof:

 

54

--------------------------------------------------------------------------------


 

(A)                               shall impose, modify or hold applicable any
reserve, special deposit, compulsory loan or similar requirement against assets
held by, deposits or other liabilities in or for the account of, advances, loans
or other extensions of credit by, or any other acquisition of funds by, any
office of such Lender that is not otherwise included in the determination of the
Eurocurrency Rate hereunder; or

 

(B)                               shall impose on such Lender any other
condition not otherwise contemplated hereunder;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurocurrency Loans or issuing or
participating in Letters of Credit (in each case hereunder), or to reduce any
amount receivable hereunder in respect thereof, then, in any such case, the
Borrower shall promptly pay such Lender, in Dollars, within ten Business Days
after the Borrower’s receipt of a reasonably detailed invoice therefor (showing
with reasonable detail the calculations thereof), any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable.  If any Lender becomes entitled to claim any additional amounts
pursuant to this Section, it shall promptly notify the Borrower (with a copy to
the Administrative Agent) of the event by reason of which it has become so
entitled.

 

(b)                                 If any Lender shall have reasonably
determined that the adoption of or any change in any Requirement of Law
regarding capital adequacy or liquidity requirements or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy or
liquidity requirements (whether or not having the force of law) from any
Governmental Authority first made, in each case, subsequent to the date hereof
shall have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder or under or
in respect of any Letter of Credit to a level below that which such Lender or
such corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy and liquidity) by an amount deemed by such Lender to
be material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a reasonably detailed
written request therefor (consistent with the detail provided by such Lender to
similarly situated borrowers), the Borrower shall pay to such Lender, in
Dollars, such additional amount or amounts as will compensate such Lender or
such corporation for such reduction.

 

(c)                                  A certificate prepared in good faith as to
any additional amounts payable pursuant to this Section submitted by any Lender
to the Borrower (with a copy to the Administrative Agent) shall be presumptively
correct in the absence of manifest error.  Notwithstanding anything to the
contrary in this Section, the Borrower shall not be required to compensate a
Lender pursuant to this Section for any amounts incurred more than six months
prior to the date that such Lender notifies the Borrower of such Lender’s
intention to claim compensation therefor; provided that if the circumstances
giving rise to such claim have a retroactive effect, then such six-month period
shall be extended to include the period of such retroactive effect.  The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Obligations. 
Notwithstanding the foregoing, the Borrower shall not be obligated to make
payment to the Administrative Agent or any Lender with respect to penalties,
interest and expenses if written demand therefore was not made by the
Administrative Agent or such Lender within 180 days from the date on which such
party makes payment for such penalties, interest and expenses.

 

55

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding anything in this
Section 2.19 to the contrary, solely for purposes of this Section 2.19, (i) the
Dodd Frank Wall Street Reform and Consumer Protection Act, and all requests,
rules, regulations, guidelines and directives promulgated thereunder or issued
in connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III shall be
deemed to have been enacted, adopted, implemented or issued, as applicable,
subsequent to the Closing Date.

 

2.20                        Taxes.  (a)  Except as otherwise provided in this
Agreement or as required by applicable law, all payments made by the Borrower
under this Agreement shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future Taxes, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
excluding (i) net income taxes, net profits or capital taxes and franchise taxes
(imposed in lieu of net income taxes) imposed on the Administrative Agent or any
Lender as a result of a present or former connection between the Administrative
Agent or such Lender and the jurisdiction of the Governmental Authority imposing
such tax or any political subdivision or taxing authority thereof or therein
(other than any such connection arising solely from the Administrative Agent or
such Lender having executed, delivered or performed its obligations or received
a payment under, or enforced, this Agreement or any other Loan Document);
(ii) any branch profits taxes imposed by the United States or any similar tax
imposed by any other jurisdiction described in clause (i), above; (iii) taxes
that are attributable to such Lender’s failure to comply with the requirements
of paragraph (d) or (e), as applicable, of this Section; (iv) in the case of a
Non-U.S. Lender (as defined below), (A) any withholding tax that is imposed
under the law applicable as of the date such Lender becomes a party to this
Agreement (or where the Non-U.S. Lender is a partnership for U.S. federal income
tax purposes, under the law applicable on the date on which the affected
partner(s) became a partner of such Non-U.S. Lender) or designate a new lending
office, except to the extent that such Lender’s assignor (if any) was entitled
(or where the Non-U.S. Lender is a partnership for U.S. federal income tax
purposes, to the extent that the person(s) from which the affected
partner(s) acquired their partnership interest was entitled), at the time of
assignment or at the time of the designation of a new lending office, to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to this paragraph; or (B) any withholding tax imposed on amounts
payable to such Non-U.S. Lender that would not have been imposed but for a
failure by such Non-U.S. Lender or any other legal or beneficial holder of a
Loan under this Agreement or any foreign financial institution through which
payments on the Loans under this Agreement are made to comply with any
applicable certification, documentation, information or other reporting
requirements under FATCA as a precondition to relief or exemption from such
withholding tax; and (v) penalties and interest on the foregoing amounts (all
such taxes referred to in clauses (i), (ii), (iii), (iv) and (v) hereof
hereinafter referred to as “Excluded Taxes” and all such other Taxes hereinafter
referred to as “Non-Excluded Taxes”).  If any Non-Excluded Taxes or Other Taxes
are required to be withheld from any amounts payable by the Borrower to the
Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after deduction or
withholding of all Non-Excluded Taxes and Other Taxes, including deductions or
withholdings applicable to additional sums payable under this Section) interest
or any such other amounts payable hereunder at the rates or in the amounts
specified in this Agreement.

 

(b)                                 The Borrower shall pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.

 

56

--------------------------------------------------------------------------------


 

(c)                                  Whenever any Non-Excluded Taxes or Other
Taxes are payable by the Borrower, as promptly as possible thereafter the
Borrower shall send to the Administrative Agent for the account of the
Administrative Agent or Lender, as the case may be, a certified copy of an
original official receipt received by the Borrower showing payment thereof if
such receipt is obtainable, or, if not, such other evidence of payment as may
reasonably be required by the Administrative Agent or such Lender.  If the
Borrower fails to pay any Non-Excluded Taxes or Other Taxes that the Borrower is
required to pay pursuant to this Section 2.20 (or in respect of which the
Borrower would be required to pay increased amounts pursuant to
Section 2.20(a) if such Non-Excluded Taxes or Other Taxes were withheld) when
due to the appropriate taxing authority or fails to remit to the Administrative
Agent the required receipts or other required documentary evidence, the Borrower
shall indemnify the Administrative Agent and the Lenders for any payments by
them of such Non-Excluded Taxes or Other Taxes (including any Non-Excluded Taxes
or Other Taxes imposed on amounts payable under this Section 2.20), other than
any amounts arising as a result of such Administrative Agent’s or such Lender’s
gross negligence or willful misconduct, within thirty (30) days after written
demand therefor.  A certificate as to any amounts payable under this
Section submitted by the Administrative Agent or by any Lender (with a copy to
the Administrative Agent) shall be presumptively correct in the absence of
manifest error.

 

(d)                                 Each Lender that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) (a “Non-US
Lender”) shall deliver to the Borrower and the Administrative Agent (or, in the
case of a Participant, to the Borrower and to the Lender from which the related
participation shall have been purchased) (i) two accurate and complete originals
of IRS Form W-8ECI or W-8BEN, or, (ii) in the case of a Non-US Lender claiming
exemption from United States federal withholding tax under Sections 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit F and two accurate and complete originals
of IRS Form W-8BEN, or any subsequent versions or successors to such forms, in
each case properly completed and duly executed by such Non-US Lender claiming
complete exemption from, or a reduced rate of, United States federal withholding
tax on all payments by the Borrower or any Loan Party under this Agreement and
the other Loan Documents.  Such forms shall be delivered by each Non-US Lender
on or before the date it becomes a party to this Agreement (or, in the case of
any Participant, on or before the date such Participant purchases the related
participation).  In addition, each Non-US Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-US Lender.  Each Non-US Lender shall (i) promptly notify the Borrower
at any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the United States taxing authorities for such purpose)
and (ii) take such steps as shall not be disadvantageous to it, in its
reasonable judgment, and as may be reasonably necessary (including the
re-designation of its lending office pursuant to Section 2.23) to avoid any
requirement of applicable laws of any such jurisdiction that the Borrower make
any deduction or withholding for taxes from amounts payable to such Lender. 
Notwithstanding any other provision of this paragraph, a Non-US Lender shall not
be required to deliver any form pursuant to this paragraph that such Non-US
Lender is not legally able to deliver.

 

(e)                                  Each Lender that is a United States person
(as such term is defined in Section 7701(a)(30) of the Code) (a “US Lender”)
shall deliver to the Borrower and the Administrative Agent two accurate and
complete originals of IRS Form W-9, or any subsequent versions or successors to
such form.  Such forms shall be delivered by each US Lender on or before the
date it becomes a party to this Agreement.  In addition, each US Lender shall
deliver such forms promptly upon the obsolescence or invalidity of any form
previously delivered by such US Lender.  Each US Lender shall promptly notify
the Borrower at any time it determines that it is no longer in a position to
provide any

 

57

--------------------------------------------------------------------------------


 

previously delivered certifications to the Borrower (or any other form of
certification adopted by the United States taxing authorities for such purpose).

 

(f)                                   If a payment made to a Lender under any
Loan Document would be subject to United States federal withholding Tax imposed
by FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(g)                                  If the Administrative Agent or any Lender
determines, in good faith, that it has received a refund of any Non-Excluded
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.20, it shall promptly pay over such refund to the Borrower (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 2.20 with respect to the Non-Excluded Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority; provided, further, that the Borrower shall not be
required to repay to the Administrative Agent or the Lender an amount in excess
of the amount paid over by such party to the Borrower pursuant to this Section. 
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.  The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Obligations.

 

2.21                        Indemnity.  Except with respect to Taxes, which
shall be governed solely by Section 2.20, the Borrower agrees to indemnify each
Lender for, and to hold each Lender harmless from, any loss or expense (other
than lost profits, including the loss of Applicable Margin) that such Lender may
actually sustain or incur as a consequence of (a) default by the Borrower in
making a borrowing of, conversion into or continuation of Eurocurrency Loans
after the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurocurrency Loans after the Borrower has given
a notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment, conversion or continuation of Eurocurrency Loans on a
day that is not the last day of an Interest Period with respect thereto.  A
reasonably detailed certificate as to (showing in reasonable detail the
calculation of) any amounts payable pursuant to this Section submitted to the
Borrower by any Lender shall be presumptively correct in the absence of manifest
error.  This covenant shall survive the termination of this Agreement and the
payment of the Obligations.

 

2.22                        Illegality.  Notwithstanding any other provision
herein, if the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof, in each case,

 

58

--------------------------------------------------------------------------------


 

first made after the date hereof, shall make it unlawful for any Lender to make
or maintain Eurocurrency Loans as contemplated by this Agreement, such Lender
shall promptly give notice thereof (a “Rate Determination Notice”) to the
Administrative Agent and the Borrower, and (a) the commitment of such Lender
hereunder to make Eurocurrency Loans, continue Eurocurrency Loans as such and
convert ABR Loans to Eurocurrency Loans shall be suspended during the period of
such illegality, (b) such Lender’s Loans then outstanding as Eurocurrency Loans
denominated in Dollars, if any, shall be converted automatically to ABR Loans
denominated in Dollars on the respective last days of the then current Interest
Periods with respect to such Loans or within such earlier period as required by
law and (c) (i) such Lender’s Loans then outstanding as Eurocurrency Loans
denominated in any Agreed Foreign Currency, if any, shall be converted
automatically on the respective last days of the then current Interest Periods
with respect to such Loans (an “Affected Interest Period”) to Eurocurrency Loans
denominated in such Agreed Foreign Currency having the next shortest Interest
Period which is not affected by such adoption of or change in any Requirement of
Law and (ii) if all Interest Periods are Affected Interest Periods in respect of
such Eurocurrency Loans denominated in any Agreed Foreign Currency, during the
30-day period following any such Rate Determination Notice (the “Negotiation
Period”) the Administrative Agent and the Borrower shall negotiate in good faith
with a view to agreeing upon a substitute interest rate basis which shall
reflect the cost to the applicable Lenders of funding such Loans from
alternative sources (a “Substitute Basis”), and if such Substitute Basis is so
agreed upon during the Negotiation Period, such Substitute Basis shall apply in
lieu of the Eurocurrency Rate to all Interest Periods for the Eurocurrency Loans
denominated in such Agreed Foreign Currency of the applicable Lenders commencing
on or after the first day of an Affected Interest Period, until the
circumstances giving rise to such Rate Determination Notice have ceased to
apply.  If a Substitute Basis is not agreed upon during the Negotiation Period,
each affected Lender shall determine (and shall certify from time to time in a
certificate delivered by such Lender to the Administrative Agent setting forth
in reasonable detail the basis of the computation of such amount) the rate basis
reflecting the cost to such Lender of funding its Eurocurrency Loan denominated
in such Agreed Foreign Currency for any Interest Period commencing on or after
the first day of an Affected Interest Period, until the circumstances giving
rise to such Rate Determination Notice have ceased to apply, and such rate basis
shall be binding upon the Borrower and such Lender and shall apply in lieu of
the Eurocurrency Rate for the relevant Interest Periods.  If a Rate
Determination Notice has been given, then until such Rate Determination Notice
has been withdrawn by the Administrative Agent, no Eurocurrency Loans of the
applicable Lenders denominated in such Agreed Foreign Currency shall have an
Interest Period having a duration equal to an Affected Interest Period.  The
Borrower may elect to prepay the Eurocurrency Loans denominated in such Agreed
Foreign Currency of the applicable Lenders pursuant to Section 2.11 at any time.

 

If any such conversion or prepayment of a Eurocurrency Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.21.

 

2.23                        Change of Lending Office.  Each Lender agrees that,
upon the occurrence of any event giving rise to the operation of Sections 2.19,
2.20(a) or 2.22 with respect to such Lender, it will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event with the object of avoiding the consequences of such event; provided that
such designation is made on terms that, in the sole judgment of such Lender,
cause such Lender and its lending office(s) to suffer no material economic,
legal or regulatory disadvantage and; provided, further, that nothing in this
Section shall affect or postpone any of the obligations of the Borrower or the
rights of any Lender pursuant to Sections 2.19, 2.20(a) or 2.22.

 

59

--------------------------------------------------------------------------------


 

2.24                        Replacement of Lenders.  The Borrower shall be
permitted to replace with a financial entity or financial entities, any Lender
that (i) requests reimbursement for amounts owing pursuant to Sections 2.19,
2.20 or 2.21 or gives a notice of illegality pursuant to Section 2.22, (ii) is a
Defaulting Lender, or (iii) has refused to consent to any waiver or amendment
with respect to any Loan Document that requires such Lender’s consent and has
been consented to by the Required Lenders; provided that (A) such replacement
does not conflict with any Requirement of Law, (B) the replacement financial
entity or financial entities shall purchase, at par, all Loans and other amounts
owing to such replaced Lender on or prior to the date of replacement, (C) the
Borrower shall be liable to such replaced Lender under Section 2.21 (as though
Section 2.21 were applicable) if any Eurocurrency Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (D) the replacement financial entity or financial entities,
(x) if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent to the extent that an assignment to such replacement
financial institution of the rights and obligations being acquired by it would
otherwise require the consent of the Administrative Agent pursuant to
Section 10.6(b)(i)(B) and (y) shall pay (unless otherwise paid by the Borrower)
any processing and recordation fee required under Section 10.6(b)(ii)(B),
(E) the Administrative Agent and any replacement financial entity or entities
shall execute and deliver, and such replaced Lender shall thereupon be deemed to
have executed and delivered, an appropriately completed Assignment and
Assumption to effect such substitution, (F) the Borrower shall pay all
additional amounts (if any) required pursuant to Sections 2.19 or 2.20, as the
case may be, in respect of any period prior to the date on which such
replacement shall be consummated, (G) if applicable, the replacement financial
entity or financial entities shall consent to such amendment or waiver and,
(H) any such replacement shall not be deemed to be a waiver of any rights that
the Borrower, the Administrative Agent or any other Lender shall have against
the replaced Lender. and (I) if such replacement is in connection with a
Repricing Event prior to the six-month anniversary of the First Amendment
Effective Date, the Borrower or the replacement Lender shall pay such replaced
Lender a fee equal to 1% of the aggregate principal amount of its Tranche B Term
Loans required to be assigned pursuant to this Section 2.24.

 

Each Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any Assignment and Assumption necessary to
effectuate any assignment of such Lender’s interests hereunder in respect of the
circumstances contemplated by this Section and to be made in accordance with the
terms and conditions of this Section 2.24.

 

In addition, the Borrower shall be permitted to prepay or terminate, without
duplication or penalty (but subject to Section 2.21), the Loans and Commitments
of any Defaulting Lender.  The prepayment of Loans or termination of the
Revolving Commitments of any Lender pursuant to this paragraph shall not be
subject to the provisions of Section 2.18.

 

2.25                        Incremental Loans.  (a) The Borrower may by written
notice to the Administrative Agent elect to request the establishment of one or
more new term loans (the “New Term Loan Commitments”) or the increase of the
Dollar Revolving Commitments hereunder, in an aggregate amount for all such New
Term Loan Commitments and increases of the Dollar Revolving Commitments not in
excess of (i) $150,000,000 (each such establishment or increase, a “Cash-Capped
Incremental Facility”) plus (ii) up to an additional amount (each such
establishment or increase, a “Ratio-Based Incremental Facility”) if the pro
forma Consolidated Total Leverage Ratio is less thandoes not exceed 2.75:1.00
(and, for the avoidance of doubt, for any Ratio-Based Incremental Facility, such
Consolidated Total Leverage Ratio shall be calculated as though any Dollar
Revolving Commitments to be incurred pursuant to this Section 2.25 were fully
drawn), as of the end of the most recently ended Test Period.  Each such notice
shall specify the date (each, an “Increased Amount

 

60

--------------------------------------------------------------------------------


 

Date”) on which the Borrower proposes that the New Term Loan Commitments or
increase of the Dollar Revolving Commitments shall be effective, which shall be
a date not less than 10 Business Days after the date on which such notice is
delivered to the Administrative Agent; provided that (i) any Lender offered or
approached to provide all or a portion of any New Term Loan Commitments or
increase of the Dollar Revolving Commitments may elect or decline, in its sole
discretion, to provide such New Term Loan Commitments or increase of the Dollar
Revolving Commitments and (ii) any New Term Loan Commitments or increases to the
Dollar Revolving Commitments established pursuant to this Section 2.25 will
count towards the Ratio-Based Incremental Facility prior to reducing the maximum
amount under the Cash-Capped Incremental Facilities (to the extent permitted by
the pro forma calculation of the Consolidated Total Leverage Ratio required
prior to the incurrence of such Ratio-Based Incremental Facility).

 

(b) Such New Term Loan Commitments or increase of the Dollar Revolving
Commitments shall become effective as of such Increased Amount Date; provided
that (i) the conditions set forth in Section 5.2 were satisfied or waived on
such Increased Amount Date before or after giving effect to such New Term Loan
Commitments and to the making of any Tranche of New Term Loans pursuant thereto
or to such increase of the Dollar Revolving Commitments and after giving effect
to any transaction consummated in connection therewith; (ii) the Borrower shall
be in pro forma compliance with the financial covenants set forth in Section 7.1
as of the end of the most recently ended Test Period; (iii) the proceeds of any
New Term Loans shall be used for general corporate purposes of the Borrower and
its Subsidiaries (including Permitted Acquisitions and Investments permitted
under Section 7.8); (iv) the New Term Loans shall share ratably in the
Collateral and shall benefit ratably from the guarantees under the Guarantee and
Collateral Agreement; (v) the New Term Loans shall share ratably or less
favorably in any mandatory prepayments of the existing Term Loans; (vi) the
maturity date of New Term Loans thereof shall not be earlier than the Tranche B
Term Loan Maturity Date and the weighted average life to maturity shall be equal
to or greater than the weighted average life to maturity of the Tranche B Term
Loans; (vii) all terms and documentation with respect to any New Term Loans
which differ from those with respect to the Tranche B Term Loans shall be
reasonably satisfactory to the Administrative Agent (except to the extent
permitted by clause (vi) and, with respect to New Term Loans under the Tranche B
Term Facility, clause (x) of this Section, and the last sentence of this
paragraph); (viii) such New Term Loans or New Term Loan Commitments or increase
of the Dollar Revolving Commitments shall be effected pursuant to one or more
Joinder Agreements executed and delivered by the Borrower, the Administrative
Agent and one or more New Lenders; and (ix) the Borrower shall deliver or cause
to be delivered any customary legal opinions or other documents reasonably
requested by Administrative Agent in connection with any such transaction,
including any supplements or amendments to the Security Documents providing for
such New Term Loans to be secured thereby; and (x) if the initial “spread” (for
purposes of this Section 2.25, the “spread” with respect to any Loan shall be
calculated as the sum of the Eurodollar Loan margin on the relevant Loan plus
any original issue discount or upfront fees in lieu of original issue discount
(other than any arranging fees, underwriting fees and commitment fees) (based on
an assumed four-year average life for the applicable Facilities (e.g., 100 basis
points in original issue discount or upfront fees equals 25 basis points of
interest rate margin))) relating to the New Term Loans incurred before the
18-month anniversary of the First Amendment Effective Date exceeds the spread
then in effect with respect to the Tranche B Term Loans by more than 0.50%, the
Applicable Margin relating to the existing Tranche B Term Loans shall be
adjusted so that the spread relating to such New Term Loans does not exceed the
spread applicable to the existing Tranche B Term Loans by more than 0.50%;
provided that if the New Term Loans include an interest rate floor greater than
the interest rate floor applicable to the Tranche B Term Loans, such increased
amount shall be equated to the applicable interest rate margin for purposes of
determining whether an increase to the Applicable Margin for the Tranche B Term
Loans shall be required, to the extent an increase in

 

61

--------------------------------------------------------------------------------


 

the interest rate floor for the Tranche B Term Loans would cause an increase in
the interest rate then in effect thereunder, and in such case the interest rate
floor (but not the Applicable Margin) applicable to the Tranche B Term Loans
shall be increased by such amount.  Any New Term Loans made on an Increased
Amount Date that have terms and provisions that differ from those of the Term
Loans outstanding on the date on which such New Term Loans are made shall be
designated as a separate tranche (a “Tranche”) of Term Loans for all purposes of
this Agreement, except as the relevant Joinder Agreement otherwise provides. 
For the avoidance of doubt, the rate of interest and the amortization
schedule (if applicable) of any New Term Loan shall be determined by the
Borrower and the applicable lenders of New Term Loans (each, a “New Term
Lender”) and shall be set forth in the applicable Joinder Agreement. 
Notwithstanding the foregoing, the conditions precedent to each such increase or
New Term Facility shall be agreed to by the Lenders providing such increase or
New Term Facility, as applicable, and the Administrative Agent and the Borrower;
provided that in connection with the incurrence of any New Term Loans, if the
proceeds of such New Term Loans are, substantially concurrently with the receipt
thereof, to be used, in whole or in part, by the Borrower or any other Loan
Party to finance, in whole or in part, a Permitted Acquisition, then (A) the
only representations and warranties that will be required to be true and correct
in all material respects as of the applicable Increase Effective Date shall be
(x) customary “specified representations” and (y) such of the representations
and warranties made by or on behalf of the applicable acquired company or
business in the applicable acquisition agreement as are material to the
interests of the Lenders, but only to the extent that Holdings or the Borrower
(or any Affiliate of Holdings or the Borrower) has the right to terminate the
obligations of Holdings, the Borrower or such Affiliate under such acquisition
agreement or not consummate such acquisition as a result of a breach of such
representations or warranties in such acquisition agreement and (B) no Event of
Default under Sections 8.01(a), (f) or (g) would exist after giving effect to
such incurrence.

 

(b)                                 (c) On any Increased Amount Date on which
any New Term Loan Commitments or increase of the Dollar Revolving Commitments
becomes effective, subject to the foregoing terms and conditions, each lender
with a New Term Loan Commitment or an increase of the Dollar Revolving
Commitments (each, a “New Lender”) shall become a Lender hereunder with respect
to such New Term Loan Commitment or such increase of the Dollar Revolving
Commitments, as the case may be.

 

(c)                                  (d) The terms and provisions of the New
Term Loan Commitments of any Tranche shall be, except as otherwise set forth in
the relevant Joinder Agreement, identical to those of the applicable Term Loans
and for purposes of this Agreement, any New Term Loans or New Term Loan
Commitments shall be deemed to be Term Loans.  Each Joinder Agreement may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 2.25.

 

2.26                        Defaulting Lenders.  (a) Defaulting Lender Cure.  If
the Borrower, the Administrative Agent and each Swingline Lender and Issuing
Lender agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
pro rata by the Lenders in accordance with the Commitments under the applicable
Facility (without giving effect to Sections 2.7(f) and 3.4(d)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on

 

62

--------------------------------------------------------------------------------


 

behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

(b)                                 Defaulting Lender Waterfall.  Any payment of
principal, interest or other amounts received by the Administrative Agent for
the account of any Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Section 8 or otherwise and other than the payment of
(i) any commitment fees under Section 2.9, (ii) default interest pursuant to
Section 2.15(c) and (iii) Letter of Credit fees pursuant to Section 3.3, which
in each case shall be applied pursuant to the provisions of those Sections)
shall be applied by the Administrative Agent as follows: first, to the payment
of any amounts owing by such Defaulting Lender to the Administrative Agent
pursuant to Section 9.7; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender (without duplication of any prepayments
of Swingline Loans by the Borrower pursuant to Section 2.7(f) or the application
of any cash collateral provided by the Borrower pursuant to Section 3.4(d)) to
any Issuing Lender or Swingline Lender hereunder; third, to be held as security
for any L/C Shortfall (without duplication of any cash collateral provided by
the Borrower pursuant to Section 3.4(d)) in a cash collateral account to be
established by, and under the sole dominion and control of, the Administrative
Agent; fourth, as the Borrower may request (so long as no Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement; fifth, if so determined
by the Administrative Agent and the Borrower, to be held in a deposit account
and released in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lenders or Swingline
Lenders as a result of any final non-appealable judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lenders or Swingline Lenders
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default exists, to
the payment of any amounts owing to the Borrower as a result of any final
non-appealable judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Disbursements in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 5.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments under the
applicable Facility without giving effect to Sections 2.7(f) and 3.4(d).  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to be
held as security in a cash collateral account pursuant to this
Section 2.26(b) shall be deemed paid to and redirected by such Defaulting Lender
and shall satisfy the Borrower’s payment obligation in respect thereof in full,
and each Lender irrevocably consents hereto.

 

SECTION 3.                            LETTERS OF CREDIT

 

3.1                               L/C Commitment.  (a)  Subject to the terms and
conditions hereof, each Issuing Lender of a Class, in reliance on the agreements
of the other Revolving Lenders of such Class set forth in Section 3.4(a), agrees
to issue letters of credit (“Letters of Credit”) under the Revolving Commitments
of such Class for the account of the Borrower or any Guarantor on any Business
Day

 

63

--------------------------------------------------------------------------------


 

during the Revolving Commitment Period in such form as may be approved from time
to time by such Issuing Lender; provided that no Issuing Lender shall have any
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations of both Classes taken together would exceed
the L/C Commitment or (ii) the aggregate amount of the Available Revolving
Commitments of such Class would be less than zero.  Each Letter of Credit shall
(i) be denominated, in the case of the Dollar Revolving Commitments, in Dollars,
or in the case of the Multicurrency Revolving Commitments, in Dollars or in any
Agreed Foreign Currency and (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the date that is three
Business Days prior to the Revolving Termination Date (unless cash
collateralized or backstopped, in each case in a manner agreed to by the
Borrower and the Issuing Lender); provided that any Letter of Credit with a
one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in
clause (y) above).

 

(b)                                 No Issuing Lender shall at any time be
obligated to issue any Letter of Credit (or amend, renew or extend an
outstanding Letter of Credit) if such issuance (or such amendment, renewal or
extension) would conflict with, or cause such Issuing Lender to exceed any
limits imposed by, any applicable Requirement of Law and Barclays Bank PLC shall
not be obligated to issue any documentary or commercial letters of credit (as
opposed to standby letters of credit) hereunder.

 

3.2                               Procedure for Issuance of Letter of Credit. 
The Borrower may from time to time request that the relevant Issuing Lender
issue a Letter of Credit (or amend, renew or extend an outstanding Letter of
Credit) by delivering to such Issuing Lender at its address for notices
specified to the Borrower by such Issuing Lender an Application therefor,
completed to the reasonable satisfaction of such Issuing Lender, and such other
certificates, documents and other papers and information as such Issuing Lender
may reasonably request.  Upon receipt of any Application, the relevant Issuing
Lender will process such Application and the certificates, documents and other
papers and information delivered to it in connection therewith in accordance
with its customary procedures and shall promptly issue (or amend, renew or
extend, as the case may be) the Letter of Credit requested thereby (but in no
event without the consent of the applicable Issuing Lender shall any Issuing
Lender be required to issue (or amend, renew or extend, as the case may be) any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit (or such amendment, renewal or extension, as the case may be) to the
beneficiary thereof or as otherwise may be agreed to by such Issuing Lender and
the Borrower.  Such Issuing Lender shall furnish a copy of such Letter of Credit
to the Borrower promptly following the issuance (or such amendment, renewal or
extension, as the case may be) thereof.  Each Issuing Lender shall promptly
furnish to the Administrative Agent, which shall in turn promptly furnish to the
relevant Lenders, notice of the issuance (or such amendment, renewal or
extension, as the case may be) of each Letter of Credit issued by it (including
the amount and Currency thereof).

 

3.3                               Fees and Other Charges.  (a) The Borrower will
pay a fee on each outstanding Letter of Credit of each Class requested by it, at
a per annum rate equal to the Applicable Margin then in effect with respect to
Eurocurrency Loans under the Revolving Facility (minus the fronting fee referred
to below), on the face amount of such Letter of Credit, which fee shall be
shared ratably among the Revolving Lenders of such Class and payable quarterly
in arrears on each Fee Payment Date after the issuance date; provided that, with
respect to any Defaulting Lender, such Lender’s ratable share of any letter of
credit fee accrued on the aggregate amount available to be drawn on any
outstanding Letters of Credit during the period prior to the time such Lender
became a Defaulting Lender and unpaid at such time shall not be payable by the
Borrower so long as such Lender shall be a Defaulting Lender except to the
extent that such Lender’s ratable share of any letter of credit fee

 

64

--------------------------------------------------------------------------------


 

shall otherwise have been due and payable by the Borrower prior to such time;
provided further that any Defaulting Lender’s ratable share of any letter of
credit fee accrued on the aggregate amount available to be drawn on any
outstanding Letters of Credit shall accrue for the account of each
Non-Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit which has been reallocated to such Non-Defaulting Lender
pursuant to Section 3.4(d) and with respect to any L/C Shortfall either (i) if
the Borrower has paid to the Administrative Agent, an amount of cash or Cash
Equivalent equal to the amount of the L/C Shortfall to be held as security for
all obligations of the Borrower to the Issuing Lenders hereunder in a cash
collateral account to be established by, and under the sole dominion and control
of, the Administrative Agent, for the account of the Borrower or (ii) otherwise,
for the account of the Issuing Lenders, in each case so long as such Lender
shall be a Defaulting Lender.  In addition, the Borrower shall pay to each
Issuing Lender of a Class for its own account a fronting fee on the aggregate
face amount of all outstanding Letters of Credit of such Class issued by it to
the Borrower of 0.25% per annum, payable quarterly in arrears on each Fee
Payment Date after the issuance date.

 

(b)                                 In addition to the foregoing fees, the
Borrower shall pay or reimburse each Issuing Lender for such normal and
customary costs and expenses agreed to by the Borrower and such Issuing Lender
in issuing, negotiating, effecting payment under, amending or otherwise
administering any Letter of Credit requested by the Borrower.

 

3.4                               L/C Participations.  (a) Each Issuing Lender
of a Class irrevocably agrees to grant and hereby grants to each L/C Participant
of such Class, and, to induce such Issuing Lender to issue Letters of Credit of
such Class, each L/C Participant of such Class irrevocably agrees to accept and
purchase and hereby accepts and purchases from such Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Dollar Revolving
Percentage or Multicurrency Revolving Percentage, as the case may be, in such
Issuing Lender’s obligations and rights under and in respect of each Letter of
Credit of the applicable Class issued by it and the amount of each draft paid by
such Issuing Lender thereunder.  Each L/C Participant of a Class agrees with
each Issuing Lender of such Class that, if a draft is paid under any Letter of
Credit of such Class issued by it for which such Issuing Lender is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Administrative Agent for the
account of such Issuing Lender upon demand an amount equal to such L/C
Participant’s Dollar Revolving Percentage or Multicurrency Revolving Percentage,
as the case may be, of the amount of such draft, or any part thereof, that is
not so reimbursed (“L/C Disbursements”); provided that nothing in this paragraph
shall relieve the Issuing Lender of any liability resulting from gross
negligence or willful misconduct of such Issuing Lender.  Each L/C Participant’s
obligation to pay such amount shall be absolute and unconditional and shall not
be affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such L/C Participant may have against
any Issuing Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the financial condition of the Borrower, (iv) any breach of
this Agreement or any other Loan Document by the Borrower, any other Loan Party
or any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing

 

(b)                                 If any amount required to be paid by any L/C
Participant to the Administrative Agent for the account of any Issuing Lender
pursuant to Section 3.4(a) in respect of any unreimbursed portion of any payment
made by such Issuing Lender under any Letter of Credit is paid to the
Administrative Agent for the account of such Issuing Lender within three
Business Days after the date such payment is due, such L/C Participant shall pay
to the Administrative Agent for the account of such Issuing Lender on demand an
amount equal to the product of (i) such amount, times (ii) the daily

 

65

--------------------------------------------------------------------------------


 

average Federal Funds Effective Rate during the period from and including the
date such payment is required to the date on which such payment is immediately
available to such Issuing Lender, times (iii) a fraction the numerator of which
is the number of days that elapse during such period and the denominator of
which is 360.  If any such amount required to be paid by any L/C Participant
pursuant to Section 3.4(a) is not made available to the Administrative Agent for
the account of the relevant Issuing Lender by such L/C Participant within three
Business Days after the date such payment is due, such Issuing Lender shall be
entitled to recover from such L/C Participant, on demand, such amount with
interest thereon calculated from such due date at the rate per annum applicable
to ABR Loans under the Revolving Facility.  A certificate of the relevant
Issuing Lender submitted to any relevant L/C Participant with respect to any
amounts owing under this Section shall be presumptively correct in the absence
of manifest error.

 

(c)                                  Whenever, at any time after any Issuing
Lender has made payment under any Letter of Credit and has received from any L/C
Participant its pro rata share of such payment in accordance with
Section 3.4(a) such Issuing Lender receives any payment related to such Letter
of Credit (whether directly from the Borrower or otherwise, including proceeds
of collateral applied thereto by such Issuing Lender), or any payment of
interest on account thereof, such Issuing Lender will distribute to the
Administrative Agent for the account of such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to the Administrative Agent for the account of
such Issuing Lender the portion thereof previously distributed by such Issuing
Lender to it.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Agreement, in the event an L/C Participant becomes a
Defaulting Lender, then such Defaulting Lender’s Revolving Percentage in all
outstanding Letters of Credit will automatically be reallocated among the L/C
Participants that are Non-Defaulting Lenders pro rata in accordance with each
Non-Defaulting Lender’s Revolving Percentage (calculated without regard to the
Revolving Commitment of the Defaulting Lender) but only to the extent that no
Default or Event of Default shall have occurred and be continuing at the time of
such reallocation (provided, that such amounts shall be automatically
reallocated upon the cure or waiver of such Default or Event of Default) and
that such reallocation does not cause the Revolving Extensions of Credit of any
Non-Defaulting Lender to exceed the Revolving Commitment of such Non-Defaulting
Lender.  If such reallocation cannot, or can only partially be effected, the
Borrower shall, within five Business Days after written notice from the
Administrative Agent, pay to the Administrative Agent, an amount of cash equal
to such Defaulting Lender’s Revolving Percentage (calculated as in effect
immediately prior to it becoming a Defaulting Lender) of the L/C Obligations
(after giving effect to any partial reallocation pursuant to the first sentence
of this Section 3.4(d)) to be held as security for all obligations of the
Borrower to the Issuing Lenders hereunder in a cash collateral account to be
established by, and under the sole dominion and control of, the Administrative
Agent.  So long as there is a Defaulting Lender, an Issuing Lender shall not be
required to issue any Letter of Credit where the sum of the Non-Defaulting
Lenders’ Revolving Percentage, as applicable, of the outstanding Revolving
Loans, Swingline Loans and their participations in Letters of Credit after
giving effect to any such requested Letter of Credit would exceed (such excess,
the “L/C Shortfall”) the aggregate Revolving Commitments of the Non-Defaulting
Lenders, unless the Borrower shall pay to the Administrative Agent, an amount of
cash or Cash Equivalents equal to the amount of the L/C Shortfall, such cash or
Cash Equivalents to be held as security for all obligations of the Borrower to
the Issuing Lenders hereunder in a cash collateral account to be established by,
and under the sole dominion and control of, the Administrative Agent.

 

3.5                               Reimbursement Obligation of the Borrower.  The
Borrower agrees to reimburse each Issuing Lender on the Business Day following
the date on which such Issuing Lender

 

66

--------------------------------------------------------------------------------


 

notifies the Borrower of the date and amount of a draft presented under any
Letter of Credit issued by such Issuing Lender at the Borrower’s request and
paid by such Issuing Lender for the amount of (a) such draft so paid and (b) any
taxes, fees, charges or other costs or expenses incurred by such Issuing Lender
in connection with such payment (the amounts described in the foregoing
clauses (a) and (b) in respect of any drawing, collectively, the “Payment
Amount”); provided that if such notice is given to the Borrower before
11:00 A.M., New York City time, the Borrower agrees to reimburse such Issuing
Lender on the Business Day when such notification was given.  Each such payment
shall be made to such Issuing Lender at its address for notices specified to the
Borrower and in immediately available funds.  Interest shall be payable on any
such amounts from the date on which the relevant draft is paid until payment in
full at a rate equal to (i) until the second Business Day next succeeding the
date of the relevant notice, the rate applicable to ABR Loans under the
Revolving Facility and (ii) thereafter, the rate set forth in Section 2.15(c).

 

3.6                               Obligations Absolute.  The Borrower’s
obligations under this Section 3 shall be absolute and unconditional under any
and all circumstances and irrespective of any setoff, counterclaim or defense to
payment that the Borrower may have or have had against any Issuing Lender, any
beneficiary of a Letter of Credit or any other Person.  The Borrower also agrees
with each Issuing Lender that such Issuing Lender shall not be responsible for,
and the Borrower’s Reimbursement Obligations under Section 3.5 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of such Borrower against
any beneficiary of such Letter of Credit or any such transferee, or any other
events or circumstances that, pursuant to applicable law or the applicable
customs and practices promulgated by the International Chamber of Commerce, are
not within the responsibility of such Issuing Lender, except for errors,
omissions, interruptions or delays resulting from the gross negligence or
willful misconduct of such Issuing Lender or its employees or agents, as
determined, in each case, in a final non-appealable judgment by a court of
competent jurisdiction.  No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors, omissions, interruptions or delays resulting from the gross
negligence or willful misconduct of such Issuing Lender or its employees or
agents, as determined, in each case, in a final non-appealable judgment by a
court of competent jurisdiction.  The Borrower agrees that any action taken or
omitted by any Issuing Lender under or in connection with any Letter of Credit
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct and in accordance with the standards or care specified in
the Uniform Commercial Code of the State of New York, shall be binding on the
Borrower and shall not result in any liability of such Issuing Lender to the
Borrower.

 

3.7                               Letter of Credit Payments.  If any draft shall
be presented for payment under any Letter of Credit, the relevant Issuing Lender
shall promptly notify the Borrower of the date and amount thereof.  The
responsibility of such Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit issued by such Issuing
Lender shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

 

3.8                               Applications.  To the extent that any
provision of any Application related to any Letter of Credit is inconsistent
with the provisions of this Section 3, the provisions of this Section 3 shall
apply.

 

67

--------------------------------------------------------------------------------


 

SECTION 4.                            REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, Holdings and the
Borrower hereby jointly represent and warrant (as to itself and each of its
Subsidiaries) to the Agents and each Lender, which representations and
warranties shall be deemed made on the Closing Date and on the date of each
borrowing of Loans or issuance of a Letter of Credit hereunder that:

 

4.1                               Financial Condition.  The audited consolidated
balance sheet of Holdings and its Subsidiaries as at September 30, 2009,
September 30, 2010 and September 30, 2011, and the related statements of income
and of cash flows for the fiscal years ended on such dates, reported on by and
accompanied by an unqualified report from PricewaterhouseCoopers LLP, present
fairly in all material respects the financial condition of Holdings and its
Subsidiaries, as at such date, and the results of, their operations, their cash
flows and their changes in stockholders’ equity for the respective fiscal years
then ended.  The unaudited consolidated balance sheet of Holdings and its
Subsidiaries as at June 30, 2012, and the related unaudited statements of income
and of cash flows for the nine-months ended on such date present fairly in all
material respects the financial condition of Holdings and its Subsidiaries, as
at such date, and the results of, their operations, their cash flows and their
changes in stockholders’ equity for the nine-month period then ended (subject to
normal year-end audit adjustments and the lack of footnotes).  All such
financial statements, including the related schedules and notes thereto and year
endyear-end adjustments, have been prepared in accordance with GAAP (except as
otherwise noted therein).

 

4.2                               No Change.  There has been no event,
development or circumstance since September 30, 2011 that has had or will have a
Material Adverse Effect.

 

4.3                               Existence; Compliance with Law.  Each of
Holdings and its Restricted Subsidiaries (other than any Immaterial
Subsidiaries) (a) (i) is duly organized (or incorporated), validly existing and
in good standing (or, only where if applicable, the equivalent status in any
foreign jurisdiction) under the laws of the jurisdiction of its organization or
incorporation, (ii) has the corporate or organizational power and authority, and
the legal right, to own and operate its Property, to lease the Property it
operates as lessee and to conduct the business in which it is currently engaged
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect and (iii) is duly qualified as a foreign corporation or
limited liability company and in good standing (where such concept is relevant)
under the laws of each jurisdiction where its ownership, lease or operation of
Property or the conduct of its business requires such qualification except, in
each case, to the extent that the failure to be so qualified or in good standing
(where such concept is relevant) would not have a Material Adverse Effect and
(b) is in compliance with all Requirements of Law except to the extent that any
such failure to comply therewith would not have a Material Adverse Effect.

 

To the extent applicable and except where a failure to comply would not
reasonably be expected to have a Material Adverse Effect, each Loan Party and
Subsidiary of Holdings is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended) (“OFAC”) and any other enabling legislation or executive
order relating thereto, and (ii) the PATRIOT Act and (iii) the United States
Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”).  No part of the
proceeds of the Loans will be used, directly or indirectly, for (i) any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain,

 

68

--------------------------------------------------------------------------------


 

retain or direct business or obtain any improper advantage, in violation of the
FCPA or (ii) the purpose of funding any activity or business for any Person
currently subject to any U.S. sanctions administered by OFAC or the government
of a country the subject of U.S. sanctions administered by OFAC.

 

4.4                               Corporate Power; Authorization; Enforceable
Obligations.  Each Loan Party has the corporate power and authority to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrower, to borrow or have Letters of Credit issued hereunder.  Each
Loan Party has taken all necessary corporate or other action to authorize the
execution, delivery and performance of the Loan Documents to which it is a party
and, in the case of the Borrower, to authorize the extensions of credit on the
terms and conditions of this Agreement.  Except as would not have a Material
Adverse Effect, no consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority is required in connection
with the extensions of credit hereunder or the execution, delivery, performance,
validity or enforceability of this Agreement or any of the other Loan Documents,
except (i) consents, authorizations, filings and notices described in
Schedule 4.4, which consents, authorizations, filings and notices have been
obtained or made and are in full force and effect or the failure to obtain which
would not reasonably be expected to have a Material Adverse Effect and (ii) the
filings referred to in Section 4.17.  Each Loan Document has been duly executed
and delivered on behalf of each Loan Party that is a party thereto.  This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party that is a
party thereto, enforceable against each such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and the implied
covenants of good faith and fair dealing.

 

4.5                               No Legal Bar.  The execution, delivery and
performance of this Agreement and the other Loan Documents, the issuance of
Letters of Credit, the borrowings hereunder and the use of the proceeds thereof
will not (a) violate the organizational or governing documents of any of the
Loan Parties, (b) except as would not have a Material Adverse Effect, violate
any Requirement of Law or any Contractual Obligation of Holdings or any of its
Restricted Subsidiaries or (c) except as would not have a Material Adverse
Effect, result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any Requirement of Law or
any such Contractual Obligation (other than the Liens permitted by Section 7.3).

 

4.6                               No Material Litigation.  No litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of Holdings and the Borrower, likely
to be commenced within a reasonable time period against Holdings or any of its
Restricted Subsidiaries or against any of their Properties or revenues which,
taken as a whole, (a) are material and adverse with respect to any of the Loan
Documents or (b) would reasonably be expected to have a Material Adverse Effect.

 

4.7                               No Default.  No Default or Event of Default
has occurred and is continuing.

 

4.8                               Ownership of Property; Liens.  Except as set
forth in Schedule 4.8A, each of Holdings and its Restricted Subsidiaries has
title in fee simple to, or a valid leasehold interest in, all its real property,
and good title to, or a valid leasehold interest in, all its other Property
(other than Intellectual Property), in each case, except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect, and none
of such Property is subject to any Lien except as permitted by the Loan
Documents.  Schedule 4.8B lists all real property which is owned or leased by
any Loan Party as of the Closing Date.

 

69

--------------------------------------------------------------------------------


 

4.9                               Intellectual Property.  Each of Holdings and
its Restricted Subsidiaries owns, or has a valid license to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted free and clear of all Liens except as permitted by the Loan Documents,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.  To Holdings’ or the Borrower’s knowledge, no holding,
injunction, decision or judgment has been rendered by any Governmental Authority
against Holdings or any of its Restricted Subsidiaries and neither Holdings nor
any of its Restricted Subsidiaries has entered into any settlement stipulation
or other agreement (except license agreements in the ordinary course of
business) which would limit, cancel or question the validity of, Holdings’ or
any Restricted Subsidiary’s rights in, any Intellectual Property in any respect
that would reasonably be expected to have a Material Adverse Effect.  To
Holdings’ or the Borrower’s knowledge, no claim has been asserted or threatened
or is pending by any Person challenging or questioning the use by Holdings or
its Restricted Subsidiaries of any Intellectual Property owned by the Borrower
or any of its Restricted Subsidiaries or the validity or effectiveness of any
Intellectual Property, except as would not reasonably be expected to have a
Material Adverse Effect.  To the Borrower’s knowledge, the use of Intellectual
Property by Holdings and its Restricted Subsidiaries does not infringe on the
rights of any Person in a manner that would reasonably be expected to have a
Material Adverse Effect.  Holdings and its Restricted Subsidiaries take all
reasonable actions that in the exercise of their reasonable business judgment
should be taken to protect their Intellectual Property, including Intellectual
Property that is confidential in nature, except where the failure to do so would
not reasonably be expected to have a Material Adverse Effect.

 

4.10                        Taxes.  Each of Holdings and its Restricted
Subsidiaries (i) has filed or caused to be filed all federal, state, provincial
and other tax returns that are required to be filed and (ii) has paid all taxes
shown to be due and payable on said returns and all other taxes, fees or other
charges imposed on it or any of its Property by any Governmental Authority
(other than any amounts the validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which any reserves
required in conformity with GAAP have been provided on the books of Holdings or
such Restricted Subsidiary, as the case may be), except in each case where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

4.11                        Federal Regulations.  No part of the proceeds of any
Loans, and no other extensions of credit hereunder, will be used for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
or for any purpose that violates the provisions of the regulations of the
Board.  If requested by any Lender (through the Administrative Agent) or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in Regulation U.

 

4.12                        ERISA.  (a)  Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
neither a Reportable Event nor an “accumulated funding deficiency” (within the
meaning of Section 412(a) of the Code or Section 302(a)(2) of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made with respect to any Plan, and each Plan has complied with
the applicable provisions of ERISA and the Code; no termination of a Single
Employer Plan has occurred, and no Lien in favor of the PBGC or a Plan has
arisen, during such five-year period; the present value of all accrued benefits
under each Single Employer Plan (based on those assumptions used to fund such
Plans) did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the value of the assets of
such Plan allocable to such accrued benefits; neither Holdings nor any of its
Restricted Subsidiaries has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or would reasonably be expected to result
in a liability under ERISA; neither Holdings nor any of its Restricted
Subsidiaries would become subject to any liability under ERISA if Holdings or

 

70

--------------------------------------------------------------------------------


 

such Restricted Subsidiary were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made; and no Multiemployer Plan is in Reorganization or
Insolvent.

 

(b)                                 Holdings and its Restricted Subsidiaries
have not incurred, and do not reasonably expect to incur, any liability under
ERISA or the Code with respect to any plan within the meaning of Section 3(3) of
ERISA which is subject to Title IV of ERISA that is maintained by a Commonly
Controlled Entity (other than Holdings and its Restricted Subsidiaries) (a
“Commonly Controlled Plan”) merely by virtue of being treated as a single
employer under Title IV of ERISA with the sponsor of such plan that would
reasonably be likely to have a Material Adverse Effect and result in a direct
obligation of Holdings and its Restricted Subsidiaries to pay money.

 

4.13                        Investment Company Act.  No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

 

4.14                        Subsidiaries.  (a)  The Subsidiaries listed on
Schedule 4.14 constitute all the Subsidiaries of Holdings at the Closing Date. 
Schedule 4.14 sets forth as of the Closing Date the name and jurisdiction of
incorporation of each Subsidiary and, as to each Subsidiary, the percentage of
each class of Capital Stock owned by any Loan Party and the designation of such
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary.

 

(b)                                 As of the Closing Date, except as set forth
on Schedule 4.14, there are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than stock options
granted to officers, employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of Borrower or any of Holdings’
Restricted Subsidiaries.

 

4.15                        Environmental Matters.  Other than exceptions to any
of the following that would not reasonably be expected to have a Material
Adverse Effect: none of Holdings or any of its Restricted Subsidiaries (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law
for the operation of the Business; or (ii) has become subject to any
Environmental Liability.

 

4.16                        Accuracy of Information, etc.  As of the Closing
Date, no statement or information (excluding the projections and pro forma
financial information referred to below) contained in this Agreement, any other
Loan Document or any certificate furnished to the Administrative Agent or the
Lenders or any of them, by or on behalf of any Loan Party for use in connection
with the transactions contemplated by this Agreement or the other Loan Documents
when taken as a whole, contained as of the date such statement, information, or
certificate was so furnished, any untrue statement of a material fact or omitted
to state a material fact necessary in order to make the statements contained
herein or therein, in light of the circumstances under which they were made, not
materially misleading.  As of the Closing Date, the projections and pro forma
financial information contained in the materials referenced above are based upon
good faith estimates and assumptions believed by management of Holdings to be
reasonable at the time made, in light of the circumstances under which they were
made, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.

 

4.17                        Security Documents.  (a)  The Guarantee and
Collateral Agreement is effective to create in favor of the Collateral Agent for
the benefit of the Secured Parties, a legal, valid and

 

71

--------------------------------------------------------------------------------


 

enforceable first priority security interest in the Collateral described therein
(including any proceeds of any item of Collateral); provided that for purposes
of this Section 4.17(a), Collateral shall be deemed to exclude any Property
expressly excluded from the definition of “Collateral” as set forth in the
Guarantee and Collateral Agreement, including, without limitation, Deposit
Accounts (as defined in the Guarantee and Collateral Agreement).  In the case of
(i) the Pledged Securities described in the Guarantee and Collateral Agreement,
when any stock certificates or notes, as applicable, representing such Pledged
Securities are delivered to the Collateral Agent and (ii) the other Collateral
described in the Guarantee and Collateral Agreement, when financing statements
in appropriate form are filed in the offices specified on Schedule 4.17 (which
financing statements have been duly completed and executed (as applicable) and
delivered to the Collateral Agent) and such other filings as are specified on
Schedule 3 to the Guarantee and Collateral Agreement are made, the Collateral
Agent shall have a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral (including any
proceeds of any item of Collateral) (to the extent a security interest in such
Collateral can be perfected through the filing of financing statements in the
offices specified on Schedule 4.17 and the filings specified on Schedule 3 to
the Guarantee and Collateral Agreement, and through the delivery of the Pledged
Securities required to be delivered on the Closing Date (or after the
ClosingFirst Amendment Effective Date pursuant to Section 6.12)), as security
for the Obligations, in each case prior and superior in right to any other
Person (except (i) in the case of Collateral other than Pledged Stock, Liens
permitted by Section 7.3 and (ii) Liens having priority by operation of law) to
the extent required by the Guarantee and Collateral Agreement.

 

(b)                                 Upon the execution and delivery of any
Mortgage to be executed and delivered pursuant to Section 6.8(b), such Mortgage
shall be effective to create in favor of the Collateral Agent for the benefit of
the Secured Parties a legal, valid and enforceable Lien on the mortgaged
property described therein and proceeds thereof, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law) and the implied covenants of good faith and fair dealing; and
when such Mortgage is filed in the recording office designated by the Borrower,
such Mortgage shall constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in such mortgaged property
and the proceeds thereof, as security for the Obligations (as defined in the
relevant Mortgage), in each case prior and superior in right to any other Person
(other than Liens permitted by Section 7.3 or other encumbrances or rights
permitted by the relevant Mortgage).

 

4.18                        Solvency.  As of the Closing Date, the Loan Parties,
taken as a whole, and after giving effect to the incurrence of all Indebtedness
and obligations being incurred in connection herewith and therewith will be,
Solvent.

 

SECTION 5.                            CONDITIONS PRECEDENT

 

5.1                               Conditions to Initial Extension of Credit. 
The agreement of each Lender to make the initial extension of credit requested
to be made by it is subject to the satisfaction (or waiver), prior to or
concurrently with the making of such extension of credit on the Closing Date, of
the following conditions precedent:

 

(i)                                     Credit Agreement; Security Documents. 
The Administrative Agent shall have received (i) this Agreement, executed and
delivered by the Administrative Agent, the Collateral Agent, Holdings, the
Borrower, the Joint Lead Arrangers and the initial Lenders party hereto and
(ii) the Guarantee and Collateral Agreement, executed and delivered by Holdings,
the Borrower and each Subsidiary Guarantor.

 

72

--------------------------------------------------------------------------------


 

(ii)                                  Fees.  The Agents, the Joint Lead
Arrangers and the Joint Bookrunners shall have received all fees required to be
paid (including those to be passed on to the Lenders), and all reasonable
out-of-pocket expenses of the Agents for which reasonably detailed invoices have
been presented (including reasonable fees, disbursements and other charges of
counsel to the Administrative Agent), on or before the Closing Date.

 

(iii)                               Solvency Certificate.  The Administrative
Agent shall have received a solvency certificate signed by the chief financial
officer on behalf of Holdings, substantially in the form of Exhibit G hereto.

 

(iv)                              Lien Searches.  The Collateral Agent shall
have received the results of a recent lien search in each of the jurisdictions
in which Uniform Commercial Code financing statements or other filings or
recordations should be made to evidence or perfect security interests in all
assets of the Loan Parties, and such search shall reveal no liens on any of the
assets of the Loan Party, except for Liens permitted by Section 7.3 or liens to
be discharged on or prior to the Closing Date.

 

(v)                                 Closing Certificate.  The Administrative
Agent shall have received a certificate of each of the Loan Parties, dated the
Closing Date, substantially in the form of Exhibit C, with appropriate
insertions and attachments.

 

(vi)                              Legal Opinions.  The Administrative Agent
shall have received an executed legal opinion of Latham & Watkins LLP, counsel
to Holdings and its Subsidiaries, substantially in the form of Exhibit E.

 

(vii)                           Pledged Stock; Stock Powers.  Except as
contemplated pursuant to Section 6.12, the Collateral Agent shall have received
the certificates representing the shares of Capital Stock pledged pursuant to
the Guarantee and Collateral Agreement, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof.

 

(viii)                        Filings, Registrations and Recordings.  Each
Security Document (including, without limitation, any Uniform Commercial Code
financing statement) required by the Security Documents to be filed, registered
or recorded in order to create in favor of the Collateral Agent for the benefit
of the Secured Parties, a perfected Lien on the Collateral described therein
with the priority provided for in the Security Documents, shall have been
delivered to the Collateral Agent in proper form for filing, registration or
recordation.  To the extent the perfection of the Collateral Agent’s security
interest in real property may not be accomplished on or prior to the Closing
Date after the Borrower’s use of commercially reasonable efforts to do so, then
the perfection of the security interest in such real property shall not
constitute a condition precedent to the availability of the Facilities on the
Closing Date, but, instead, may be accomplished within a period after the
Closing Date reasonably acceptable to the Borrower and the Collateral Agent.

 

(ix)                              Insurance.  The Administrative Agent shall
have received insurance certificates satisfying the requirements of
Section 6.5(c).

 

(x)                                 Existing Credit Agreement.  The
Administrative Agent shall have received evidence reasonably satisfactory that
the Existing Credit Agreement has been or concurrently with the Closing Date is
being repaid in full and all commitments to lend or make other

 

73

--------------------------------------------------------------------------------


 

extensions of credit thereunder have been terminated and all liens securing such
indebtedness or other obligations thereunder have been released and/or
terminated.

 

(xi)                              KYC Information.  At least five Business Days
prior to the Closing Date, the Administrative Agent shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001) the “PATRIOT Act”); provided
that such information has been reasonably requested in writing by the
Administrative Agent at least ten Business Days prior to the Closing Date.

 

5.2                               Conditions to Each Extension of Credit.  The
agreement of each Lender to make any Loan or to issue or participate in any
Letter of Credit hereunder on any date (including, without limitation, its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

 

(i)                                     Representations and Warranties. 
(i) Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects, in each case on and as of such date as if made on and as of such date
except to the extent that such representations and warranties relate to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date.

 

(ii)                                  No Default.  No Default or Event of
Default shall have occurred and be continuing on such date or after giving
effect to the extensions of credit requested to be made on such date.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by Holdings as of the
date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

 

SECTION 6.                            AFFIRMATIVE COVENANTS

 

Each of Holdings and the Borrower (on behalf of itself and each of its
Restricted Subsidiaries) hereby agrees that, so long as the Commitments remain
in effect, any Letter of Credit remains outstanding (that has not been cash
collateralized or backstopped) or any Loan or other amount is owing to any
Lender or any Agent hereunder (other than (i) contingent or indemnification
obligations not then due and (ii) obligations in respect of Specified Hedge
Agreements or Cash Management Obligations), Holdings and the Borrower shall and
shall cause each of its Restricted Subsidiaries to:

 

6.1                               Financial Statements.  Furnish to the
Administrative Agent for delivery to each Lender (which may be delivered via
posting on IntraLinks or another similar electronic platform (the “Platform”)):

 

(i)                                     Within 120 days after the end of each
fiscal year of Holdings, commencing with the fiscal year ended September 30,
2012, a copy of the audited consolidated balance sheet of Holdings and its
consolidated Subsidiaries as at the end of such year and the related audited
consolidated statements of income and of cash flows for such year, setting forth
in each case in comparative form the figures as of the end of and for the
previous year, reported

 

74

--------------------------------------------------------------------------------


 

on without qualification arising out of the scope of the audit, by
PricewaterhouseCoopers LLP or other independent certified public accountants of
nationally recognized standing; and

 

(ii)                                  as soon as available, but in any event not
later than 45 days after the end of each of the first three quarterly periods of
each fiscal year of Holdings, commencing with the fiscal quarter ended
December 31, 2012, the unaudited consolidated balance sheet of Holdings and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year-end audit
adjustments and the absence of footnotes);

 

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein and except in the case of the financial statements
referred to in clause (b), for customary year-end adjustments and the absence of
footnotes).

 

The Borrower may satisfy its obligations under Section 6.1(a) in respect of any
fiscal year of Holdings by furnishing Holdings’ annual report on Form 10-K for
such year and under Section 6.1(b) in respect of any fiscal quarter of any
fiscal year of Holdings by furnishing Holdings’ quarterly report on Form 10-Q
for such quarter, in each case, as filed with the SEC.

 

Documents required to be delivered pursuant to this Section 6.1 may be delivered
by posting such documents electronically with notice of such posting to the
Administrative Agent and each Lender and if so posted, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at
www.wescoair.com (or such other website as the Borrower shall designate in
writing to the Administrative Agent), or (ii) on which such documents are posted
on the Borrower’s behalf on IntraLinks/IntraAgency or another relevant website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent).

 

6.2                               Certificates; Other Information.  Furnish to
the Administrative Agent for delivery to each Lender, or, in the case of
clause (f), to the relevant Lender:

 

(i)                                     to the extent permitted by the internal
policies of such independent certified public accountants, concurrently with the
delivery of the financial statements referred to in Section 6.1(a), a
certificate of the independent certified public accountants in customary form
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;

 

(ii)                                  concurrently with the delivery of each set
of consolidated financial statements pursuant to Sections 6.1(a) and 6.1(b),
(i) a certificate of a Responsible Officer on behalf of Holdings stating that
such Responsible Officer has obtained no knowledge of any Default or Event of
Default except as specified in such certificate, (ii) (x) if applicable for such
period, a Compliance Certificate containing all information and calculations
necessary for determining compliance by Holdings and its Subsidiaries with the
provisions of Section 7.1 as of the last day of the fiscal quarter or fiscal
year of Holdings, as the case may be and (y) to the extent not

 

75

--------------------------------------------------------------------------------


 

previously disclosed to the Administrative Agent, a description of any new
Subsidiary and of any change in the jurisdiction of organization of any other
Loan Party and a listing of any material United States Intellectual Property
filings by any Loan Party since the date of the most recent list delivered
pursuant to this clause (y) (or, in the case of the first such list so
delivered, since the Closing Date) and (iii) the related consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements;

 

(iii)                               as soon as available, but in any event not
later than 60 days after the end of each fiscal year of Holdings, a detailed
consolidated budget for the following fiscal year (including a projected
consolidated balance sheet of Holdings and its Subsidiaries as of the end of the
following fiscal year and the related consolidated statements of projected cash
flow and projected income;

 

(iv)                              promptly after the same are sent, copies of
all financial statements and material reports that Holdings or the Borrower
sends to the holders of any class of its debt securities or public equity
securities (except for Permitted Investors) and, promptly after the same are
filed, copies of all financial statements and reports that Holdings or the
Borrower may make to, or file with, the SEC, in each case to the extent not
already provided pursuant to Section 6.1 or any other clause of this
Section 6.2;

 

(v)                                 promptly upon delivery thereof to Holdings
or the Borrower and to the extent permitted, copies of any accountants’ letters
addressed to its Boardboard of Directorsdirectors (or any committee thereof);
and

 

(vi)                              promptly, such additional financial and other
information as the Administrative Agent (for its own account or upon the request
from any Lender) may from time to time reasonably request.

 

Notwithstanding anything to the contrary in this Section 6.2, (a) none of
Holdings, the Borrower or any of the Restricted Subsidiaries will be required to
disclose any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Requirements of Law
or any binding agreement, (iii) is subject to attorney-client or similar
privilege or constitutes attorney work product or (iv) constitutes classified
information and (b) unless such material is identified in writing by the
Borrower as “Public Side” information, the Administrative Agent shall deliver
such information only to Lenders that have affirmatively requested to receive
material non-public information with respect to any Loan Party or its securities
for purposes of United States federal or state securities laws (the
“Private-Side Lenders”)); provided that there is no requirement that the
Borrower identify any such information as “Public Side”.

 

Documents required to be delivered pursuant to this Section 6.2 may be delivered
by posting such documents electronically with notice of such posting to the
Administrative Agent and each Lender and if so posted, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at
www.wescoair.com (or such other website as the Borrower shall designate in
writing to the Administrative Agent), or (ii) on which such documents are posted
on the Borrower’s behalf on IntraLinks, IntraAgency or another relevant website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent).

 

76

--------------------------------------------------------------------------------


 

6.3                               Payment of Obligations.  Pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its material taxes, governmental assessments and governmental
charges (other than Indebtedness), except (a) where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves required in conformity with GAAP with respect thereto have been
provided on the books of Holdings or its Subsidiaries, as the case may be, or
(b) to the extent that failure to pay or satisfy such obligations would not
reasonably be expected to have a Material Adverse Effect.

 

6.4                               Conduct of Business and Maintenance of
Existence, etc.; Compliance.  (a) Preserve, renew and keep in full force and
effect its corporate or other existence and take all reasonable action to
maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of its business, except, in each case, as otherwise permitted by
Section 7.4 or except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect; and (b) comply with all
Requirements of Law except to the extent that failure to comply therewith would
not reasonably be expected to have a Material Adverse Effect.

 

6.5                               Maintenance of Property; Insurance.  (a) Keep
all Property useful and necessary in its business in reasonably good working
order and condition, ordinary wear and tear excepted, except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Take all reasonable and necessary steps,
including, without limitation, in any proceeding before the United States Patent
and Trademark Office or the United States Copyright Office, to maintain and
pursue each application (and to obtain the relevant registration) and to
maintain each registration of the material United States Intellectual Property
owned by the Borrower or its Restricted Subsidiaries, including, without
limitation, filing of applications for renewal, affidavits of use and affidavits
of incontestability, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

(c)                                  Maintain insurance with financially sound
and reputable insurance companies on all its material Property in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business.  All such insurance shall, to the extent customary (but in any event,
not including business interruption insurance and personal injury insurance)
(i) provide that no cancellation thereof shall be effective until at least
10 days after receipt by the Administrative Agent of written notice thereof and
(ii) name the Administrative Agent as insured party or loss payee.

 

6.6                               Inspection of Property; Books and Records;
Discussions.  (a) Keep proper books of records and account in which full, true
and correct entries in conformity with GAAP and all Requirements of Law shall be
made of all material financial dealings and transactions in relation to its
business and activities, (b) permit representatives of any Lender to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records upon reasonable notice and during normal business hours
(provided that such visits shall be coordinated by the Administrative Agent, and
in no event shall there be more than one such visit per year except during the
continuance of an Event of Default), (c) permit representatives of any Lender to
have reasonable discussions regarding the business, operations, properties and
financial and other condition of Holdings and its Restricted Subsidiaries with
officers and employees of Holdings and its Restricted Subsidiaries and
(d) permit representatives of the Administrative Agent to have reasonable
discussions regarding the business, operations, properties and financial and
other condition of Holdings and its Restricted Subsidiaries with its independent
certified public accountants; provided that a Responsible Officer of

 

77

--------------------------------------------------------------------------------


 

Holdings shall be present during such discussion and any such discussions with
Holdings’ independent certified public accountants at Holdings’ expense shall,
except while an Event of Default has occurred and is continuing, be limited to
one meeting per calendar year.

 

6.7                               Notices.  Promptly upon a Responsible Officer
of Holdings or any Loan Party obtaining knowledge thereof, give notice to the
Administrative Agent (who shall promptly notify each Lender) of:

 

(i)                                     the occurrence of any Default or Event
of Default;

 

(ii)                                  any litigation, investigation or
proceeding which may exist at any time between Holdings or any of its Restricted
Subsidiaries and any other Person, that in either case, could reasonably be
expected to have a Material Adverse Effect;

 

(iii)                               the following events, that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect, as soon as possible and in any event within 30 days after Holdings or
any Restricted Subsidiary knows thereof: (i) the occurrence of any Reportable
Event with respect to any Plan, a failure to make any required contribution to a
Plan, the creation of any Lien in favor of the PBGC or a Plan or any withdrawal
from, or the termination, Reorganization or Insolvency of, any Multiemployer
Plan, (ii) the institution of proceedings or the taking of any other action by
the PBGC or Holdings or any Commonly Controlled Entity or any Multiemployer Plan
with respect to the withdrawal from, or the termination, Reorganization or
Insolvency of, any Plan or (iii) the occurrence of any similar events with
respect to a Commonly Controlled Plan, that would reasonably be likely to result
in a direct obligation of Holdings or any of its Restricted Subsidiaries to pay
money;

 

(iv)                              any development or event that has had or could
reasonably be expected to have a Material Adverse Effect; and

 

(v)                                 the acquisition of any Property after the
Closing Date in which the Collateral Agent does not already have a perfected
security interest and in which a security interest is required to be created or
perfected pursuant to Section 6.8.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action Holdings or the relevant Restricted Subsidiary proposes
to take with respect thereto.

 

6.8                               Additional Collateral, etc.  (a) With respect
to any Property (other than Vehicles, bank accounts, cash, Cash Equivalents,
Foreign Cash Equivalents and other assets expressly excluded from the Collateral
pursuant to the Security Documents) located in the United States having a value,
individually or in the aggregate of at least $5,000,000 acquired after the
Closing Date by any Loan Party (other than (x) any interests in real property
and any Property described in paragraph (c) of this Section, (y) any Property
subject to a Lien expressly permitted by Section 7.3(g) or (bb) and
(z) Instruments, Certificated Securities, Securities and Chattel Paper, which
are referred to in the last sentence of this paragraph (a)) as to which the
Collateral Agent for the benefit of the Secured Parties does not have a
perfected Lien, promptly (i) give notice of such Property to the Collateral
Agent and execute and deliver to the Collateral Agent such amendments to the
Guarantee and Collateral Agreement or such other documents as the Collateral
Agent reasonably requests to grant to the Collateral Agent for the benefit of
the Secured Parties a security interest in such Property and (ii) take all
actions reasonably requested by the Collateral Agent to grant to the Collateral
Agent for the benefit of the Secured Parties a perfected security interest (to
the extent required by the Security Documents

 

78

--------------------------------------------------------------------------------


 

and with the priority required by Section 4.17) in such Property (with respect
to Property of a type owned by a Loan Party as of the Closing Date to the extent
the Collateral Agent for the benefit of the Secured Parties, has a perfected
security interest in such Property as of the Closing Date), including, without
limitation, the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be reasonably requested by the Collateral Agent.  If any amount in
excess of $5,000,000 payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument, Certificated Security, Security
or Chattel Paper (or, if more than $5,000,000 in the aggregate payable under or
in connection with the Collateral shall become evidenced by Instruments,
Certificated Securities, Securities or Chattel Paper), such Instrument,
Certificated Security, Security or Chattel Paper shall be promptly delivered to
the Collateral Agent indorsed in a manner reasonably satisfactory to the
Collateral Agent to be held as Collateral pursuant to this Agreement.

 

(b)                                 With respect to any fee interest in any real
property located in the United States having a value (together with improvements
thereof) of at least $5,000,000 acquired after the Closing Date by any Loan
Party (other than any such real property subject to a Lien expressly permitted
by Section 7.3(g) or (bb)), (i) give notice of such acquisition to the
Collateral Agent and, if requested by the Collateral Agent execute and deliver a
first priority Mortgage (subject to liens permitted by Section 7.3) in favor of
the Collateral Agent for the benefit of the Secured Parties, covering such real
property (provided that no Mortgage nor survey shall be obtained if the
Collateral Agent determines in consultation with the Borrower that the costs of
obtaining such Mortgage or survey are excessive in relation to the value of the
security to be afforded thereby), (ii) if reasonably requested by the Collateral
Agent (A) provide the Lenders with a lenders’ title insurance policy with
extended coverage covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Collateral Agent) as well as a current ALTA survey
thereof, together with a surveyor’s certificate unless the title insurance
policy referred to above shall not contain an exception for any matter shown by
a survey (except to the extent an existing survey has been provided and
specifically incorporated into such title insurance policy), each in form and
substance reasonably satisfactory to the Collateral Agent, and (B) use
commercially reasonable efforts to obtain any consents or estoppels reasonably
deemed necessary by the Collateral Agent, in connection with such Mortgage, each
of the foregoing in form and substance reasonably satisfactory to the Collateral
Agent, (iii) if requested by the Collateral Agent deliver to the Collateral
Agent (A) legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Collateral Agent and (B) flood certificates covering each real property subject
to a Mortgage hereunder in form and substance acceptable to the Administrative
Agent, certified to the Collateral Agent (in its capacity as such) and setting
forth whether or not each such real property is located in a flood hazard area,
as determined by designation of each such real property in a specified flood
hazard zone by reference to the applicable FEMA map.

 

(c)                                  Except as otherwise contemplated by
Section 7.8(p), with respect to any new Domestic Subsidiary that is a Material
Subsidiary (and is not an Excluded Subsidiary) created or acquired after the
Closing Date (which, for the purposes of this paragraph, shall include (x) any
previously non-wholly ownednon-wholly-owned Domestic Subsidiary that becomes
wholly ownedwholly-owned and is a Material Subsidiary (and is not an Excluded
Subsidiary) and (y) any Domestic Subsidiary that was previously an Immaterial
Subsidiary or an Unrestricted Subsidiary and becomes a Material Subsidiary (and
is not an Excluded Subsidiary) or a Restricted Subsidiary, as applicable) by any
Loan Party, promptly (i) give notice of such acquisition or creation to the
Collateral Agent and, if requested by the Collateral Agent, execute and deliver
to the Collateral Agent such amendments to the Guarantee and Collateral
Agreement or such other documents as the Collateral Agent reasonably deems
necessary to grant to the Collateral Agent for the benefit of the Secured

 

79

--------------------------------------------------------------------------------


 

Parties a perfected security interest (to the extent required by the Security
Documents and with the priority required by Section 4.17) in the Capital Stock
of such new Subsidiary that is owned by such Loan Party, (ii) deliver to the
Collateral Agent the certificates, if any, representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of such Loan Party, and (iii) if such new Subsidiary is a
wholly ownedwholly-owned Domestic Subsidiary (and is not an Excluded
Subsidiary), cause such new Subsidiary (A) to become a party to the Guarantee
and Collateral Agreement and (B) to take such actions necessary or advisable to
grant to the Collateral Agent for the benefit of the Secured Parties a perfected
security interest (to the extent required by the Security Documents and with the
priority required by Section 4.17) in the Collateral described in the Guarantee
and Collateral Agreement with respect to such new Subsidiary (to the extent the
Collateral Agent, for the benefit of the Secured Parties, has a perfected
security interest in the same type of Collateral as of the Closing Date),
including, without limitation, the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be reasonably requested by the
Collateral Agent.

 

(d)                                 With respect to any new first tier Foreign
Subsidiary that is a Material Subsidiary (and is not an Excluded Subsidiary
other than by reason of being a Foreign Subsidiary) created or acquired after
the Closing Date (which, for the purposes of this paragraph, shall include any
first-tier Foreign Subsidiary that previously was an Immaterial Subsidiary or an
Unrestricted Subsidiary and becomes a Material Subsidiary or a Restricted
Subsidiary, as applicable, and is not an Excluded Subsidiary other than by
reason of being a Foreign Subsidiary) by any Loan Party, and with respect to any
Subsidiary that was an Excluded Subsidiary but has ceased to be an Excluded
Subsidiary, promptly (i) give notice of such acquisition or creation to the
Collateral Agent and, if requested by the Collateral Agent, execute and deliver
to the Collateral Agent such amendments to the Guarantee and Collateral
Agreement or such other documents as the Collateral Agent deems necessary or
reasonably advisable in order to grant to the Collateral Agent, for the benefit
of the Secured Parties, a perfected security interest (to the extent required by
the Security Documents and with the priority required by Section 4.17) in the
Capital Stock (other than Excluded Capital Stock as defined in the Guarantee and
Collateral Agreement) of such Subsidiary that is owned by such Loan Party
(provided that in no event shall more than 65% of the total outstanding voting
Capital Stock of any Foreign Subsidiary be required to be so pledged), and
(ii) to the extent permitted by applicable law, deliver to the Collateral Agent
the certificates, if any, representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
such Loan Party, and take such other action as may be necessary or, in the
reasonable opinion of the Collateral Agent, necessary to perfect or ensure
appropriate priority the Lien of the Collateral Agent thereon.

 

(e)                                  Notwithstanding anything in this
Section 6.8 to the contrary, neither Holdings nor any of its Restricted
Subsidiaries shall be required to take any actions in order to perfect the
security interest granted to the Collateral Agent for the ratable benefit of the
Secured Parties under the laws of any jurisdiction outside the United States.

 

6.9                               Further Assurances.  Maintain the security
interest created by the Security Documents as a perfected security interest
having at least the priority described in Section 4.17 (to the extent such
security interest can be perfected through the filing of UCC-1 financing
statements, the Intellectual Property filings to be made pursuant to Schedule 3
of the Guarantee and Collateral Agreement or the delivery of Pledged Securities
required to be delivered under the Guarantee and Collateral Agreement), subject
to the rights of the Loan Parties under the Loan Documents to dispose of the
Collateral.  From time to time the Loan Parties shall execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Collateral Agent may reasonably
request for the purposes of implementing or

 

80

--------------------------------------------------------------------------------


 

effectuating the provisions of this Agreement and the other Loan Documents, or
of renewing the rights of the Secured Parties with respect to the Collateral as
to which the Collateral Agent, for the ratable benefit of the Secured Parties,
has a perfected Lien pursuant hereto or thereto, including, without limitation,
filing any financing or continuation statements or financing change statements
under the Uniform Commercial Code (or other similar laws) in effect in any
jurisdiction with respect to the security interests created hereby.

 

6.10                        Use of Proceeds.  The proceeds of the Tranche A Term
Loans shall bewere used, in part, to repay the loans outstanding and other
amounts owing under the Existing2011 Credit Agreement, and to pay related fees
and expenses, and shall hence forth be used for other general corporate purposes
of the Borrower and its Subsidiaries not prohibited by this Agreement.  The
proceeds of the Tranche B Term Loans will be used solely to finance, in part,
the Haas Acquisition Costs.  The proceeds of the Revolving Loans, the Swingline
Loans and the Letters of Credit shall be used to finance Permitted Acquisitions
and Investments permitted hereunder and for other general corporate purposes of
Holdings and its Subsidiaries not prohibited by this Agreement.

 

6.11                        Changes in Jurisdictions of Organization; Name.  In
the case of any change to the name or jurisdiction of organization of any Loan
Party, promptly deliver to the Collateral Agent a written notice and any
additional executed financing statements, financing change statements and other
documents reasonably requested by the Collateral Agent to maintain the validity,
perfection and priority of the security interests provided for in the Security
Documents.

 

6.12                        Post-Closing Obligations.  Promptly deliver to the
Collateral Agent, and in any event no later than 30 calendar days (or such
otherlonger time period as the Collateral Agent may reasonably agreedetermine in
its sole discretion) from the ClosingFirst Amendment Effective Date, (i) the
Pledged Stock (as such term is defined in the Guarantee and Collateral
Agreement) of Wesco Aircraft Mexico S.A. de C.V., Rising Bay Limited and Wesco
Aircraft Hardware India Private LimitedHaas and each of its Subsidiaries to the
extent required to be delivered pursuant to the terms of the Guarantee and
Collateral Agreement and (ii) a perfection certificate supplement in customary
form and substance.

 

SECTION 7.                            NEGATIVE COVENANTS

 

Each of Holdings and the Borrower (on behalf of itself and each of its
Restricted Subsidiaries) hereby agrees that, so long as the Commitments remain
in effect, any Letter of Credit remains outstanding (that has not been cash
collateralized or backstopped) or any Loan or other amount is owing to any
Lender or any Agent hereunder (other than (i) contingent or indemnification
obligations not then due and (ii) obligations in respect of Specified Hedge
Agreements or Cash Management Obligations), neither Holdings nor the Borrower
shall, and shall not permit any of their respective Restricted Subsidiaries to:

 

7.1                               Financial Condition Covenants.

 

(a)                                 Consolidated Total Leverage Ratio.  Permit
the Consolidated Total Leverage Ratio of Holdings as at the last day of any
period of four consecutive fiscal quarters of Holdings ending during any period
set forth below to exceed the ratio set forth below opposite such period:

 

81

--------------------------------------------------------------------------------


 

Period

 

Consolidated Total
Leverage Ratio

 

June 30, 2014

 

5.25 : 1.00

 

September 30, 2014

 

5.25 : 1.00

 

December 31, 2012 — March 31, 2014

 

4.005.00 : 1.00

 

June 30, 2014 - March 31, 2015

 

3.755.00 : 1.00

 

June 30, 2015

 

4.75 : 1.00

 

September 30, 2015

 

4.75 : 1.00

 

December 31, 2015

 

4.50 : 1.00

 

March 31, 2016

 

4.00 : 1.00

 

June 30, 20152016 and thereafter

 

3.503.75 : 1.00

 

 

(b)                                 Consolidated Net Interest Coverage Ratio. 
Permit the Consolidated Net Interest Coverage Ratio of Holdings as of the last
day of any Test Period to be less than 2.25:1.00.

 

7.2                               Indebtedness.  Create, issue, incur, assume,
or suffer to exist any Indebtedness, except:

 

(i)                                     Indebtedness of any Loan Party pursuant
to any Loan Document or Hedge Agreements (subject to Section 7.16) or in respect
of any Cash Management Obligations;

 

(ii)                                  Indebtedness (i) of Holdings or the
Borrower to any of its Restricted Subsidiaries, (ii) of any Subsidiary Guarantor
to Holdings or any Restricted Subsidiary and (iii) of any Non-Guarantor
Subsidiary to any other Non-Guarantor Subsidiary and any refinancings,
refundings, renewals or extensions thereof (without any increase (excluding
accrued interest) in the principal amount thereof or any shortening of the
maturity of any principal amount thereof);

 

(iii)                               Indebtedness (including, without limitation,
Capital Lease Obligations) secured by Liens permitted by Section 7.3(g) in an
aggregate principal amount not to exceed the greater of
(a) $37,500,00050,000,000 and (b) 42.25% of consolidated total assets of
Holdings and its Restricted Subsidiaries at any one time outstanding;

 

(iv)                              Indebtedness outstanding on the date hereof
and listed on Schedule 7.2(d) and any refinancings, replacements, refundings,
renewals or extensions thereof (without any increase (excluding accrued interest
and the amount of reasonable fees and expenses incurred and premiums paid in
connection therewith) in the principal amount thereof or any shortening of the
maturity of any principal amount thereof);

 

(v)                                 Guarantee Obligations (i) by Holdings or any
of its Restricted Subsidiaries of obligations of any Loan Party, (ii) by any
Non-Guarantor Subsidiary of obligations of any other Non-Guarantor Subsidiary;

 

(vi)                              Indebtedness of Non-Guarantor Subsidiaries in
respect of local lines of credit, letters of credit, bank guarantees, factoring
arrangements, sale/leaseback transactions and similar extensions of credit in
the ordinary course of business not to exceed at any one time outstanding an
aggregate principal amount equal to the sum of $45,000,00060,000,000;

 

(vii)                           Indebtedness of Holdings or any of its
Restricted Subsidiaries arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument

 

82

--------------------------------------------------------------------------------


 

inadvertently drawn by Holdings or such Restricted Subsidiary in the ordinary
course of business against insufficient funds, so long as such Indebtedness is
promptly repaid;

 

(viii)                        (i) Indebtedness of any Non-Guarantor Subsidiary
to a Loan Party and (ii) Guarantee Obligations of the Loan Parties of
Indebtedness for Borrowed Money of any joint venture or Non-Guarantor
Subsidiaries, in an aggregate principal amount for all such Indebtedness and,
without duplication, Guarantee Obligations not to exceed the greater of
(a) (i) $45,000,00060,000,000 and (ii) 42.75% of consolidated total assets of
Holdings and its Restricted Subsidiaries at any one time outstanding plus (b) an
amount equal to the Available Amount;

 

(ix)                              Indebtedness in the form of
earn-outs, indemnification, incentive, non-compete, consulting or other similar
arrangements and other contingent obligations in respect of acquisitions or
Investments permitted by Section 7.8 (both before or after any liability
associated therewith becomes fixed).

 

(x)                                 additional Indebtedness of Holdings or any
of its Restricted Subsidiaries in an aggregate principal amount (for Holdings
and all Restricted Subsidiaries) not to exceed $30,000,00040,000,000 at any one
time outstanding;

 

(xi)                              Indebtedness under a Permitted Seller Note
issued as consideration in connection with a Permitted Acquisition under
Section 7.8(f), in an aggregate principal amount not to exceed
$45,000,00060,000,000 at any one time outstanding;

 

(xii)                           Indebtedness of Holdings or any of its
Restricted Subsidiaries in respect of workers’ compensation claims, bank
guarantees, warehouse receipts or similar facilities, property casualty or
liability insurance, take-or-pay obligations in supply arrangements,
self-insurance obligations, performance, bid, customs, government, appeal and
surety bonds, completion guaranties and other obligations of a similar nature,
in each case in the ordinary course of business;

 

(xiii)                        Indebtedness incurred by Holdings or any of its
Restricted Subsidiaries arising from agreements providing for indemnification
related to sales of goods or adjustment of purchase price or similar obligations
in any case incurred in connection with the disposition of any business, assets
or Restricted Subsidiary of Holdings;

 

(xiv)                       Indebtedness supported by a Letter of Credit, in a
principal amount not in excess of the stated amount of such Letter of Credit;

 

(xv)                          Indebtedness issued in lieu of cash payments of
Restricted Payments permitted by Section 7.6(b); provided that such Indebtedness
is subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;

 

(xvi)                       unsecured, senior subordinated or subordinated
Indebtedness of the Loan Parties (such Indebtedness and/or guarantees incurred
under this clause (p) being collectively referred to as the “Permitted
Subordinated Indebtedness”); provided that (i) no scheduled principal payments,
prepayments, redemptions or sinking fund or like payments of any Permitted
Subordinated Indebtedness shall be required prior to the date at least 180 days
after the maturity date of the Tranche B Term Loans, (ii) the terms of any
Permitted Subordinated Indebtedness shall not be more restrictive in any respect
on the Loan Parties than the provisions of this Agreement, (iii) the terms of
subordination applicable to any Permitted

 

83

--------------------------------------------------------------------------------


 

Subordinated Indebtedness shall be reasonably satisfactory to the Administrative
Agent and shall, in any event, define “senior indebtedness” or a similar phrase
for purposes thereof to include all of the Obligations of the Loan Parties,
(iv) no Default or Event of Default shall have occurred and be continuing at the
time of incurrence of such Indebtedness or would result therefrom and (v) the
pro forma Consolidated Total Leverage Ratio as of the end of the most recently
completed Test Period shall not exceed (A) the ratio set forth in
Section 7.1(a) opposite the then-applicable period, less (B) 0.25:1.00, after
giving effect to the incurrence of such Permitted Subordinated Indebtedness (as
if such Permitted Subordinated Indebtedness had been incurred on the first day
of the most recently completed Test Period, shall not exceed 3.50:1.00);

 

(xvii)                    Indebtedness of any Loan Party as an account party in
respect of trade letters of credit issued in the ordinary course of business;

 

(xviii)                 Indebtedness owing to any insurance company in
connection with the financing of any insurance premiums permitted by such
insurance company in the ordinary course of business;

 

(xix)                       Guarantee Obligations made in the ordinary course of
business; provided that such Guarantees are not of Indebtedness for Borrowed
Money and such Guarantee Obligations would not otherwise in the aggregate
reasonably be expected to have a Material Adverse Effect;

 

(xx)                          Indebtedness of any Person that becomes a
Restricted Subsidiary as part of a Permitted Acquisition or other permitted
Investment after the Closing Date, and extensions, renewals, refinancings and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof or shorten maturity (other than by an amount not
greater than accrued interest, fees and expenses, including premium and
defeasance costs, associated therewith), add Holdings or any Restricted
Subsidiary as a new obligor or new property of Holdings or any Restricted
Subsidiary as security therefor or result in a decreased average weighted life
thereof during the term of this Agreement; provided that (A) such acquired
Indebtedness exists at the time such Person becomes a Restricted Subsidiary and
is not created in contemplation of or in connection with such Person becoming a
Restricted Subsidiary (except to the extent such acquired Indebtedness
refinanced (and did not increase principal (except for accrued interest premium
or fees) or shorten maturity during the term of this Agreement) other
Indebtedness to facilitate such entity becoming a Restricted Subsidiary),
(B) the aggregate principal amount of Indebtedness permitted by this
clause (t) shall not at any one time outstanding exceed the greater of
(a) $30,000,00040,000,000 and (b) 2.51.75% of the consolidated total assets of
Holdings and its Restricted Subsidiaries and (C) neither Holdings nor any
Restricted Subsidiary shall be a new obligor therefor and no new property of
Holdings or any Restricted Subsidiary shall provide security therefor;

 

(xxi)                       Indebtedness of Holdings or any other Loan Party
incurred to finance any acquisition or other Investment permitted under
Section 7.8(f) in an aggregate amount for all such Indebtedness not to exceed
the greater of (i) $75,000,000100,000,000 and (ii) 6.54.5% of consolidated total
assets

 

(xxii)                    (i) Indebtedness representing deferred compensation or
stock-based compensation to employees of Holdings or any Restricted Subsidiary
incurred in the ordinary course of business and (ii) Indebtedness consisting of
obligations of Holdings or any Restricted

 

84

--------------------------------------------------------------------------------


 

Subsidiary under deferred compensation or other similar arrangements incurred in
connection with any Investment permitted hereunder;

 

(xxiii)                 Indebtedness issued by Holdings or any Restricted
Subsidiary to the officers, directors and employees of Holdings or any
Restricted Subsidiary, in lieu of or combined with cash payments to finance the
purchase of Capital Stock of Holdings or the Borrower, in each case, to the
extent such purchase is permitted by Section 7.6(b);

 

(xxiv)                Indebtedness in respect of overdraft facilities, employee
credit card programs, netting services, automatic clearinghouse arrangements and
other cash management and similar arrangements in the ordinary course of
business;

 

(xxv)                   any accretion of interest paid in kind on obligations
described in clauses (a) through (x) above; and

 

(xxvi)                intercompany loans made to a Restricted Subsidiary to the
extent constituting a permitted Investment pursuant to Section 7.8(bb).

 

7.3                               Liens.  Create, incur, assume or suffer to
exist any Lien upon any of its Property, whether now owned or hereafter
acquired, except for:

 

(i)                                     Liens for taxes not yet due or which are
being contested in good faith by appropriate proceedings; provided that adequate
reserves with respect thereto are maintained on the books of Holdings or its
Restricted Subsidiaries, as the case may be, to the extent required by GAAP;

 

(ii)                                  landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than
30 days or that are being contested in good faith by appropriate proceedings;

 

(iii)                               pledges, deposits or statutory trusts in
connection with workers’ compensation, unemployment insurance and other social
security legislation (other than Liens imposed by ERISA);

 

(iv)                              deposits and other Liens to secure the
performance of bids, trade and other similar contracts (other than for borrowed
money), leases, subleases, statutory obligations, surety judgment and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(v)                                 easements, zoning restrictions,
rights-of-way, restrictions and other similar encumbrances incurred in the
ordinary course of business that, in the aggregate, do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of Holdings or any of its Restricted
Subsidiaries;

 

(vi)                              Liens in existence on the date hereof listed
on Schedule 7.3(f) (or to the extent not listed on such Schedule 7.3(f), where
the fair market value of the Property to which such Lien is attached is less
than $2,000,000), securing Indebtedness permitted by Section 7.2(d) and Liens
created after the date hereof in connection with any refinancing, refundings, or
renewals or extensions thereof permitted by Section 7.2(d); provided that no
such Lien is

 

85

--------------------------------------------------------------------------------


 

spread to cover any additional Property of Holdings or any Restricted Subsidiary
after the Closing Date and that the amount of Indebtedness secured thereby is
not increased;

 

(vii)                           (i) Liens securing Indebtedness of Holdings or
any Restricted Subsidiary incurred pursuant to Sections 7.2(c), 7.2(f), 7.2(h),
7.2(j), 7.2(k), 7.2(n), 7.2(r), 7.2(t), or 7.2(u); provided that (A) in the case
of any such Liens securing Indebtedness incurred pursuant to Sections 7.2(c),
7.2(k) or 7.2(u) to the extent incurred to finance Permitted Acquisitions or
Investments permitted under Section 7.8, (x) such Liens shall be created
substantially concurrently with the acquisition of the assets financed by such
Indebtedness, (y) such Liens do not at any time encumber any Property of
Holdings or any Restricted Subsidiary other than the Property financed by such
Indebtedness and the proceeds thereof and (z) the principal amount of
Indebtedness secured thereby is not increased, (B) in the case of any such Liens
securing Indebtedness incurred pursuant to Section 7.2(r), such Liens do not
encumber any Property other than cash paid to any such insurance company in
respect of such insurance and (ii) any extension, refinancing, renewal or
replacement of the Liens described in clause (i) of this Section and (C) in the
case of any such Liens securing Indebtedness incurred pursuant to
Section 7.2(j), the principal amount of Indebtedness secured thereby shall not
exceed $20,000,00025,000,000;

 

(viii)                        Liens created pursuant to the Security Documents;

 

(ix)                              any interest or title of a lessor under any
lease entered into by Holdings or any Restricted Subsidiary in the ordinary
course of its business and covering only the assets so leased, and any financing
statement filed in connection with any such lease;

 

(x)                                 (i) Liens arising from judgments in
circumstances not constituting an Event of Default under Section 8(h);

 

(xi)                              Liens on property or assets acquired pursuant
to an acquisition permitted under Section 7.8(f) (and the proceeds thereof) or
assets of a Loan Party in existence at the time such Loan Party is acquired
pursuant to an acquisition permitted under Section 7.8(f) and not created in
contemplation thereof;

 

(xii)                           (i) Liens on Property of Non-Guarantor
Subsidiaries securing Indebtedness or other obligations not prohibited by this
Agreement to be incurred by such Non-Guarantor Subsidiaries and (ii) Liens
securing Indebtedness or other obligations of Holdings or any Subsidiary in
favor of any Loan Party;

 

(xiii)                        receipt of progress payments and advances from
customers in the ordinary course of business to the extent same creates a Lien
on the related inventory and proceeds thereof;

 

(xiv)                       Liens in favor of customs and revenue authorities
arising as a matter of law to secure the payment of customs duties in connection
with the importation of goods;

 

(xv)                          Liens arising out of consignment or similar
arrangements for the sale by Holdings and its Restricted Subsidiaries of goods
through third parties in the ordinary course of business;

 

86

--------------------------------------------------------------------------------


 

(xvi)                       Liens solely on any cash earnest money deposits made
by Holdings or any of its Restricted Subsidiaries in connection with an
Investment permitted by Section 7.8;

 

(xvii)                    Liens deemed to exist in connection with Investments
permitted by Section 7.8(b) that constitute repurchase obligations;

 

(xviii)                 Liens upon specific items of inventory or other goods
and proceeds of Holdings or any of its Restricted Subsidiaries arising in the
ordinary course of business securing such Person’s obligations in respect of
bankers’ acceptances and letters of credit issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
other goods;

 

(xix)                       (i) cash deposits in favor of any Lender or any of
their respective Affiliates securing any Hedge Agreement permitted
hereunder and (ii) any other cash deposits in favor of any other party securing
any Hedge Agreement permitted hereunder in an aggregate amount not to exceed
$30,000,000 at any one time outstanding;

 

(xx)                          any interest or title of a lessor under any leases
or subleases entered into by Holdings or any Restricted Subsidiary in the
ordinary course of business and any financing statement filed in connection with
any such lease;

 

(xxi)                       Liens on cash and Cash Equivalents used to defease
or satisfy and discharge Indebtedness; provided that such defeasance or
satisfaction and discharge is not prohibited hereunder;

 

(xxii)                    (i) Liens that are contractual rights of set-off
(A) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness, (B) relating to pooled deposit
or sweep accounts of Holdings or any Restricted Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower and the Subsidiaries or (C) relating to purchase
orders and other agreements entered into with customers of Holdings or any
Restricted Subsidiary in the ordinary course of business and (ii) other Liens
securing cash management obligations (that do not constitute Indebtedness) in
the ordinary course of business;

 

(xxiii)                 Liens arising solely by virtue of any statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights;

 

(xxiv)                Liens on Capital Stock in joint ventures securing
obligations of such joint venture;

 

(xxv)                   Liens on securities that are the subject of repurchase
agreements constituting Cash Equivalents;

 

(xxvi)                Liens securing obligations in respect of trade-related
letters of credit incurred in the ordinary course of business permitted under
Section 7.2 and covering the goods (or the documents of title in respect of such
goods) financed by such letters of credit and the proceeds and products thereof;

 

(xxvii)             encumbrances shown as exceptions in the title insurance
policies insuring the Mortgages that don’t materially impair the use or value of
the Property subject thereto; and

 

87

--------------------------------------------------------------------------------


 

(xxviii)          other Liens with respect to obligations that do not exceed
$20,000,00025,000,000 at any one time outstanding.

 

7.4                               Fundamental Changes.  Consummate any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its Property or business, except that:

 

(i)                                     (i) any Restricted Subsidiary (other
than the Borrower) may be merged, amalgamated or consolidated with or into
Holdings or the Borrower (provided that Holdings or the Borrower, as applicable,
shall be the continuing or surviving corporation) or (ii) any Restricted
Subsidiary (other than the Borrower) may be merged, amalgamated or consolidated
with or into any Subsidiary Guarantor (provided that (x) a Subsidiary Guarantor
shall be the continuing or surviving corporation or (y) simultaneously with such
transaction, the continuing or surviving corporation shall become a Subsidiary
Guarantor and Holdings shall comply with Section 6.8 in connection therewith);

 

(ii)                                  any Non-Guarantor Subsidiary may be merged
or consolidated with or into, or be liquidated into, any other Non-Guarantor
Subsidiary that is a Restricted Subsidiary;

 

(iii)                               Holdings or any Restricted Subsidiary (other
than the Borrower) may Dispose of all or substantially all of its assets upon
voluntary liquidation or otherwise (other than, in the case of Holdings, the
Capital Stock of the Borrower) to any Loan Party; provided that, with respect to
any such Dispositions by any Non-Guarantor Subsidiary to any Loan Party for
consideration in excess of the fair value of such assets (such excess, the
“Excess Amount”), the sum of, without duplication, (A) the aggregate amount of
all such Excess Amounts, (B) the aggregate book value of all Property
transferred pursuant to Section 7.5(h) to a Person other than a Loan Party,
(C) the aggregate amount of all Differential Amounts in respect of Dispositions
made pursuant to Section 7.5(l) and (D) the aggregate amount of all Investments
made pursuant to Sections 7.8(h) and 7.8(q), shall not at any time while this
Agreement is in effect exceed 4% of consolidated total assets of Holdings and
its Restricted Subsidiaries (at the time of any transfer giving rise to any such
amount or any such Investment);

 

(iv)                              any Non-Guarantor Subsidiary may Dispose of
all or substantially all of its assets (upon voluntary liquidation, dissolution,
winding-up or otherwise) to any other Non-Guarantor Subsidiary that is a
Restricted Subsidiary;

 

(v)                                 Dispositions permitted by Section 7.5 may be
consummated;

 

(vi)                              any Investment expressly permitted by
Section 7.8 may be structured as a merger, consolidation or amalgamation; and

 

(vii)                           any Restricted Subsidiary may liquidate or
dissolve if (i) Holdings determines in good faith that such liquidation or
dissolution is in the best interest of Holdings and is not materially
disadvantageous to the Lenders and (ii) to the extent such Restricted Subsidiary
is a Loan Party, any assets or business of such Restricted Subsidiary not
otherwise disposed of or transferred in accordance with Sections 7.4 or 7.5 or,
in the case of any such business, discontinued, shall be transferred to, or
otherwise owned or conducted by, a Loan Party after giving effect to such
liquidation or dissolution.

 

7.5                               Dispositions of Property.  Dispose of any of
its owned Property (including, without limitation, receivables) whether now
owned or hereafter acquired, or, in the case of any

 

88

--------------------------------------------------------------------------------


 

Restricted Subsidiary, issue or sell any shares of such Restricted Subsidiary’s
Capital Stock to any Person, except:

 

(i)                                     (i) the Disposition of surplus, obsolete
or worn out property in the ordinary course of business, (ii) the sale of
defaulted receivables in the ordinary course of business, (iii) abandonment,
cancellation or disposition of any Intellectual Property in the ordinary course
of business and (iv) sales, leases or other dispositions of inventory determined
by the management of the Borrower to be no longer useful or necessary in the
operation of the business;

 

(ii)                                  (i) the sale of inventory or other
property in the ordinary course of business (including, without limitation,
Dispositions to Flintbrook and Wesco Europe in accordance with past practices),
(ii) the cross-licensing or non-exclusive licensing of Intellectual Property, in
the ordinary course of business and (iii) the contemporaneous exchange, in the
ordinary course of business, of Property for Property of a like kind (other than
as set forth in clause (ii) above), to the extent that the Property received in
such exchange is of a value equivalent to the value of the Property exchanged
(provided that after giving effect to such exchange, the value of the Property
of the Loan Parties subject to perfected first priority Liens in favor of the
Collateral Agent under the Security Documents is not materially reduced);

 

(iii)                               Dispositions permitted by Section 7.4;

 

(iv)                              the sale or issuance of (i) any Subsidiary’s
Capital Stock to any Loan Party; provided that the sale or issuance of Capital
Stock of an Unrestricted Subsidiary to a Loan Party is otherwise permitted by
Section 7.8 and (ii) the Capital Stock of any Non-Guarantor Subsidiary that is a
Restricted Subsidiary to any other Non-Guarantor that is a Restricted
Subsidiary, in each case, including, without limitation, in connection with any
tax restructuring activities not otherwise prohibited hereunder;

 

(v)                                 the Disposition of other assets having a
fair market value not to exceed 5% of consolidated total assets of Holdings and
its Restricted Subsidiaries in the aggregate; provided that the requirements of
Section 2.12(b), to the extent applicable, are complied with in connection
therewith;

 

(vi)                              (i) any Recovery Event; provided that the
requirements of Section 2.12(b) are complied with in connection therewith and
(ii) any event that would constitute a Recovery Event but for the Dollar
threshold set forth in the definition thereof;

 

(vii)                           the leasing, occupancy agreements or sub-leasing
of Property that would not materially interfere with the required use of such
Property by Holdings or its Restricted Subsidiaries;

 

(viii)                        Holdings and any Restricted Subsidiary may
transfer for fair value Property (including Capital Stock of Subsidiaries (other
than the Borrower)) to another Person in connection with a joint venture
arrangement with respect to the transferred Property; provided that the sum of,
without duplication, (A) the aggregate book value of all Property so transferred
to any Person other than a Loan Party, (B) the aggregate amount of all Excess
Amounts in respect of Dispositions made pursuant to Section 7.4(c), (C) the
aggregate amount of all Differential Amounts in respect of Dispositions made
pursuant to Section 7.5(l) and (D) the aggregate amount of all Investments made
pursuant to Sections 7.8(h) and 7.8(q), shall not at any one time outstanding
exceed 4% of consolidated total assets of Holdings and its

 

89

--------------------------------------------------------------------------------


 

Restricted Subsidiaries (at the time of any transfer giving rise to any such
amount or any such Investment);

 

(ix)                              the sale or discount, in each case without
recourse and in the ordinary course of business, of overdue accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof consistent with customary industry practice
(and not as part of any bulk sale or financing of receivables);

 

(x)                                 transfers of condemned property as a result
of the exercise of “eminent domain” or other similar policies to the respective
Governmental Authority or agency that has condemned same (whether by deed in
lieu of condemnation or otherwise), and transfers of properties that have been
subject to a casualty to the respective insurer of such property as part of an
insurance settlement;

 

(xi)                              the Disposition of any Immaterial Subsidiary
or any Unrestricted Subsidiary;

 

(xii)                           Holdings and any Restricted Subsidiary may
transfer Property (including Capital Stock of Subsidiaries (other than the
Borrower)) for less than fair value (such difference, the “Differential Amount”)
of any Loan Party to any Non-Guarantor Subsidiary; provided that the sum of,
without duplication, (A) the aggregate amount of all such Differential Amounts,
(B) the aggregate amount of all Excess Amounts in respect of Dispositions made
pursuant to Section 7.4(c), (C) the aggregate book value of all Property
transferred to a Person other than a Loan Party pursuant to Section 7.5(h) and
(D) the aggregate amount of all Investments made pursuant to Sections 7.8(h) and
7.8(q), shall not at any one time outstanding exceed 4% of consolidated total
assets of Holdings and its Restricted Subsidiaries (at the time of any transfer
giving rise to any such amount or any such Investment); provided, further, that
any sale or issuance of Capital Stock of an Unrestricted Subsidiary to a Loan
Party is otherwise permitted by Section 7.8;

 

(xiii)                        the transfer of Property (i) by any Loan Party to
any other Loan Party or (ii) from a Non-Guarantor Subsidiary to (A) any Loan
Party for no more than fair market value or (B) any other Non-Guarantor
Subsidiary that is a Restricted Subsidiary; provided that any sale or issuance
of Capital Stock of an Unrestricted Subsidiary to a Loan Party is otherwise
permitted by Section 7.8;

 

(xiv)                       the sale of Cash Equivalents and Foreign Cash
Equivalents in the ordinary course of business;

 

(xv)                          sale and leaseback transactions permitted by
Section 7.11;

 

(xvi)                       Liens permitted by Section 7.3;

 

(xvii)                    Restricted Payments permitted by Section 7.6;

 

(xviii)                 Investments permitted by Section 7.8;

 

(xix)                       the factoring of receivables by Holdings or any of
its Restricted Subsidiaries in accordance with past practice;

 

(xx)                          the sale or issuance of the Capital Stock of
(i) any Foreign Subsidiary that is a Restricted Subsidiary to any other Foreign
Subsidiary that is a Restricted Subsidiary or (ii) any Foreign Subsidiary that
is an Unrestricted Subsidiary to any other Foreign Subsidiary that is an

 

90

--------------------------------------------------------------------------------


 

Unrestricted Subsidiary, in each case, including, without limitation, in
connection with any tax restructuring activities not otherwise prohibited
hereunder;

 

(xxi)                       the sale or issuance of the Capital Stock of
Holdings to the Permitted Investors; and

 

(xxii)                    Dispositions of Investments in joint ventures to the
extent required by, or made pursuant to, customary buy/sell arrangements between
the joint venture parties set forth in joint venture agreements and similar
binding arrangements; provided that the requirement of Section 2.12(b), to the
extent applicable, are complied with in connection therewith.

 

7.6                               Restricted Payments.  Declare or pay any
dividend on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of Holdings or any
Restricted Subsidiary, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of Holdings or any Restricted Subsidiary, or enter
into any derivatives or other transaction with any financial institution,
commodities or stock exchange or clearinghouse (a “Derivatives Counterparty”)
obligating Holdings or any Restricted Subsidiary to make payments to such
Derivatives Counterparty as a result of any change in market value of any such
Capital Stock (collectively, “Restricted Payments”), except that:

 

(i)                                     any Restricted Subsidiary may make
Restricted Payments to any Loan Party;

 

(ii)                                  Restricted Payments in connection with the
acquisition by Holdings of Holdings’ common stock or other equity interests
relating to Holdings’ common stock from present or former officers, directors,
consultants, agents or employees (or their estates, family members or former
spouses) of Holdings or any Restricted Subsidiary upon the death, disability,
retirement or termination of employment of the applicable officer, director,
consultant, agent or employee or pursuant to any equity subscription agreement,
stock option or equity incentive award agreement, shareholders’ or members’
agreement or similar agreement, plan or arrangement; provided that the aggregate
amount of payments under this clause (b) in any fiscal year of Holdings shall
not exceed the sum of (i) $11,250,000, plus (ii) any proceeds received by
Holdings subsequent to the date hereof in connection with sales of any common
stock or common stock options sold in connection with permitted employee
compensation and incentive arrangements, plus (iii) any amounts received by
Holdings in such fiscal year and (to the extent not used pursuant to this
clause (b)) any prior fiscal years pursuant to key man life insurance policies
plus (iv) any Restricted Payments permitted (but not made) pursuant to this
clause (b) in the immediately prior fiscal year; provided, that cancellation of
Indebtedness owing to Holdings or any Restricted Subsidiary by any member of
management of Holdings or its Restricted Subsidiaries in connection with a
repurchase of the Capital Stock of the Holdings or any parent company will not
be deemed to constitute a Restricted Payment for purposes of this Section 7.6;

 

(iii)                               Non-Guarantor Subsidiaries may make
Restricted Payments to other Non-Guarantor Subsidiaries;

 

(iv)                              Holdings may purchase fractional shares of its
common stock arising out of stock dividends, splits or combinations or business
combinations;

 

(v)                                 Restricted Payments to the extent made with
the Available Amount;

 

91

--------------------------------------------------------------------------------


 

(vi)                              Restricted Payments to make payments provided
for in the Management Agreement;

 

(vii)                           Holdings may make Restricted Payments in an
aggregate amount of payments under this clause (g) not to exceed the greater of
(i) $20,000,000 and (ii) 10% of Consolidated EBITDA, as of the end of the most
recently ended Test Period for which financial statements have been delivered
pursuant to Section 6.1 at the time of such Restricted Payment, in any fiscal
year of Holdings; provided that no such Restricted Payment shall be permitted
(i) prior to January 1, 2014 and (ii) unless Holdings is in compliance with the
covenant set forth in Section 7.1(a), determined on a pro forma basis as of the
last day of the most recently ended Test Period after giving effect to such
Restricted Payment, and determined for this purpose as though the required
Consolidated Total Leverage Ratio level were 0.50:1.00 lower than the then
applicable ratio level set forth in Section 7.1(a).

 

(viii)                        Investments permitted by Section 7.8;

 

(ix)                              provided that no Default or Event of Default
is continuing or would result therefrom, Holdings may make Restricted Payments
in an aggregate amount not to exceed $20,000,000;

 

(x)                                 noncash repurchases of Capital Stock deemed
to occur upon exercise of stock options or similar equity incentive awards if
such Capital Stock represents a portion of the exercise price of such options or
similar equity incentive awards;

 

(xi)                              to the extent constituting Restricted
Payments, Holdings and its Restricted Subsidiaries may enter into and consummate
transactions expressly permitted by any provision of Sections 7.4, 7.5, 7.8 and
7.10;

 

(xii)                           any non-wholly owned Restricted Subsidiary of
Holdings may declare and pay cash dividends to its equity holders generally so
long as Holdings or its respective Subsidiary which owns the equity interests in
the Restricted Subsidiary paying such dividend receives at least its
proportional share thereof (based upon its relative holding of the equity
interests in the Restricted Subsidiary paying such dividends and taking into
account the relative preferences, if any, of the various classes of equity
interest of such Restricted Subsidiary); and

 

(xiii)                        at any time after a Qualified IPO, provided that
no Default or Event of Default is continuing or would result therefrom and the
Consolidated Total Leverage Ratio shall not exceed 2.00:1.00 on a pro forma
basis as of the end of the most recently ended Test Period for which financial
statements have been delivered pursuant to Section 6.1, both immediately prior
to and immediately after giving effect to such Restricted Payment, Holdings may
make unlimited Restricted Payments.; and

 

(n)                                 Restricted Payments by the Borrower on the
First Amendment Effective Date to the extent necessary to consummate the
Transactions.

 

7.7                               [Reserved.].

 

7.8                               Investments.  Make any advance, loan,
extension of credit (by way of guaranty or otherwise) or capital contribution
to, or purchase any Capital Stock, bonds, notes, debentures or

 

92

--------------------------------------------------------------------------------


 

other debt securities of, or all or substantially all of the assets constituting
an ongoing business from, or make any other investment in, any other Person (all
of the foregoing, “Investments”), except:

 

(i)                                     extensions of trade credit in the
ordinary course of business;

 

(ii)                                  Investments in Cash Equivalents and
Foreign Cash Equivalents and Investments that were Cash Equivalents or Foreign
Cash Equivalents when made;

 

(iii)                               Investments arising in connection with (i)
the incurrence of Indebtedness permitted by Sections 7.2(b), (e), (h) and (s)
and (ii) guarantees by Holdings or any Restricted Subsidiary of operating leases
(other than Capital Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

 

(iv)                              loans and advances to employees, consultants
or directors of Holdings or any of its Restricted Subsidiaries in the ordinary
course of business in an aggregate amount (for Holdings and all Restricted
Subsidiaries) not to exceed $4,500,0006,000,000 (excluding (for purposes of such
cap) tuition advances, travel and entertainment expenses, but including
relocation expenses) at any one time outstanding;

 

(v)                                 Investments (other than those relating to
the incurrence of Indebtedness permitted by Section 7.8(c)) by Holdings or any
of its Restricted Subsidiaries in Holdings, the Borrower or any Person that,
prior to such Investment, is a Subsidiary Guarantor or is a Domestic Subsidiary
that becomes a Subsidiary Guarantor at the time of such Investment;

 

(vi)                              (i) Permitted Acquisitions to the extent that
any Person or Property acquired in such acquisition becomes a Loan Party or a
part of any Loan Party or becomes (whether or not such Person is a wholly
ownedwholly-owned Subsidiary) a Subsidiary Guarantor in the manner contemplated
by Section 6.8(c) and (ii) other Permitted Acquisitions in an aggregate purchase
price (other than purchase price paid through the Available Amount) not to
exceed in any fiscal year an amount equal to the greater of (i)
$75,000,000100,000,000 and (iii) 6.54.5% of consolidated total assets;

 

(vii)                           loans by Holdings or any of its Restricted
Subsidiaries to the employees, officers or directors of Holdings or any of its
Restricted Subsidiaries in connection with management incentive plans; provided
that such loans represent cashless transactions pursuant to which such
employees, officers or directors directly invest the proceeds of such loans in
the Capital Stock of Holdings;

 

(viii)                        Investments by Holdings and its Restricted
Subsidiaries in joint ventures or similar arrangements; provided, that the sum
of, without duplication, (A) the aggregate amount of all such Investments,
(B) the aggregate amount of all Excess Amounts in respect of Dispositions made
pursuant to Section 7.4(c), (C) the aggregate book value of all Property
transferred pursuant to Section 7.5(h), (D) the aggregate amount of all
Differential Amounts in respect of Dispositions made pursuant to Section 7.5(l)
and (E) the aggregate amount of all Investments made pursuant to Section 7.8(q),
shall not at any one time outstanding exceed 4% of consolidated total assets of
Holdings and its Restricted Subsidiaries (at the time of any transfer giving
rise to any such amount or any such Investment);

 

(ix)                              Investments (including debt obligations)
received in the ordinary course of business by Holdings or any Restricted
Subsidiary in connection with the bankruptcy or

 

93

--------------------------------------------------------------------------------


 

reorganization of suppliers and customers and other Persons and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers and
other Persons arising out of the ordinary course of business;

 

(x)                                 Investments (i) by any Non-Guarantor
Subsidiary in any other Non-Guarantor Subsidiary;

 

(xi)                              Investments in existence on, or pursuant to
legally binding written commitments in existence on, the Closing Date and listed
on Schedule 7.8, in each case, any extensions or renewals thereof, so long as
the amount of any Investment made pursuant to this clause (k) is not increased
above the amount of such Investment set forth on Schedule 7.8;

 

(xii)                           Investments of Holdings or any Restricted
Subsidiary under Hedge Agreements permitted hereunder;

 

(xiii)                        Investments of any Person in existence at the time
such Person becomes a Restricted Subsidiary of Holdings; provided that such
Investment was not made in connection with or in anticipation of such Person
becoming a Restricted Subsidiary of Holdings;

 

(xiv)                       Investments by the Loan Parties in the form of loans
and advances to Non-Guarantor Subsidiaries permitted to be incurred by the
Non-Guarantor Subsidiaries under Section 7.2(h);

 

(xv)                          Investments so long as the aggregate amount
thereof (determined as the amount originally advanced, loaned or otherwise
invested, less any returns on the respective Investment not to exceed the
original amount invested) at no time exceeds the greater of: (i)
$37,500,00050,000,000 and (ii) 42.25% of the consolidated total assets of
Holdings and its Restricted Subsidiaries plus, in the case of clauses (i) and
(ii), an amount equal to the Available Amount;

 

(xvi)                       Subsidiaries may be established or created, if (i)
to the extent such new Subsidiary is a Domestic Subsidiary, Holdings, the
Borrower and such Subsidiary comply with the provisions of Section 6.8(c) and
(ii) to the extent such new Subsidiary is a Foreign Subsidiary, Holdings
complies with the provisions of Section 6.8(d), in each case, to the extent
required thereunder; provided that, in each case, to the extent such new
Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to an acquisition permitted by Section 7.8, and such new
Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
merger transactions, such new Subsidiary shall not be required to take the
actions set forth in Sections 6.8(c) or 6.8(d), as applicable, until the
respective acquisition is consummated (at which time the surviving entity of the
respective merger transaction shall be required to so comply within ten Business
Days or such longer period as Administrative Agent shall agree);

 

(xvii)                    Investments by any Loan Party in any Non-Guarantor
Subsidiary; provided, that the sum of, without duplication, (A) the aggregate
amount of all such Investments, (B) the aggregate amount of all Excess Amounts
in respect of Dispositions made pursuant to Section 7.4(c), (C) the aggregate
book value of all Property transferred to any Person other than a Loan Party
pursuant to Section 7.5(h), (D) the aggregate amount of all Differential Amounts
in respect of Dispositions made pursuant to Section 7.5(l) and (E) the aggregate
amount of all Investments made pursuant to Section 7.8(h), shall not at any time
while this Agreement is in effect exceed 4% of consolidated total assets of
Holdings and its Restricted

 

94

--------------------------------------------------------------------------------


 

Subsidiaries (at the time of any transfer giving rise to any such amount or any
such Investment);

 

(xviii)                 Investments arising directly out of the receipt by
Holdings or any Restricted Subsidiary of non-cash consideration for any sale of
assets permitted under Section 7.5; provided that such non-cash consideration
shall in no event exceed 25% of the total consideration received for such sale;

 

(xix)                       Investments resulting from pledges and deposits
referred to in Sections 7.3(c) and (d);

 

(xx)                          the forgiveness or conversion to equity of any
Indebtedness permitted by Section 7.2(b);

 

(xxi)                       any Investment in a Foreign Subsidiary to the extent
such Investment is substantially contemporaneously repaid in full with a
dividend or other distribution from such Foreign Subsidiary;

 

(xxii)                    Guarantee Obligations permitted by Section 7.2 and any
payments made in respect of such Guarantee Obligations;

 

(xxiii)                 Investments consisting of licensing or contribution of
Intellectual Property pursuant to joint marketing arrangements with other
persons;

 

(xxiv)                Investments in the ordinary course of business consisting
of UCC Article 3 endorsements for collection or deposit and UCC Article 4
customary trade arrangements with customers consistent with past practice;

 

(xxv)                   advances of payroll payments to employees, or fee
payments to directors or consultants, in the ordinary course of business;

 

(xxvi)                Investments constituting loans or advances to Holdings or
a parent company in lieu of Restricted Payment permitted pursuant to Section 7.6
(and such loans and advances shall be deemed to be a utilization of the
applicable baskets under Section 7.6);

 

(xxvii)             provided that (x) no Default or Event of Default is
continuing or would result therefrom and (y) the Consolidated Total Leverage
Ratio shall not exceed 2.00:1.00 as of the end of the most recently ended Test
Period for which financial statements have been delivered pursuant to
Section 6.1, on a pro forma basis, immediately after giving effect to such
Investment, any Investment; and

 

(xxviii)          Investments in Restricted Subsidiaries to fund the purchase
price of any acquisition permitted pursuant to Section 7.8(f)(ii) above.

 

It is further understood and agreed that for purposes of determining the value
of any Investment outstanding for purposes of this Section 7.8, such amount
shall be deemed to be the amount of such Investment when made, purchased or
acquired less any returns on such Investment (not to exceed the original amount
invested).

 

7.9                               Optional Payments and Modifications of Certain
Debt Instruments.  (a) Make or offer to make any optional or voluntary payment,
prepayment, repurchase or redemption of, or otherwise voluntarily or optionally
defease the principal of or interest on, or any other amount

 

95

--------------------------------------------------------------------------------


 

owing in respect of, any Permitted Subordinated Indebtedness, except any such
payment, prepayment, repurchase, redemption or defeasance made (a) with the
Available Amount or (b) so long as (x) the aggregate amount of all such
payments, prepayments, repurchases, redemptions or defeasances after the Closing
Date shall not exceed $50,000,000 and (y) immediately following each such
payment, prepayment, repurchase, redemption or defeasance, the Consolidated
Total Leverage Ratio shall not exceed 2.00:1.00 as of the end of the most
recently ended Test Period for which financial statements have been delivered
pursuant to Section 6.1, on a pro forma basis.

 

(b)                                 Amend, modify or otherwise change, or
consent or agree to any amendment, modification, waiver or other change to, any
of the terms of any agreement or instrument governing or evidencing Permitted
Subordinated Indebtedness relating to subordination, maturity, amortization or
mandatory prepayment, repurchase, redemption or defeasance in any manner that is
materially adverse to the Lenders without the prior consent of the
Administrative Agent (with the approval of the Required Lenders).

 

7.10                        Transactions with Affiliates.  Enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate (other than Holdings or
its Restricted Subsidiaries) unless such transaction is (a) otherwise not
prohibited under this Agreement and (b) upon fair and reasonable terms no less
favorable to Holdings or such Restricted Subsidiary, as the case may be, than it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate.  Notwithstanding the foregoing, Holdings and its Restricted
Subsidiaries may (i) pay to the Sponsor and its Affiliates fees, indemnities and
expenses permitted by the Management Agreement; (ii) enter into and perform its
obligations under the Management Rights Agreement; (iii) enter into any
transaction with an Affiliate that is not prohibited by the terms of this
Agreement to be entered into by Holdings or such Restricted Subsidiary with an
Affiliate; and (iv) without being subject to the terms of this Section 7.10,
enter into any transaction with any Person which is an Affiliate of Holdings
only by reason of such Person and Holdings having common directors.  For the
avoidance of doubt, this Section 7.10 shall not apply to (i) employment,
benefit, compensation, bonus, retention and severance arrangements with, and
payments of compensation or benefits to or for the benefit of, current or former
employees, officers or directors of Holdings or any of its Restricted
Subsidiaries, including, without limitation, Randy Snyder or (ii) Investments by
Affiliates in Qualified Capital Stock of Holdings (and/or such Affiliate’s
exercise of any permitted rights with respect thereto) and investments by
Affiliates in Term Loans or New Term Loans in accordance with Section 10.6(h)

 

7.11                        Sales and Leasebacks.  Enter into any arrangement
with any Person providing for the leasing by Holdings or any Restricted
Subsidiary of real or personal property which is to be sold or transferred by
Holdings or such Restricted Subsidiary (a) to such Person or (b) to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of Holdings or such Restricted
Subsidiary, except for (i) sales or transfers that do not exceed
$30,000,00040,000,000 in the aggregate at any one time outstanding, (ii) sales
or transfers by any Loan Party to any other Loan Party, (iii) sales or transfers
by any Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary that is a
Restricted Subsidiary and (iv) any such arrangement entered into in the ordinary
course of business of Holdings and its Restricted Subsidiaries.

 

7.12                        Changes in Fiscal Periods.  Permit the fiscal year
of Holdings to end on a day other than September 30.

 

96

--------------------------------------------------------------------------------


 

7.13                        Negative Pledge Clauses.  Enter into any agreement
that prohibits or limits the ability of Holdings or any of its Restricted
Subsidiaries to create, incur, assume or suffer to exist any Lien upon any of
its Property or revenues, whether now owned or hereafter acquired, to secure the
Obligations or, in the case of any Guarantor, its obligations under the
Guarantee and Collateral Agreement, other than (a) this Agreement and the other
Loan Documents, (b) any agreements governing any purchase money Liens or Capital
Lease Obligations otherwise permitted by this Agreement (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby and the proceeds thereof), (c) software and other Intellectual Property
licenses pursuant to which Holdings or such Restricted Subsidiary is the
licensee of the relevant software or Intellectual Property, as the case may be,
(in which case, any prohibition or limitation shall relate only to the assets
subject of the applicable license), (d) Contractual Obligations incurred in the
ordinary course of business and on customary terms which limit Liens on the
assets subject of the applicable Contractual Obligation, (e) any agreements
regarding Indebtedness or other obligations of any Non-Guarantor Subsidiary not
prohibited under Section 7.2 (in which case, any prohibition or limitation shall
only be effective against the assets of such Non-Guarantor Subsidiary and its
Subsidiaries), (f) prohibitions and limitations in effect on the date hereof and
listed on Schedule 7.13, (g) customary provisions contained in joint venture
agreements and other similar agreements applicable to joint ventures entered
into in the ordinary course of business, (h) customary provisions restricting
the subletting or assignment of any lease governing a leasehold interest,
(i) customary restrictions and conditions contained in any agreement relating to
an asset sale permitted by Sections 7.4 or 7.5, (j) any agreement in effect at
the time any Person becomes a Subsidiary, so long as such agreement was not
entered into in contemplation of such Person becoming a Subsidiary, (k)
restrictions in any agreements or instruments relating to any Indebtedness
permitted to be incurred by this Agreement (i) that are consistent with
prevailing market practice for similar types of Indebtedness at the time such
restrictions are incurred or (ii) to which the Administrative Agent has not
objected after having been afforded a period of at least five Business Days to
review such restrictions and (l) customary provisions restricting assignment of
any agreement entered into in the ordinary course of business.

 

7.14                        Clauses Restricting Subsidiary Distributions.  Enter
into any consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to (a) make Restricted Payments in respect of any Capital Stock of
such Restricted Subsidiary held by, or pay any Indebtedness owed to, Holdings or
any other Restricted Subsidiary or (b) make Investments in Holdings or any other
Restricted Subsidiary, except for such encumbrances or restrictions existing
under or by reason of (i) any restrictions existing under the Loan Documents,
(ii) any restrictions with respect to such Restricted Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Restricted Subsidiary, (iii) any restrictions contained in agreements related to
Indebtedness of any Non-Guarantor Subsidiary not prohibited under Section 7.2
(in which case such restriction shall relate only to such Indebtedness and/or
such Non-Guarantor Subsidiary and its Restricted Subsidiaries) or Indebtedness
secured by Liens permitted by Sections 7.3(g) and 7.3(bb), (iv) any restrictions
regarding licenses or sublicenses by Holdings and its Restricted Subsidiaries of
Intellectual Property in the ordinary course of business (in which case such
restriction shall relate only to such Intellectual Property), (v) Contractual
Obligations incurred in the ordinary course of business which include customary
provisions restricting the assignment of any agreement relating thereto,
(vi) customary provisions contained in joint venture agreements and other
similar agreements applicable to joint ventures entered into in the ordinary
course of business, (vii) customary provisions restricting the subletting or
assignment of any lease governing a leasehold interest, (viii) customary
restrictions and conditions contained in any agreement relating to an asset sale
permitted by Sections 7.4 or 7.5, (ix) any agreement in effect at the time any
Person becomes a Restricted Subsidiary, so long as such agreement was not
entered into in

 

97

--------------------------------------------------------------------------------


 

contemplation of such Person becoming a Restricted Subsidiary and (x)
restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business.

 

7.15                        Lines of Business.  Enter into any business, either
directly or through any of its Restricted Subsidiaries, except for the Business
or a business reasonably related thereto or that are reasonable extensions
thereof.

 

7.16                        Limitation on Hedge Agreements.  Enter into any
Hedge Agreement other than Hedge Agreements entered into in the ordinary course
of business, and not for speculative purposes.

 

SECTION 8.                            EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(i)                                     The Borrower shall fail to pay (i) any
principal of or premium on any Loan when due in accordance with the terms
hereof, (ii) any principal of any Reimbursement Obligation within three Business
Days after any such principal becomes due in accordance with the terms hereof or
(iii) any interest owed by it on any Loan or Reimbursement Obligation, or any
other amount payable by it hereunder or under any other Loan Document, within
five Business Days after any such interest or other amount becomes due in
accordance with the terms hereof; or

 

(ii)                                  Any representation or warranty made or
deemed made by any Loan Party herein or in any other Loan Document or that is
contained in any certificate, document or financial or other statement furnished
by it at any time under or in connection with this Agreement or any such other
Loan Document, shall prove to have been inaccurate in any material respect on or
as of the date made or deemed made or furnished; or

 

(iii)                               Any Loan Party shall default in the
observance or performance of any covenant contained in Section 6.7(a) or
Section 7; orprovided that, notwithstanding this clause (c), a breach or default
by any Loan Party under Section 7.1(a) or (b) will not constitute an Event of
Default with respect to the Tranche B Term Loans or New Term Loans unless the
Required Lenders (other than the Tranche B Term Lenders and New Term Lenders)
have accelerated the Loans and terminated the commitments thereunder and
demanded repayment of, or otherwise accelerated, the Indebtedness or other
obligations under the each Facility (other than the Tranche B Term Facility or
any New Term Facility); or

 

(iv)                              Any Loan Party shall default in the observance
or performance of any other agreement contained in this Agreement or any other
Loan Document (other than as provided in paragraphs (a) through (c) of this
Section), and such default shall continue unremedied for a period of 30 days
after such Loan Party receives from the Administrative Agent or any Lender
notice of the existence of such default; or

 

(v)                                 Holdings or any of its Restricted
Subsidiaries shall (i) default in making any payment of any principal of any
Indebtedness for Borrowed Money (excluding the Loans and Reimbursement
Obligations) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness for
Borrowed Money beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness for Borrowed Money was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to, or any other event or

 

98

--------------------------------------------------------------------------------


 

condition shall occur in respect of, any such Indebtedness for Borrowed Money or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event of default or event or condition shall occur, the
effect of which payment or other default or other event of default or event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness for Borrowed
Money to become due prior to its stated maturity or to become subject to a
mandatory offer to purchase by the obligor thereunder or to become payable;
provided that (A) a default, event or condition described in this paragraph
shall not at any time constitute an Event of Default unless, at such time, one
or more defaults or events of default or event or condition of the type
described in this paragraph shall have occurred and be continuing with respect
to Indebtedness for Borrowed Money the outstanding principal amount of which
individually exceeds $25,000,00030,000,000, and in the case of Indebtedness for
Borrowed Money of the types described in clauses (i) and (ii) of the definition
thereof, with respect to such Indebtedness which exceeds such amount either
individually or in the aggregate and (B) this paragraph (e) shall not apply to
(i) secured Indebtedness that becomes due as a result of the sale, transfer,
destruction or other disposition of the Property or assets securing such
Indebtedness for Borrowed Money if such sale, transfer, destruction or other
disposition is not prohibited hereunder and under the documents providing for
such Indebtedness or (ii) any Guarantee Obligations except to the extent such
Guarantee Obligations shall become due and payable by any Loan Party and remain
unpaid after any applicable grace period or period permitted following demand
for the payment thereof; or

 

(vi)                              (i) Holdings or any of its Restricted
Subsidiaries (other than Immaterial Subsidiaries) shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or
Holdings or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against Holdings or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) any case, proceeding or
other action of a nature referred to in clause (i) above that (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 60 days; or
(iii) there shall be commenced against Holdings or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against substantially all of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) Holdings or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) shall consent to or approve of, or acquiescence in, any
of the acts set forth in clause (i), (ii), or (iii) above; or (v) Holdings or
any of its Restricted Subsidiaries (other than any Immaterial Subsidiary) shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or

 

(vii)                           (i) Holdings or any of its Restricted
Subsidiaries shall incur any liability in connection with any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) any “accumulated funding deficiency” (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Plan

 

99

--------------------------------------------------------------------------------


 

or any Lien in favor of the PBGC or a Plan shall arise on the assets of Holdings
or any of its Restricted Subsidiaries, (iii) a Reportable Event shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is reasonably likely to result in the termination of such Plan for
purposes of Title IV of ERISA, (iv) any Single Employer Plan shall terminate for
purposes of Title IV of ERISA, (v) Holdings or any of its Restricted
Subsidiaries shall, or is reasonably likely to, incur any liability as a result
of a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition (other than one which could not
reasonably be expected to result in a violation of any applicable law or of the
qualification requirements of the Code) shall occur or exist with respect to a
Plan or a Commonly Controlled Plan; and in each case in clauses (i) through
(vi) above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to result in a direct
obligation of Holdings or any of its Restricted Subsidiaries to pay money that
could have a Material Adverse Effect; or

 

(viii)                        One or more judgments or decrees shall be entered
against Holdings or any of its Material Subsidiaries (which are not Unrestricted
Subsidiaries) involving for Holdings and any Material Subsidiaries (which are
not Unrestricted Subsidiaries) taken as a whole a liability (not paid or fully
covered by insurance or effective indemnity) of $25,000,00030,000,000 or more,
and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 30 days from the entry thereof; or

 

(ix)                              Any of the Security Documents shall cease, for
any reason (other than by reason of the express release thereof pursuant to
Section 10.16), to be in full force and effect in any material respect, or any
Loan Party shall so assert in writing, or any Lien on any material amount of
Collateral created by any of the Security Documents shall cease in any material
respect to be enforceable and of the same effect and priority purported to be
created thereby; provided that there shall be no Event of Default under this
clause (i) to the extent such Event of Default arises from (A) the resignation
of the Agents or (B) the negligence or willful misconduct of the Agents
following a reasonable request from Holdings or the Borrower to execute any
document or take any other action relating to such Security Document or the
Liens granted thereunder; or

 

(x)                                 (i) Holdings shall cease to own, directly or
indirectly, 100% of the Capital Stock of the Borrower; (ii) at any time prior to
a Qualified IPO, the Permitted Investors shall cease to own directly or
indirectly, free and clear of all Liens, at least 50.1% of the Capital Stock of
Holdings or (iii) at any time after a Qualified IPO, (x) a majority of the Board
of Directors of Holdings shall not be Continuing Directors or (y) any “person”
or “group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of
1934 as in effect on the Closing Date, but excluding any employee benefit plan
of such person and its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of such plan, and
excluding the Permitted Investors) shall become the “beneficial owner” (within
the meaning of Rule 13d-3 and 13d-5 of the Securities Exchange Act of 1934 as in
effect on the Closing Date), directly or indirectly, of more than the greater of
(A) 35% of the then outstanding voting securities having ordinary voting power
of Holdings and (B) the percentage of the then outstanding voting securities
having ordinary voting power of Holdings owned, directly or indirectly,
beneficially by the Permitted Investors (it being understood that if any such
person or group includes one or more Permitted Investors, the outstanding voting
securities having ordinary voting power of Holdings directly or indirectly owned
by the

 

100

--------------------------------------------------------------------------------


 

Permitted Investors that are part of such person or group shall not be treated
as being owned by such person or group for purposes of determining whether this
clause (B) is triggered);

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, either or both of the
following actions may be taken: (i) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Commitments to be terminated forthwith, whereupon the Revolving Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable.  In the case of all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit.  Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been backstopped or been fully drawn
upon, if any, shall be applied to repay other obligations of the Borrower
hereunder and under the other Loan Documents.  After all such Letters of Credit
shall have expired, backstopped or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrower
then due and owing hereunder and under the other Loan Documents shall have been
paid in full, the balance, if any, in such cash collateral account shall be
returned to the Borrower (or such other Person as may be lawfully entitled
thereto).  Except as expressly provided above in this Section or otherwise in
any Loan Document, presentment, demand and protest of any kind are hereby
expressly waived by Holdings and the Borrower.

 

SECTION 9.                            THE AGENTS

 

9.1                               Appointment.  Each Lender and the Issuing
Lenders hereby irrevocably designates and appoints each Agent as the agent of
such Lender or Issuing Lender under the Loan Documents and each such Lender and
Issuing Lender irrevocably authorizes each Agent, in such capacity, to take such
action on its behalf under the provisions of the applicable Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
such Agent by the terms of the applicable Loan Documents, together with such
other powers as are reasonably incidental thereto.

 

9.2                               Delegation of Duties.  Each Agent may execute
any of its duties under the applicable Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Neither Agent shall be responsible for the
negligence or misconduct of any agents or attorneys in-fact selected by it with
reasonable care.

 

9.3                               Exculpatory Provisions.  Notwithstanding any
provision to the contrary elsewhere in this Agreement:

 

101

--------------------------------------------------------------------------------


 

(a)                                 Neither Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, each Agent:

 

(A)                               shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing and the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to any Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law.  Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties;

 

(B)                               shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that such Agent is required to exercise as directed in writing by the Required
Lenders; provided that neither Agent shall be required to take any action that,
in its opinion or the opinion of its counsel, may expose such Agent to liability
or that is contrary to any Loan Document or applicable Law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effectaffect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(C)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

(b)                                 Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

9.4                               Reliance by the Agents.  The Agents shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Agents also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder that by its
terms

 

102

--------------------------------------------------------------------------------


 

must be fulfilled to the satisfaction of the Required Lenders (or, if so
specified by this Agreement, all Lenders or the Majority Facility Lenders in
respect of any Facility), each Agent may presume that such condition is
satisfactory to the Required Lenders (or, if so specified by this Agreement, all
Lenders or the Majority Facility Lenders in respect of any Facility) unless such
Agent shall have received notice to the contrary from the Required Lenders (or,
if so specified by this Agreement, all Lenders or the Majority Facility Lenders
in respect of any Facility) prior to any such condition being fulfilled.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts, except to the extent any
losses, claims, damages, liabilities or expenses resulting from any such action
(or inaction) are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of such Agent-Related Party.

 

9.5                               Notice of Default.  Neither Agent shall be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default unless such Agent has received notice from a Lender, Holdings or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that an Agent receives such a notice, such Agent shall give notice thereof to
the Lenders.  The Agents shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or the Majority Facility Lenders in
respect of any Facility); provided that unless and until such Agent shall have
received such directions, such Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

 

9.6                               Non-Reliance on Agents and Other Lenders. 
Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

 

9.7                               Indemnification.  The Lenders agree to
indemnify each Agent, Issuing Lender, Joint Lead Arranger and Joint Bookrunner
(to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Aggregate Exposure Percentages in effect on the date on which indemnification is
sought under this Section (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with such Aggregate Exposure Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against each such Agent, Issuing Lender, Joint Lead Arranger or Joint Bookrunner
in any way relating to or arising out of, the Commitments, this Agreement, any
of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by each such Agent, Issuing Lender, Joint Lead Arranger
or Joint Bookrunner, under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision

 

103

--------------------------------------------------------------------------------


 

of a court of competent jurisdiction to have resulted from such Agent’s, Issuing
Lender’s, Joint Lead Arranger’s or Joint Bookrunner’s, as applicable, gross
negligence or willful misconduct.  The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder.

 

To the extent required by any applicable Law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any U.S. Federal
Income Tax.  If the IRS or any other Governmental Authority asserts a claim that
the Administrative Agent did not properly withhold U.S. Federal Income Tax from
amounts paid to or for the account of any Lender because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, U.S. Federal Income Tax ineffective or for any
other reason, or if the Administrative Agent reasonably determines that a
payment was made to a Lender pursuant to this Agreement without deduction of
applicable withholding tax from such payment, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties or interest
and together with all reasonable costs and out-of-pocket expenses (including
reasonable fees and expenses of counsel) incurred in connection therewith.

 

9.8                               Agent in Its Individual Capacity.  Each Agent
and its Affiliates may accept deposits from, lend money to, own securities of,
act as the financial advisor or in any other advisory capacity for, and
generally engage in any kind of business with, the Borrower or any Subsidiary or
other Affiliate thereof as if such Agent were not an Agent hereunder and without
any duty to account therefor to the Lenders.  With respect to its Loans made or
renewed by it and with respect to any Letter of Credit issued or participated in
by it, each Agent shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include each Person serving
as an Agent hereunder in its individual capacity.

 

9.9                               Successor Agents.

 

(a)                                 Any Agent may at any time give notice of its
resignation to the Lenders and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrower to appoint a successor, which shall be a bank with an office in New
York, New York, or an Affiliate of such bank with an office in New York, New
York, which successor agent shall (unless an Event of Default under
Sections 8.1(a) or 8.1(f) with respect to the Borrower shall have occurred and
be continuing) be subject to the approval of the Borrower (which approval shall
not be unreasonably withheld or delayed).  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Agent may (but shall not be obligated to),
on behalf of the Lenders, appoint a successor Agent meeting the qualifications
set forth above.  Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

(b)                                 If at any time either the Borrower or the
Required Lenders determine that any Person serving as an Agent is a Defaulting
Lender due to a bankruptcy event, the Borrower by notice to the Lenders and such
Person or the Required Lenders by notice to the Borrower and such Person may
remove such Person as an Agent.  If such Person is removed as an Agent, the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless an Event of Default under
Section 8(a) or Section 8(f) with respect to the Borrower shall have

 

104

--------------------------------------------------------------------------------


 

occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of such retiring
Agent, and the retiring Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such
retiring Agent or any of the parties to this Agreement or any holders of the
Loans.  Such removal will, to the fullest extent permitted by applicable law, be
effective on the date a replacement Agent is appointed.  If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Collateral held by the
Collateral Agent on behalf of the Lenders under any of the Loan Documents, the
retiring or removed Collateral Agent shall continue to hold such Collateral
until such time as a successor Collateral Agent is appointed) and (ii) all
payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor agent as provided
for above.  Upon the acceptance of a successor agent’s appointment as Agent
hereunder, such successor agent shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring or removed Agent, and
the retiring or removed Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents.  The fees payable by
the Borrower to a successor agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor
agent.  After the retiring or removed Agent’s resignation or removal hereunder
and under the other Loan Documents, the provisions of this Section and
Section 9.7 shall continue in effect for the benefit of such retiring or removed
Agent in respect of any actions taken or omitted to be taken by such Agent while
such Agent was acting as an Agent.

 

9.10                        Authorization to Release Liens and Guarantees.  The
Agents are hereby irrevocably authorized by each of the Lenders to effect any
release or subordination of Liens or Guarantee Obligations contemplated by
Section 10.16.

 

9.11                        Joint Lead Arrangers, Joint Bookrunners,
Documentation Agents and Syndication Agents.  None of the Joint Lead Arrangers,
the Joint Bookrunners, the Documentation Agents nor the Syndication Agents shall
have any duties or responsibilities hereunder in their respective capacities as
such, and none of the Joint Lead Arrangers, Joint Bookrunners, the Documentation
Agents and Syndication Agents shall be deemed to have any fiduciary relationship
with any Lender or any other Person by reason of this Agreement or any other
Loan Document.

 

9.12                        Issuing Lender

 

Issuing Lender.  Each Issuing Lender shall act on behalf of the Revolving
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each Issuing Lender shall have all of the benefits and
immunities (a) provided to the Agents in this Section 9 with respect to any acts
taken or omissions suffered by such Issuing Lender in connection with Letters of
Credit issued by it or proposed to be issued by it as fully as if the term
“Agent” as used in this Section 9, and (b) as additionally provided herein with
respect to each Issuing Lender.

 

105

--------------------------------------------------------------------------------


 

9.13                        Administrative Agent May File Proof of Claims.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.9 and 9.7,
as applicable) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9 and 9.7, as applicable.

 

SECTION 10.                     MISCELLANEOUS

 

10.1                        Amendments and Waivers.  Neither this Agreement, any
other Loan Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 10.1.  The Required Lenders and each Loan Party party to the relevant
Loan Document may, or, with the written consent of the Required Lenders, the
Agents and each Loan Party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights or
obligations of the Agents, the Swingline Lender, the Issuing Lenders, the
Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Agents may specify in such
instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (i) forgive or reduce the principal amount or extend the final scheduled
date of maturity of any Loan, extend the scheduled date of any amortization
payment in respect of any Term Loan, reduce the stated rate of any interest, fee
or premium payable hereunder (except (A) in connection with the waiver of
applicability of any post default increase in interest rates and (B) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Revolving Commitment, in each case without the written consent of each Lender
directly and adversely affected thereby; (ii) eliminate or reduce the voting
rights of any Lender under this Section 10.1 without the written consent of such
Lender; (iii) reduce any percentage specified in the definition of Required
Lenders, consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement and the other

 

106

--------------------------------------------------------------------------------


 

Loan Documents, release all or substantially all of the Collateral or release
all or substantially all of the Guarantors from their obligations under the
Guarantee and Collateral Agreement (other than in connection with Dispositions
permitted hereunder), in each case without the written consent of all Lenders;
(iv) amend, modify or waive any provision of paragraph (a), (b) or (c) of
Section 2.18 without the written consent of the Majority Facility Lenders in
respect of each Facility adversely affected thereby; (v) reduce the percentage
specified in the definition of Majority Facility Lenders with respect to any
Facility without the written consent of all Lenders under such Facility;
(vi) amend, modify or waive any provision of Section 9 without the written
consent of the Agents; (vii) amend, modify or waive any provision of
Sections 2.6 or 2.7 with respect to Swingline Loans of any Class without the
written consent of the Swingline Lender with respect to such Class;
(viii) amend, modify or waive any provision of Section 3 without the written
consent of the Issuing Lenders or (ix) reduce the percentage specified in the
definition of Required Prepayment Lenders without the written consent of each
Term Lender; provided, further, that only the consent of the Required Covenant
Lenders shall be necessary to amend or waive the terms and provisions of
Sections 7.1(a) and (b) (and related definitions as used in such Sections, but
not as used in other Sections of this Agreement) and no such amendment or waiver
of any such terms or provisions (and related definitions as used in such
Sections, but not as used in other Sections of this Agreement) shall be
permitted without the consent of the Required Covenant Lenders.  Any such waiver
and any such amendment, supplement or modification shall apply equally to each
of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Agents and all future holders of the Loans.  In the case of any waiver, the Loan
Parties, the Lenders and the Agents shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing unless
limited by the terms of such waiver; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.  Notwithstanding anything to the contrary herein, no Defaulting Lender
or Affiliate Lender (other than any Debt Fund Affiliate) shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders or Affiliate Lenders (other
than Debt Fund Affiliates)), except that (x) the Commitment of any Defaulting
Lender or Affiliate Lender may not be increased or extended, the maturity of any
of its Loans may not be extended, the rate of interest on any of its Loans may
not be reduced and the principal amount of any of its Loans may not be forgiven,
in each case without the consent of such Defaulting Lender or Affiliate Lender
and (y) any waiver, amendment or modification that by its terms affects any
Defaulting Lender or Affiliate Lender in its capacity as a Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender
or Affiliate Lender.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Agents, Holdings
and the Borrower (a) to add one or more additional credit facilities to this
Agreement (it being understood that no Lender shall have any obligation to
provide or to commit to provide all or any portion of any such additional credit
facility) and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loans, New Term Loans (if any) and Revolving Extensions of Credit and the
accrued interest and fees in respect thereof and (b) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders and Majority Facility Lenders.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Agents, Holdings, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all or a portion of the then

 

107

--------------------------------------------------------------------------------


 

outstanding Term Loans or New Term Loans of any Class (“Refinanced Term Loans”)
with a replacement term loan tranche hereunder (“Replacement Term Loans”);
provided that (a) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Refinanced Term Loans
then outstanding plus accrued interest, fees, discounts, premiums and expenses,
(b) the Applicable Margin for such Replacement Term Loans shall not be higher
than the Applicable Margin for such Refinanced Term Loans, (c) the weighted
average life to maturity of such Replacement Term Loans shall not be shorter
than the weighted average life to maturity of such Refinanced Term Loans at the
time of such refinancing and (d) all other terms applicable to such Replacement
Term Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
or New Term Loans in effect immediately prior to such refinancing.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Agents, Holdings, the Borrower and the Lenders
providing the relevant Replacement Revolving Commitments (as defined below) to
permit the refinancing of all or a portion of the then outstanding Revolving
Commitments of either Class (“Refinanced Revolving Commitments”) with a
replacement revolving tranche hereunder (“Replacement Revolving Commitments”);
provided that (i) the aggregate amount of such Replacement Revolving Commitments
shall not exceed the aggregate principal amount of such Refinanced Revolving
Commitments then outstanding, (ii) the maturity date or commitment termination
date of such Replacement Revolving Commitments shall not be earlier than the
maturity date or commitment termination date of such Refinanced Revolving
Commitments at the time of such refinancing and (iii) all other terms applicable
to such Replacement Revolving Commitments shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Revolving
Commitments than, those applicable to such Refinanced Revolving Commitments,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the final maturity of the Revolving Loans in
effect immediately prior to such refinancing.

 

In addition, notwithstanding anything to the contrary herein (i) The Borrower
may, by written notice to the Administrative Agent from time to time, make one
or more offers (each, a “Loan Modification Offer”) to all of the Lenders of any
Class to make one or more amendments or modifications to (A) allow the maturity
and scheduled amortization of the Loans and/or Commitments of the Accepting
Lenders (as defined below) to be extended and (B) increase the Applicable
Margins and/or Applicable Commitment Fee Rate payable with respect to the Loans
and Commitments of the Accepting Lenders (“Permitted Amendments”) pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Borrower.  Such notice shall set forth (i) the terms and
conditions of the requested Permitted Amendment and (ii) the date on which such
Permitted Amendment is requested to become effective.  Permitted Amendments
shall become effective only with respect to the Loans and/or Commitments of the
Lenders that accept the applicable Loan Modification Offer (such Lenders, the
“Accepting Lenders”) and, in the case of any Accepting Lender, only with respect
to such Lender’s Loans and/or Commitments as to which such Lender’s acceptance
has been made.  The Borrower, each Loan Party and each Accepting Lender shall
execute and deliver to the Administrative Agent an agreement containing the
terms of the Permitted Amendments (a “Loan Modification Agreement”) and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the acceptance of the Permitted Amendments and the terms and conditions
thereof.  The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Loan Modification Agreement.  Each of the parties hereto
hereby agrees that, upon the effectiveness of any Loan Modification Agreement,
this Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Loans and Commitments of the
Accepting Lenders as to which such

 

108

--------------------------------------------------------------------------------


 

Lenders’ acceptance has been made and (ii) any amendment or waiver of any
provision of this Agreement or any other Loan Document, or consent to any
departure by any Loan Party therefrom, that by its express terms amends or
modifies the rights or duties under this Agreement or such other Loan Document
of Lenders under a particular Facility (but not Lenders under any other
Facility) and that would require Required Lender approval under Section 10.1 may
be effected by an agreement or agreements in writing signed by the Company or
the applicable Loan Party, as the case may be, and the Majority Facility Lenders
under each affected Facility as if all such affected Lenders under the
applicable Facility were the only Lenders hereunder at the time.

 

Furthermore, notwithstanding the foregoing, if following the ClosingFirst
Amendment Effective Date, the Administrative Agent and the Borrower shall have
jointly identified an obvious error or any error or omission of a technical or
immaterial nature, in each case, in any provision of this Agreement or any other
Loan Document, then the Administrative Agent and the Borrower shall be permitted
to amend such provision and such amendment shall become effective without any
further action or consent of any other party to this Agreement or any other Loan
Document if the same is not objected to in writing by the Required Lenders
within five Business Days following receipt of notice thereof; it being
understood that posting such amendment electronically on IntraLinks, IntraAgency
or another relevant website with notice of such posting by the Administrative
Agent to the Required Lenders shall be deemed adequate receipt of notice of such
amendment.

 

Notwithstanding anything to the contrary contained herein, in connection with
any “Required Lender”, “Majority Facility Lender” or “Required Prepayment
Lender” votes, Lenders that are Debt Fund Affiliates shall not be permitted, in
the aggregate to account for more than 50% of the amounts includable in
determining whether the “Required Lenders”, “Majority Facility Lender” or
“Required Prepayment Lender” have consented to any amendment, modification,
waiver, consent or other action that is subject to such vote.  The voting power
of each Lender that is a Debt Fund Affiliate shall be reduced, pro rata, to the
extent necessary in order to comply with the immediately preceding sentence.

 

10.2                        Notices.  All notices, requests and demands to or
upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of Holdings, the
Borrower, the Agents, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

Holdings:

 

Wesco Aircraft Holdings, Inc.

27727 Avenue Scott

Valencia, California 91355
Attention: General Counsel
Telecopy:  (661) 621-6339

Telephone:  (661) 802-5059

 

in each case with a copy to:

 

The Carlyle Group

1001 Pennsylvania Avenue, NW

Washington, DC 20004

Attention:  Dayne Baird

 

109

--------------------------------------------------------------------------------


 

 

 

Telecopy:  (202) 347-9250

Telephone:  (202) 729-5463

 

 

 

With a copy to:

 

Latham & Watkins LLP

555 Eleventh Street, NW

Suite 1000

Washington, D.C.  20004

Attention:  Jennifer Van Driesen

Telecopy:  202-637-2201

Telephone:  202-637-2252

 

 

 

Borrower:

 

Wesco Aircraft Hardware Corp.

27727 Avenue Scott

Valencia, California 91355
Attention: General Counsel
Telecopy:  (661) 621-6339

Telephone:  (661) 802-5059


in each case with a copy to:

 

The Carlyle Group

1001 Pennsylvania Avenue, NW

Washington, DC 20004

Attention:  Dayne Baird

Telecopy:  (202) 347-9250

Telephone:  (202) 729-5463

 

 

 

With a copy to:

 

Latham & Watkins LLP

555 Eleventh Street, NW

Suite 1000

Washington, D.C.  20004

Attention:  Jennifer Van Driesen

Telecopy:  202-637-2201

Telephone:  202-637-2252

 

 

 

Agents:

 

Barclays Bank PLC

745 Seventh Avenue, 27th Floor

New York, NY 10019

Attention: Patrick Kerner

Telecopy:  212-526-1447

Telephone:  212-526-1456

Email:  Patrick.kerner@barclays.com

 

 

 

With a copy to:

 

Barclays Bank PLC

1301 Avenue of the Americas

New York, NY 10019

 

Attention:  Ralph Townley

Telecopy:  917-522-0569

Telephone:  212-320-7077

Email:  Ralph.townley@barclays.com

XraUSLoanOps5@barclays.com

 

110

--------------------------------------------------------------------------------


 

provided that any notice, request or demand to or upon the Agents, the Lenders,
Holdings or the Borrower shall not be effective until received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Agents, Holdings or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in clause (i) above,
of notification that such notice or communication is available and identifying
the website address therefor; provided that, in the case of clauses (i) and
(ii) above, if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient.

 

The Borrower, the Administrative Agent, each Issuing Lender and each Swingline
Lender may change its address, telecopier number, telephone number or electronic
mail address for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier
number, telephone number or electronic mail address for notices and other
communications hereunder by notice to the Borrower and the Administrative Agent
and (in the case of a Revolving Lender) to each Issuing Lender and each
Swingline Lender.  In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire transfer instructions for such Lender.

 

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including the U.S. Federal and state
securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of the U.S. Federal or state securities Laws.  In the
event that any Public Lender has elected for itself to not access any
information disclosed through the Platform or otherwise, such Public Lender
acknowledges that (i) the Agents and other Lenders may have access to such
information and (ii) neither the Borrower nor any Agent or other Lender with
access to such information shall have (x) any responsibility for such Public
Lender’s decision to limit the scope of information it has obtained in
connection with this Agreement and the other Loan Documents or (y) any duty to
disclose such information to such electing Lender or to use such information on
behalf of such electing Lender, and shall not be liable for the failure to so
disclose or use, such information.

 

111

--------------------------------------------------------------------------------


 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  NEITHER THE AGENTS, NOR
THEIR RESPECTIVE AFFILIATES, NOR THE PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, ATTORNEYS-IN-FACT, TRUSTEES, ADMINISTRATORS, MANAGERS, ADVISORS AND
REPRESENTATIVES OF THE AGENTS OR THEIR RESPECTIVE AFFILIATES AND SUCH PERSON’S
AFFILIATES (collectively, the “Agent-Related Parties”) WARRANT THE ACCURACY OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE BORROWER MATERIALS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT-RELATED PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. 
In no event shall any Agent-Related Party have any liability to the Borrower,
any Lender, any Issuing Lender or any other Person or entity for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Platform, except to the extent
such losses, claims, damages, liabilities or expenses are determined by a court
of competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or wilful misconduct of such Agent-Related Party;
provided that in no event shall any Agent-Related Party have any liability to
the Borrower, any Lender, any Issuing Lender or any other Person for indirect,
special, incidental, consequential damages or punitive damages (as opposed to
direct or actual damages).

 

The Administrative Agent, the Issuing Lenders and the Lenders shall be entitled
to rely and act upon any notices (including telephonic notices of Term Loan or
Revolving Loan borrowings and other telephonic notices) purportedly given by or
on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, each Issuing Lender, each Lender and their respective
Indemnitees of each of them for all losses, costs, expenses and liabilities
resulting from the reliance of such Person on each notice purportedly given by
or on behalf of the Borrower, except to the extent such losses, costs, expenses
and liabilities are determined by a court of competent jurisdiction by a final
and nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of such Person.  All telephonic notices to and telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereby consents to such recording.

 

10.3                        No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of any Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower or any other Loan Party shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8 for the benefit of all the
Lenders and the Issuing Lenders; provided that the foregoing shall not prohibit
(i) the Administrative

 

112

--------------------------------------------------------------------------------


 

Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (ii) each Issuing Lender or each Swingline Lender from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as an Issuing Lender or a Swingline Lender, as
applicable) hereunder and under the other Loan Documents, (iii) any Lender from
exercising setoff rights in accordance with Section 10.7 (subject to the terms
of Section 2.18) or (iv) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to the Borrower or any other Loan Party under any Debtor Relief Law; provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (x) the Required Lenders
shall have the rights otherwise provided to the Administrative Agent pursuant to
Section 8 and (y) in addition to the matters set forth in clauses (ii),
(iii) and (iv) of the preceding proviso and subject to Section 2.18, any Lender
may, with the consent of the Required Lenders, enforce any rights or remedies
available to it and as authorized by the Required Lenders.

 

10.4                        Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

 

10.5                        Payment of Expenses; Indemnification.  Except with
respect to Taxes, which shall be governed by Section 2.20, the Borrower agrees
(a) to pay or reimburse each Agent, each Joint Bookrunner, each Syndication
Agent, each Documentation Agent and, the Joint Lead Arrangers for all their
respective reasonable, documented out-of-pocket costs and expenses incurred in
connection with the syndication of the Facilities (other than fees payable to
syndicate members) and the development, preparation, execution and delivery of
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith and any amendment, supplement or modification
thereto, and, as to the Agents only, the administration of the transactions
contemplated hereby and thereby, including, without limitation, the reasonable
fees and disbursements and other charges of counsel to the Agents (including one
primary counsel and such local counsel as the Agents may reasonably require in
connection with collateral matters, but no more than one counsel in any
jurisdiction) in connection with all of the foregoing, (b) to pay or reimburse
each Lender, each Issuing Lender, the Agents, Joint Bookrunners, Syndication
Agents, Documentation Agent and, the Joint Lead Arrangers for all their
documented out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights under this Agreement, the other Loan Documents and any
such other documents, including, without limitation, the documented fees and
disbursements of counsel to each Lender and of counsel to the Agents, (c) to
pay, indemnify, or reimburse each Lender, each Issuing Lender and the Agents
for, and hold each Lender, each Issuing Lender and the Agents harmless from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and similar other taxes, if
any, which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents and (d) to pay, indemnify or reimburse
each Lender, each Agent, each Joint Bookrunner, each Syndication Agent, each
Documentation Agent and, each Joint Lead Arranger and their respective
affiliates, and their respective officers, directors, trustees, employees,
advisors, agents and controlling Persons (each, an “Indemnitee”) for, and hold
each Indemnitee harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, costs, expenses or disbursements
arising out of any actions, judgments or suits of any kind or nature whatsoever,
arising out of or in connection with any claim, action or proceeding relating to
or otherwise with respect to the execution, delivery, enforcement, performance
and administration of this Agreement, the other Loan Documents and any

 

113

--------------------------------------------------------------------------------


 

such other documents, including, without limitation, any of the foregoing
relating to the use of proceeds of the Loans or the violation of, noncompliance
with or liability under, any Environmental Law applicable to the operations of
Holdings, any of its Subsidiaries or any of the Properties and the fees and
disbursements and other charges of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against Holdings or the Borrower
hereunder (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), regardless of whether any such Indemnified Person is a party
thereto (and regardless of whether such matter is initiated by a third party or
by the Borrower or any of its affiliates or shareholders); provided that neither
Holdings nor the Borrower shall have any obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence, bad faith or
willful misconduct of, material breach of the Loan Documents by, such Indemnitee
or its affiliates, officers, directors, trustees, employees, advisors, agents or
controlling Persons or any dispute among the indemnified persons (other than any
dispute involving any Agent or Arranger in isits capacity as such).  All amounts
due under this Section 10.5 shall be payable promptly after receipt of a
reasonably detailed invoice therefor.  Statements payable by the Borrower
pursuant to this Section shall be submitted to the Borrower at the address
thereof set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent.  The agreements in this Section 10.5 shall survive repayment of the
Obligations.

 

10.6                        Successors and Assigns; Participations and
Assignments.  (a)  The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby (including any affiliate of any Issuing Lender that
issues any Letter of Credit), except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.

 

(b)                                 (A) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign (other than to a Defaulting
Lender or any Disqualified Institution without the consent of the Borrower or to
any natural person) to one or more assignees (each, an “Assignee”), all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

(a)                                 the Borrower; provided that (i) no consent
of the Borrower shall be required for an assignment of (x) Term Loans or New
Term Loans to a Lender, an Affiliate of a Lender, an Approved Fund (as defined
below), and (y) Revolving Loans to a Revolving Lender (other than a Defaulting
Lender), or, in each case, if an Event of Default under Sections 8(a) or
8(f) has occurred and is continuing, any other Person and (ii) a consent under
this clause (A) shall be deemed given if the Borrower shall not have objected in
writing to the proposed assignment within ten Business Days after receipt by it
of a written notice thereof from the Administrative Agent; and

 

(b)                                 the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment of all
or any portion of a Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund or of a Revolving Loan to a Revolving Lender; and

 

114

--------------------------------------------------------------------------------


 

(c)                                  in the case of an assignment under a
Revolving Facility, each Issuing Lender and Swingline Lender for such Facility.

 

(B)                               Assignments shall be subject to the following
additional conditions:

 

(a)                                 except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitments or Loans under any
Facility, the amount of the Commitments or Loans of the assigning Lender subject
to each such assignment (determined as of (I) the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or (II) if earlier, the “trade date” (if any) specified in such Assignment
and Assumption) shall not be less than (x) $5,000,000, in the case of a
Revolving Facility or (y) $1,000,000, in the case of each other Facility, unless
the Borrower and the Administrative Agent otherwise consent; provided that
(1) no such consent of the Borrower shall be required if an Event of Default
under Section 8(a) or (f) has occurred and is continuing and (2) such amounts
shall be aggregated in respect of each Lender and its affiliates or Approved
Funds, if any;

 

(b)                                 the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that only one such fee
shall be payable in the case of contemporaneous assignments to or by two or more
related Approved Funds; and

 

(c)                                  the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an administrative questionnaire.

 

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) (i) an entity or an Affiliate of an entity that administers or
manages a Lender or (ii) an entity or an Affiliate of an entity that is the
investment advisor to a Lender.

 

(C)                                Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) below, from and after the effective date specified
in each Assignment and Assumption the Assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.19, 2.20, 2.21 and 10.5).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 10.6 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(D)                                The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
Holdings, the Borrower, the

 

115

--------------------------------------------------------------------------------


 

Administrative Agent, the Issuing Lenders and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement (and the entries in the
Register shall be conclusive absent manifest error for such purposes),
notwithstanding notice to the contrary.  The Register shall be available for
inspection by Holdings, the Borrower, the Issuing Lenders and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(E)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an Assignee, the
Assignee’s completed administrative questionnaire (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

(c)                                  (A) Any Lender may, without the consent of
the Borrower or the Administrative Agent, sell participations (other than to a
Defaulting Lender or any Disqualified Institution without the consent of the
Borrower or to any natural person) to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Lenders and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly and adversely affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant.  Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.19, 2.20 and 2.21 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section,
including for purposes of the definition of Excluded Taxes.

 

(B)                                A Participant shall not be entitled to
receive any greater payment under Sections 2.19 or 2.20 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent to such greater
amounts or such greater payment results from a change in applicable law
following the sale of the participation to such Participant.  No Participant
shall be entitled to the benefits of Section 2.20 unless such Participant
complies with Section 2.20(d) or (e), as (and to the extent) applicable, as if
such Participant were a Lender.

 

(C)                                Each Lender that sells a participation
pursuant to this Section 10.6, acting solely for this purpose as a non-fiduciary
agent of the Borrower (and such agency being solely for Tax purposes), shall
maintain a register comparable to the Register on which it enters the name and
address of each Participant and the economic interests of each Participant in
all or a portion of the Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitments, Loans and/or Letters of Credit
owing to it) (the “Participant Register”).  The entries in the Participant
Register shall be conclusive, and the Borrower, the Administrative Agent and the
Lenders shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for

 

116

--------------------------------------------------------------------------------


 

all purposes of this Agreement, notwithstanding notice to the contrary; provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in “registered form” within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

(d)                                 Any Lender may, without the consent of or
notice to the Administrative Agent or the Borrower, at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

 

(e)                                  The Borrower, upon receipt of written
notice from the relevant Lender, agrees to issue Notes to any Lender requiring
Notes to facilitate transactions of the type described in paragraph (d) above.

 

(f)                                   Notwithstanding anything to the contrary
contained herein, except as provided in Sections 10.6(g) and 10.6(h), neither
Holdings nor any Affiliate of Holdings may acquire by assignment, participation
or otherwise any right to or interest in any of the Commitments or Loans
hereunder (and any such attempted acquisition shall be null and void).

 

(g)                                  So long as no Default or Event of Default
has occurred and is continuing or would result therefrom, each Term Lender of
any Class shall have the right at any time to sell, assign or transfer all or a
portion of its Term Loans or New Term Loans of such Class on a non-pro rata
basis to Holdings or any of its Subsidiaries, subject to the following
limitations:

 

(A)                               Holdings or any of its Subsidiaries may
conduct one or more modified Dutch auctions (each, an “Auction”) to repurchase
all or any portion of the Term Loans or New Term Loans of any Class, provided
that, (A) the Auction shall be made to Term Lenders of such Class on a pro rata
basis in accordance with their Tranche A Term Percentages, Tranche B Term
Percentages or New Tranche Term Percentages, as the case may be, and (B) the
Auction shall be conducted pursuant to such procedures as the Auction Manager
may establish which are consistent with this Section 10.6(g) and the procedures
set forth on Exhibit J hereto and are otherwise reasonably acceptable to the
Borrower and the Administrative Agent;

 

(B)                               With respect to all repurchases made by
Holdings or any of its Subsidiaries pursuant to this Section 10.6(g),
(A) Holdings or the applicable Subsidiary shall deliver to the Auction Manager a
certificate of a Responsible Officer stating that (1) no Default or Event of
Default has occurred and is continuing or would result from such repurchase and
(2) it affirms the No Undisclosed Information Representation, (B) Holdings or
the applicable Subsidiary shall not use the proceeds of any Revolving Loans to
acquire such Term Loans or New Term Loans and (C) the assigning Lender and
Holdings or the applicable Subsidiary shall execute and deliver to the Auction
Manager an Affiliate Assignment

 

117

--------------------------------------------------------------------------------


 

Agreement in lieu of an Assignment and Assumption; and

 

(C)                               Following repurchase by Holdings or any of its
Subsidiaries pursuant to this Section 10.6(g), the Term Loans or New Term Loans
of any Class so repurchased shall, without further action by any Person, be
deemed cancelled for all purposes and no longer outstanding (and may not be
resold by Holdings or any of its Subsidiaries), for all purposes of this
Agreement and all other Loan Documents, including, but not limited to (A) the
making of, or the application of, any payments to the Lenders under this
Agreement or any other Loan Document, (B) the making of any request, demand,
authorization, direction, notice, consent or waiver under this Agreement or any
other Loan Document or (C) the determination of Required Lenders, or for any
similar or related purpose, under this Agreement or any other Loan Document.  In
connection with any Term Loans or New Term Loans of any Class, repurchased and
cancelled pursuant to this Section 10.6(g), Administrative Agent is authorized
to make appropriate entries in the Register to reflect any such cancellation.

 

(h)                                 Each Term Lender of any Class shall have the
right at any time to sell, assign or transfer all or a portion of its Term Loans
or New Term Loans of such Class on a non-pro rata basis to any Other Affiliate
(including any Debt Fund Affiliate), subject to the following limitations:

 

(A)                               Such assignment is made pursuant to an open
market purchase;

 

(B)                               The assigning Lender and Other Affiliate
purchasing such Lender’s Term Loans or New Term Loans shall execute and deliver
to the Administrative Agent an Affiliate Lender Assignment and Assumption in
lieu of an Assignment and Assumption;

 

(C)                               After giving effect to such assignment, Other
Affiliates (other than Debt Fund Affiliates) shall not, in the aggregate, own or
hold Term Loans or New Term Loans with an aggregate principal amount in excess
of 20% of the principal amount of all Loans then outstanding; and

 

(D)                               Such Other Affiliate shall at the time of such
assignment affirm the No Undisclosed Information Representation and shall at all
times thereafter be subject to the voting restrictions specified in
Section 10.1.

 

(i)                                     Notwithstanding anything to the contrary
contained herein, no Affiliate Lender shall have any right to (i) attend
(including by telephone) any meeting or discussions (or portion thereof) among
the Administrative Agent or any Lender to which representatives of the Borrower
are not then present or (ii) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among
Administrative Agent and one or more Lenders, except to the extent such
information or materials have been made available to the Borrower or its
representatives.

 

10.7                        Adjustments; Set-off.  (a)  Except to the extent
that this Agreement provides for payments to be allocated to a particular Lender
or to the Lenders under a particular Facility, if any Lender (a “Benefitted
Lender”) shall at any time receive any payment of all or part of the Obligations
owing to it, or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by setoff, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise) in a greater proportion than any such
payment to or collateral received by any other Lender, if any, in respect of
such other Lender’s Obligations, such Benefitted Lender shall purchase for cash
from the other Lenders a participating interest in such portion of each such
other Lender’s Obligations, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such

 

118

--------------------------------------------------------------------------------


 

Benefitted Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefitted
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.

 

(b)                                 In addition to any rights and remedies of
the Lenders provided by law, each Lender shall have the right, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, upon any amount becoming due and
payable by the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise) after the expiration of any cure or grace periods, to
set off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final but excluding trust
accounts), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrower; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (i) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.26(b) and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Lenders, and the Lenders, and (ii) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

(c)                                  To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, any Issuing Lender
or any Lender, or the Administrative Agent, any Issuing Lender or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, such Issuing Lender or such Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and each Issuing Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect.

 

10.8                        Counterparts, Electronic Execution.

 

(a)                                 This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.  Delivery of an executed signature page of this
Agreement or Lender Addendum by facsimile or electronic (i.e., ‘pdf”)
transmission shall be effective as delivery of a manually executed counterpart
hereof.  A set of the copies of this Agreement signed by all the parties shall
be lodged with the Borrower and the Administrative Agent.

 

119

--------------------------------------------------------------------------------


 

(b)                                 The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption or in any
amendment or other modification hereof (including waivers and consents) shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.

 

10.9                        Severability.  Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

10.10                 Integration.  This Agreement and the other Loan Documents
represent the entire agreement of Holdings, the Borrower, the Agents and the
Lenders with respect to the subject matter hereof and thereof.

 

10.11                 GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12                 Submission To Jurisdiction; Waivers.  Each party to this
Agreement hereby irrevocably and unconditionally:

 

(i)                                     submits for itself and its Property in
any legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;

 

(ii)                                  consents that any such action or
proceeding may be brought in such courts and waives any objection that it may
now or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(iii)                               agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
it at its address set forth in Section 10.2 or at such other address of which
the Administrative Agent shall have been notified pursuant thereto;

 

(iv)                              agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(v)                                 waives, to the maximum extent not prohibited
by law, any right it may have to claim or recover in any legal action or
proceeding referred to in this Section any special, exemplary, punitive or
consequential damages.

 

120

--------------------------------------------------------------------------------


 

10.13                 Judgment Currency.  This is an international loan
transaction in which the specification of Dollars or any Agreed Foreign
Currency, as the case may be (the “Specified Currency”), and payment in New York
City or the country of the Specified Currency, as the case may be (the
“Specified Place”), is of the essence, and the Specified Currency shall be the
currency of account in all events relating to Loans denominated in the Specified
Currency.  The payment obligations of the Borrower under this Agreement shall
not be discharged or satisfied by an amount paid in another currency or in
another place, whether pursuant to a judgment or otherwise, to the extent that
the amount so paid on conversion to the Specified Currency and transfer to the
Specified Place under normal banking procedures does not yield the amount of the
Specified Currency at the Specified Place due hereunder.  If for the purpose of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in the Specified Currency into another currency (the “Second Currency”), the
rate of exchange that shall be applied shall be the rate at which in accordance
with normal banking procedures the Administrative Agent could purchase the
Specified Currency with the Second Currency on the Business Day next preceding
the day on which such judgment is rendered.  The obligation of the Borrower in
respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under any other Loan Document (in this Section called an “Entitled
Person”) shall, notwithstanding the rate of exchange actually applied in
rendering such judgment, be discharged only to the extent that on the Business
Day following receipt by such Entitled Person of any sum adjudged to be due
hereunder in the Second Currency such Entitled Person may in accordance with
normal banking procedures purchase and transfer to the Specified Place the
Specified Currency with the amount of the Second Currency so adjudged to be due;
and the Borrower hereby, as a separate obligation and notwithstanding any such
judgment, agrees to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in the Specified Currency, the amount (if any) by
which the sum originally due to such Entitled Person in the Specified Currency
hereunder exceeds the amount of the Specified Currency so purchased and
transferred.

 

10.14                 Acknowledgments.  In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Borrower
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) no fiduciary, advisory or agency relationship between the Borrower and
its Subsidiaries and any Agent, Joint Lead Arranger, any Issuing Lender, any
Swingline Lender or any Lender is intended to be or has been created in respect
of the transactions contemplated hereby or by the other Loan Documents,
irrespective of whether any Agent, Joint Lead Arranger, any Issuing Lender, any
Swingline Lender or any Lender has advised or is advising the Borrower or any
Subsidiary on other matters, (ii) the arranging and other services regarding
this Agreement provided by the Agents, the Joint Lead Arrangers, the Issuing
Lenders, the Swingline Lenders and the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Agents, the Joint Lead Arrangers, the Issuing Lenders, the Swingline Lenders and
the Lenders, on the other hand, (iii) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent that it has deemed
appropriate and (iv) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; and (b) (i) the Agents, the Joint Lead
Arrangers, the Issuing Lenders, the Swingline Lenders and the Lenders each is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person; (ii) none of the Agents, the Joint Lead Arrangers, the Issuing
Lenders, the Swingline Lenders and the Lenders has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Agents, the Joint Lead Arrangers, the Issuing Lenders,
the Swingline Lenders and the Lenders and their respective Affiliates may be
engaged, for their own accounts or the accounts of customers, in a broad range
of transactions that

 

121

--------------------------------------------------------------------------------


 

involve interests that differ from those of the Borrower and its Affiliates, and
none of the Agents, the Joint Lead Arrangers, the Issuing Lenders, the Swingline
Lenders and the Lenders has any obligation to disclose any of such interests to
the Borrower or its Affiliates.  To the fullest extent permitted by Law, the
Borrower hereby waives and releases any claims that it may have against the
Agents, the Joint Lead Arrangers, the Issuing Lenders, the Swingline Lenders and
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 

10.15                 Confidentiality.  The Agents and the Lenders agree to
treat any and all information, regardless of the medium or form of
communication, that is disclosed, provided or furnished, directly or indirectly,
by or on behalf of Holdings or any of its affiliates, whether in writing,
orally, by observation or otherwise and whether furnished before or after the
Closing Date (“Confidential Information”), strictly confidential and not to use
Confidential Information for any purpose other than negotiating, making
available, syndicating and administering this Agreement (the “Agreed
Purposes”).  Without limiting the foregoing, each Agent and each Lender agrees
to treat any and all Confidential Information with no less than adequate means
to preserve its confidentiality, and each Agent and each Lender agrees not to
disclose Confidential Information, at any time, in any manner whatsoever,
directly or indirectly, to any other Person whomsoever, except (1) to its
Affiliates and to its and its Affiliates’ respective directors, officers,
employees, counsel, trustees and other representatives (collectively, the
“Representatives”), to the extent necessary to permit such Representatives to
assist in connection with the Agreed Purposes, (2) to prospective Lenders and
participants in connection with the syndication (including secondary trading) of
the Facilities and Commitments and Loans hereunder, in each case who are
informed of the confidential nature of the information and agree to observe and
be bound by standard confidentiality terms, (3) upon the request or demand of
any Governmental Authority having jurisdiction over it, (4) in response to any
order of any Governmental Authority or as may otherwise be required pursuant to
any Requirement of Law, (5) to the extent reasonably required or necessary, in
connection with any litigation or similar proceeding relating to the Facilities,
(6) that has been publicly disclosed other than in breach of this Section 10.15
or has become available to the Administrative Agent or any Lender or any of
their respective Affiliates on a non-confidential basis from a source other than
Holdings or any of its affiliates that has been publicly disclosed other than in
breach of this Section 10.15 or has become available to the Administrative Agent
or any Lender or any of their respective Affiliates on a non-confidential basis
from a source other than Holdings or any of its affiliates that, to the
knowledge of the Admin Agent or any Lender or their respective affiliates, is
not subject to confidentiality obligations owing to Holdings or any of its
Affiliates, (7) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, (8) to the extent reasonably
required or necessary, in connection with the exercise of any remedy under the
Loan Documents or (9) with the consent of the Borrower.  Each Agent and each
Lender acknowledges that (i) Confidential Information includes information that
is not otherwise publicly available and that such non-public information may
constitute confidential business information which is proprietary to Holdings
and (ii) Holdings has advised the Agents and the Lenders that it is relying on
the Confidential Information for its success and would not disclose the
Confidential Information to the Agents and the Lenders without the
confidentiality provisions of this Agreement.

 

10.16                 Release of Collateral and Guarantee Obligations;
Subordination of Liens.  (a)  Notwithstanding anything to the contrary contained
herein or in any other Loan Document, upon request of Holdings in connection
with any Disposition of Property permitted by the Loan Documents, the Collateral
Agent shall (without notice to, or vote or consent of, any Lender, or any
affiliate of any Lender that is a party to any Specified Hedge Agreement, any
documentation in respect of Cash Management Obligations or contingent or
indemnification obligations not then due) take such actions

 

122

--------------------------------------------------------------------------------


 

as shall be required to release its security interest in any Collateral being
Disposed of in such Disposition, and to release any Guarantee Obligations under
any Loan Document of any Person being Disposed of in such Disposition, to the
extent necessary to permit consummation of such Disposition in accordance with
the Loan Documents.  Any representation, warranty or covenant contained in any
Loan Document relating to any such Property so Disposed of (other than Property
Disposed of to Holdings or any of its Restricted Subsidiaries) shall no longer
be deemed to be repeated once such Property is so Disposed of.

 

(b)           Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Obligations (other than (x) obligations in respect
of any Specified Hedge Agreement or Cash Management Obligations and (y) any
contingent or indemnification obligations not then due) have been paid in full,
all Commitments have terminated or expired and no Letter of Credit shall be
outstanding that is not cash collateralized or backstopped, upon request of
Holdings or the Borrower, the Collateral Agent shall (without notice to, or vote
or consent of, any Lender, or any affiliate of any Lender that is a party to any
Specified Hedge Agreement or documentation in respect of Cash Management
Obligations) take such actions as shall be required to release its security
interest in all Collateral, and to release all Guarantee Obligations under any
Loan Document, whether or not on the date of such release there may be
outstanding Obligations in respect of Specified Hedge Agreements or Cash
Management Obligations or contingent or indemnification obligations not then
due.  Any such release of Guarantee Obligations shall be deemed subject to the
provision that such Guarantee Obligations shall be reinstated if after such
release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.

 

(c)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, upon request of Holdings in connection with any Liens
permitted by the Loan Documents, the Collateral Agent shall (without notice to,
or vote or consent of, any Lender) take such actions as shall be required to
subordinate the Lien on any Collateral to any Lien permitted under Section 7.3.

 

10.17      Accounting Changes.  In the event that any Accounting Change (as
defined below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
Holdings and the Administrative Agent agree to enter into negotiations in order
to amend such provisions of this Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating
Holdings’ financial condition shall be the same after such Accounting Changes as
if such Accounting Changes had not been made.  Until such time as such an
amendment shall have been executed and delivered by Holdings, the Administrative
Agent and the Required Lenders, all financial covenants, standards and terms in
this Agreement shall continue to be calculated or construed as if such
Accounting Changes had not occurred.  “Accounting Changes” refers to changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the SEC.

 

10.18      WAIVERS OF JURY TRIAL.  EACH OF HOLDINGS, THE BORROWER, THE AGENTS
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

123

--------------------------------------------------------------------------------


 

10.19      USA PATRIOT ACT.  Each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the USA Patriot Act (Title III of Publ. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Loan Parties in accordance with the
Act.

 

10.20      Delivery of Lender Addenda.  Each initial Lender (other than any
Lender whose name appears on the signature pages to this Agreement) shall become
a party to this Agreement by delivering to the Administrative Agent a Lender
Addendum duly executed by such Lender

 

10.21      Interest Rate Limitation.

 

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable Law (collectively,
“charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable Law, the rate of interest payable in
respect of such Loan hereunder, together with all charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate for each day to the date of repayment, shall have been received by such
Lender.

 

10.22      Keepwell.  Each Qualified ECP Guarantor hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support to each Specified Guarantor as may be needed by such Specified
Guarantor from time to time to honor all of its obligations under its Guaranty
and the other Loan Documents in respect of any Swap Obligation (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section for up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Article X voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the date upon which all
Commitments under this Agreement have been terminated and all Obligations have
been indefeasibly paid and performed in full. Each Qualified ECP Guarantor
intends that this Section constitute, and this Section shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
Specified Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

[Signature Pages Follow]

 

124

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

 

BORROWER:

 

 

 

WESCO AIRCRAFT HARDWARE CORP.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

HOLDINGS:

 

 

 

WESCO AIRCRAFT HOLDINGS, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as Joint Lead Arranger, Joint Bookrunner, Administrative
Agent, Collateral Agent, Issuing Lender, Swingline Lender and as a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Joint Lead Arranger and
Joint Bookrunner

 

 

 

 

 

HAVE SIGNATURES

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

HAVE SIGNATURES

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

J.P. MORGAN SECURITIES LLC, as a Joint Bookrunner

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as a Joint Bookrunner

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.., as a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Joint Bookrunner and a Lender

 

 

 

 

 

HAVE SIGNATURES

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Joint Bookrunner and a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as a Joint Bookrunner and a Lender

 

 

 

 

 

HAVE SIGNATURES

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A., as a Joint Bookrunner and a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK, as a Lender

 

 

 

 

 

HAVE SIGNATURES

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

HAVE SIGNATURES

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A., as a Lender

 

 

 

 

 

HAVE SIGNATURES

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST, as a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

HSBC BANK, USA, as a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FIRST COMMERCIAL BANK, NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ONE WEST BANK, as a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

INDUSTRIAL AND COMMERCIAL BANK OF CHINA, NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

 

 

HAVE SIGNATURES

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

 

 

 

 

HAVE SIGNATURES

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITY NATIONAL BANK, as a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CATHAY BANK, as a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH, as a Lender

 

 

 

 

 

HAVE SIGNATURES

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LAND BANK OF TAIWAN, NEW YORK BRANCH, as a Lender

 

 

 

 

 

HAVE SIGNATURES

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

STIFEL BANK & TRUST, as a Lender

 

 

 

 

 

HAVE SIGNATURES

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

TAIWAN COOPERATIVE BANK LOS ANGELES BRANCH, as a Lender

 

 

 

 

 

HAVE SIGNATURES

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

HUA NAN COMMERCIAL BANK LTD., LOS ANGELES BRANCH, as a Lender

 

 

 

 

 

HAVE SIGNATURES

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MANUFACTURERS BANK, as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE BANK OF EAST ASIA, LIMITED, LOS ANGELES BRANCH, as a Lender

 

 

 

 

 

HAVE SIGNATURES

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK & TRUST COMPANY, as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

E. SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH, as a Lender

 

 

 

 

 

HAVE SIGNATURES

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

COMMITMENTS

 

REVOLVING LOAN COMMITMENTS

 

Lender

 

Dollar
Revolving
Loan
Commitment

 

Multicurrency
Revolving Loan
Commitment

 

Total Revolving
Commitment

 

BANK OF AMERICA, N.A.

 

$

11,261,362.33

 

$

4,336,433.87

 

$

15,597,796.20

 

BARCLAYS BANK PLC

 

$

18,935,234.70

 

$

6,064,765.30

 

$

25,000,000.00

 

JPMORGAN CHASE BANK N.A.

 

$

7,961,173.23

 

$

3,131,113.27

 

$

11,092,286.50

 

MORGAN STANLEY BANK, N.A.

 

$

7,961,173.23

 

$

3,131,113.27

 

$

11,092,286.50

 

SUMITOMO MITSUI BANKING CORPORATION

 

$

7,961,173.23

 

$

3,131,113.27

 

$

11,092,286.50

 

KEYBANK NATIONAL ASSOCIATION

 

$

7,961,173.23

 

$

3,131,113.27

 

$

11,092,286.50

 

ROYAL BANK OF CANADA

 

$

7,961,173.23

 

$

3,131,113.27

 

$

11,092,286.50

 

UNION BANK N.A.

 

$

7,961,173.23

 

$

3,131,113.27

 

$

11,092,286.50

 

COMPASS BANK

 

$

8,242,424.24

 

$

2,060,606.06

 

$

10,303,030.30

 

PNC BANK, NATIONAL ASSOCIATION

 

$

8,242,424.24

 

$

2,060,606.06

 

$

10,303,030.30

 

RAYMOND JAMES BANK, N.A.

 

$

8,484,848.48

 

$

0.00

 

$

8,484,848.48

 

BANK OF THE WEST

 

$

5,818,181.82

 

$

1,454,545.45

 

$

7,272,727.27

 

HSBC BANK, USA

 

$

3,878,787.88

 

$

969,696.97

 

$

4,848,484.85

 

FIRST COMMERCIAL BANK, NEW YORK BRANCH

 

$

4,848,484.85

 

$

0.00

 

$

4,848,484.85

 

ONE WEST BANK

 

$

3,878,787.88

 

$

969,696.97

 

$

4,848,484.85

 

INDUSTRIAL AND COMMERCIAL BANK OF CHINA, NEW YORK BRANCH

 

$

3,878,787.88

 

$

969,696.97

 

$

4,848,484.85

 

COMERICA BANK

 

$

3,878,787.88

 

$

969,696.97

 

$

4,848,484.85

 

BRANCH BANKING AND TRUST COMPANY

 

$

2,715,151.51

 

$

678,787.88

 

$

3,393,939.39

 

CITY NATIONAL BANK

 

$

2,715,151.51

 

$

678,787.88

 

$

3,393,939.39

 

CATHAY BANK

 

$

3,393,939.39

 

$

0.00

 

$

3,393,939.39

 

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH

 

$

3,393,939.39

 

$

0.00

 

$

3,393,939.39

 

LAND BANK OF TAIWAN, NEW YORK BRANCH

 

$

3,393,939.39

 

$

0.00

 

$

3,393,939.39

 

STIFEL BANK & TRUST

 

$

3,393,939.39

 

$

0.00

 

$

3,393,939.39

 

TAIWAN COOPERATIVE BANK LOS ANGELES BRANCH

 

$

3,393,939.39

 

$

0.00

 

$

3,393,939.39

 

HUA NAN COMMERCIAL BANK LTD., LOS ANGELES BRANCH

 

$

2,424,242.42

 

$

0.00

 

$

2,424,242.42

 

MANUFACTURERS BANK

 

$

2,424,242.42

 

$

0.00

 

$

2,424,242.42

 

THE BANK OF EAST ASIA, LIMITED, LOS ANGELES BRANCH

 

$

1,212,121.21

 

$

0.00

 

$

1,212,121.21

 

CITIZENS BANK & TRUST COMPANY

 

$

1,212,121.21

 

$

0.00

 

$

1,212,121.21

 

E. SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH

 

$

1,212,121.21

 

$

0.00

 

$

1,212,121.21

 

 

--------------------------------------------------------------------------------


 

Lender

 

Dollar
Revolving
Loan
Commitment

 

Multicurrency
Revolving Loan
Commitment

 

Total Revolving
Commitment

 

TTALTOTAL

 

$

160,000,000.00

 

$

40,000,000.00

 

$

200,000,000.00

 

 

--------------------------------------------------------------------------------


 

TRANCHE A TERM LOAN COMMITMENTS

 

Lender

 

Tranche A Term Loan
Commitment

 

BANK OF AMERICA, N.A.

 

$

66,402,203.80

 

BARCLAYS BANK PLC

 

$

35,000,000.00

 

JPMORGAN CHASE BANK N.A.

 

$

38,907,713.50

 

MORGAN STANLEY BANK, N.A.

 

$

38,907,713.50

 

SUMITOMO MITSUI BANKING CORPORATION

 

$

38,907,713.50

 

KEYBANK NATIONAL ASSOCIATION

 

$

38,907,713.50

 

ROYAL BANK OF CANADA

 

$

38,907,713.50

 

UNION BANK N.A.

 

$

38,907,713.50

 

COMPASS BANK

 

$

32,196,969.70

 

PNC BANK, NATIONAL ASSOCIATION

 

$

32,196,969.70

 

RAYMOND JAMES BANK, N.A.

 

$

26,515,151.52

 

BANK OF THE WEST

 

$

22,727,272.73

 

HSBC BANK, USA

 

$

15,151,515.15

 

FIRST COMMERCIAL BANK, NEW YORK BRANCH

 

$

15,151,515.15

 

ONE WEST BANK

 

$

15,151,515.15

 

INDUSTRIAL AND COMMERCIAL BANK OF CHINA, NEW YORK BRANCH

 

$

15,151,515.15

 

COMERICA BANK

 

$

15,151,515.15

 

BRANCH BANKING AND TRUST COMPANY

 

$

10,606,060.61

 

CITY NATIONAL BANK

 

$

10,606,060.61

 

 

--------------------------------------------------------------------------------


 

Lender

 

Tranche A Term Loan
Commitment

 

CATHAY BANK

 

$

10,606,060.61

 

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH

 

$

10,606,060.61

 

LAND BANK OF TAIWAN, NEW YORK BRANCH

 

$

10,606,060.61

 

STIFEL BANK & TRUST

 

$

10,606,060.61

 

TAIWAN COOPERATIVE BANK LOS ANGELES BRANCH

 

$

10,606,060.61

 

HUA NAN COMMERCIAL BANK LTD., LOS ANGELES BRANCH

 

$

7,575,757.58

 

MANUFACTURERS BANK

 

$

7,575,757.58

 

THE BANK OF EAST ASIA, LIMITED, LOS ANGELES BRANCH

 

$

3,787,878.79

 

CITIZENS BANK & TRUST COMPANY

 

$

3,787,878.79

 

E. SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH

 

$

3,787,878.79

 

TOTAL

 

$

625,000,000.00

 

 

--------------------------------------------------------------------------------


 

TRANCHE B TERM LOAN COMMITMENTS

 

Lender

 

Tranche B Term Loan
Commitment

 

BANK OF AMERICA, N.A.

 

$

525,000,000.00

 

TOTAL

 

$

525,000,000.00

 

 

--------------------------------------------------------------------------------